


EXECUTION VERSION
$25,000,000 SENIOR SECURED CREDIT FACILITIES


CREDIT AGREEMENT
dated as of April 12, 2013,
among
MATTSON TECHNOLOGY, INC.
as the Borrower,
THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO,
and
SILICON VALLEY BANK,
as Administrative Agent and Issuing Lender



sf-3193689

--------------------------------------------------------------------------------

Table of Contents
Page

 
 
 
 
 
SECTION


1
 DEFINITIONS


 
1
 
1.1
Defined Terms


 
1
 
1.2
Other Definitional Provisions


 
36
 
 
 
 
 
SECTION


2
AMOUNT AND TERMS OF COMMITMENTS


 
37
 
2.1
Revolving Commitments


 
37
 
2.2
Procedure for Revolving Loan Borrowing


 
38
 
2.3
Overadvances


 
38
 
2.4
Fees


 
39
 
2.5
Termination or Reduction of Total Revolving Commitments; Total L/C Commitments
 
39
 
2.6
Optional Loan Prepayments


 
40
 
2.7
Conversion and Continuation Options


 
40
 
2.8
Limitations on Eurodollar Tranches


 
41
 
2.9
Interest Rates and Payment Dates


 
41
 
2.10
Computation of Interest and Fees


 
41
 
2.11
Inability to Determine Interest Rate


 
42
 
2.12
Pro Rata Treatment and Payments


 
42
 
2.13
Illegality; Requirements of Law


 
45
 
2.14
Taxes


 
46
 
2.15
Indemnity


 
50
 
2.16
Change of Lending Office


 
50
 
2.17
Substitution of Lenders


 
50
 
2.18
Defaulting Lenders


 
51
 
2.19
Notes


 
54
 
 
 
 
 
SECTION


3
LETTERS OF CREDIT


 
54
 
3.1
L/C Commitment


 
54
 
3.2
Procedure for Issuance of Letters of Credit


 
55
 
3.3
Fees and Other Charges
 
55
 
3.4
L/C Participations; Existing Letters of Credit


 
56
 
3.5
Reimbursement


 
57
 
3.6
Obligations Absolute


 
57
 
3.7
Letter of Credit Payments


 
58
 
3.8
Applications


 
58
 
3.9
Interim Interest
 
58
 
3.10
Cash Collateral


 
58
 
3.11
Additional Issuing Lenders


 
59
 
3.12


Resignation of the Issuing Lender


 
60
 
3.13
Applicability of ISP


 
60
 
 
 
 
 
SECTION


4
REPRESENTATIONS AND WARRANTIES


 
60
 
4.1
Financial Condition
 
60


 
i
 

sf-3193689

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

 
4.2
No Change
 
61
 
4.3
Existence; Compliance with Law
 
61
 
4.4
Power, Authorization; Enforceable Obligations
 
61
 
4.5
No Legal Bar
 
61
 
4.6
Litigation
 
61
 
4.7
No Default
 
62
 
4.8
Ownership of Property; Liens; Investments
 
62
 
4.9
Intellectual Property
 
62
 
4.10
Taxes
 
62
 
4.11
Federal Regulations
 
62
 
4.12
Labor Matters
 
62
 
4.13
ERISA
 
63
 
4.14
Investment Company Act; Other Regulations
 
63
 
4.15
Subsidiaries
 
64
 
4.16
Use of Proceeds
 
64
 
4.17
Environmental Matters
 
64
 
4.18
Accuracy of Information, Etc
 
65
 
4.19
Security Documents
 
65
 
4.20
Solvency
 
65
 
4.21
Designated Senior Indebtedness
 
65
 
4.22
Insurance
 
65
 
4.23
No Casualty
 
66
 
4.24
Accounts Receivable; Advance Billings
 
66
 
4.25
Capitalization
 
66
 
4.26
Fremont Lease
 
66
 
 
 
 
 
SECTION


5
CONDITIONS PRECEDENT
 
66
 
5.1
Conditions to Initial Extension of Credit
 
66
 
5.2
Conditions to Each Extension of Credit
 
70
 
5.3
Post-Closing Conditions Subsequent
 
70
 
 
 
 
 
SECTION


6
AFFIRMATIVE COVENANTS
 
71
 
6.1
Financial Statements
 
71
 
6.2
Certificates; Reports; Other Information
 
73
 
6.3
Accounts Receivable
 
74
 
6.4
Payment of Obligations; Taxes
 
76
 
6.5
Maintenance of Existence; Compliance


 
76
 
6.6
Maintenance of Property; Insurance


 
77
 
6.7
Inspection of Property; Books and Records; Discussions


 
77
 
6.8
Notices
 
77
 
6.9
Environmental Laws
 
78
 
6.10
Operating Accounts


 
78
 
6.11
Audits
 
78


 
ii
 

sf-3193689

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

 
6.12
Additional Collateral, Etc
 
79
 
6.13
Insider Subordinated Indebtedness
 
80
 
6.14
Use of Proceeds
 
80
 
6.15
Designated Senior Indebtedness
 
80
 
6.16
Further Assurances
 
81
 
 
 
 
 
SECTION


7
NEGATIVE COVENANTS
 
81
 
7.1
Financial Condition Covenants
 
81
 
7.2
Indebtedness
 
81
 
7.3
Liens
 
83
 
7.4
Fundamental Changes
 
84
 
7.5
Disposition of Property
 
85
 
7.6
Restricted Payments
 
86
 
7.7
Investments
 
87
 
7.8
ERISA
 
89
 
7.9
Modifications of Certain Preferred Stock and Debt Instruments
 
90
 
7.10
Transactions with Affiliates
 
90
 
7.11
Sale Leaseback Transactions
 
90
 
7.12
Swap Agreements
 
90
 
7.13
Accounting Changes
 
90
 
7.14
Negative Pledge Clauses
 
90
 
7.15
Clauses Restricting Subsidiary Distributions
 
91
 
7.16
Lines of Business
 
91
 
7.17
Designation of other Indebtedness
 
91
 
7.18
Certification of Certain Equity Interests
 
91
 
7.19
Amendments to Organizational Agreements and Material Contracts
 
92
 
7.20
Use of Proceeds
 
92
 
7.21
Subordinated Debt; Existing Affiliate Indebtedness; Fremont Lease
 
92
 
 
 
 
 
SECTION


8
EVENTS OF DEFAULT
 
92
 
8.1
Events of Default
 
92
 
8.2
Remedies Upon Event of Default
 
95
 
8.3
Application of Funds
 
96
 
 
 
 
 
SECTION


9
THE ADMINISTRATIVE AGENT
 
97
 
9.1
Appointment and Authority
 
97
 
9.2
Delegation of Duties
 
98
 
9.3
Exculpatory Provisions
 
98
 
9.4
Reliance by Administrative Agent
 
99
 
9.5
Notice of Default
 
100
 
9.6
Non-Reliance on Administrative Agent and Other Lenders
 
100
 
9.7
Indemnification
 
100
 
9.8
Agent in Its Individual Capacity
 
101


 
iii
 

sf-3193689

--------------------------------------------------------------------------------

Table of Contents
(continued)
Page

 
9.9
Successor Administrative Agent
 
101
 
9.10
Collateral and Guaranty Matters
 
102
 
9.11
Administrative Agent May File Proofs of Claim
 
103
 
9.12
Survival
 
103
 
 
 
 
 
SECTION


10
MISCELLANEOUS
 
103
 
10.1
Amendments and Waivers
 
103
 
10.2
Notices
 
105
 
10.3
No Waiver; Cumulative Remedies
 
106
 
10.4
Survival of Representations and Warranties
 
107
 
10.5
Expenses; Indemnity; Damage Waiver
 
107
 
10.6
Successors and Assigns; Participations and Assignments
 
108
 
10.7
Adjustments; Set-off
 
112
 
10.8
Payments Set Aside
 
113
 
10.9
Interest Rate Limitation
 
113
 
10.10
Counterparts; Electronic Execution of Assignments
 
113
 
10.11
Severability
 
114
 
10.12
Integration
 
114
 
10.13
Governing Law
 
114
 
10.14
Submission to Jurisdiction; Waivers
 
114
 
10.15
Acknowledgements
 
115
 
10.16
Releases of Guarantees and Liens
 
116
 
10.17
Treatment of Certain Information; Confidentiality
 
116
 
10.18
Automatic Debits
 
117
 
10.19
Judgment Currency
 
117
 
10.20
Patriot Act
 
118
 
10.21
Termination
 
118






 
iv
 

sf-3193689

--------------------------------------------------------------------------------

Table of Contents
(continued)

SCHEDULES
 
 
Schedule 1.1A:
Commitments


Schedule 1.1B:
Existing Letters of Credit


Schedule 4.4:


Governmental Approvals, Consents, Authorizations, Filings and Notices


Schedule 4.5:
Requirements of Law
Schedule 4.15:
Subsidiaries
Schedule 4.17:
Environmental Matters
Schedule 4.19(a):    


Financing Statements and Other Filings


Schedule 4.25:


Capitalization
Schedule 7.2(d)(i):
Existing Indebtedness
Schedule 7.2(d)(ii):
Existing Affiliate Indebtedness
Schedule 7.3(f):
Existing Liens
Schedule 7.7:
Existing Investments
Schedule 8:
Approved Foreign Account Debtors
Schedule 9:
Excused Inventory Locations
 
 
EXHIBITS
Exhibit A:
Form of Guarantee and Collateral Agreement
Exhibit B:
Form of Compliance Certificate
Exhibit C:
Form of Responsible Officer's Certificate
Exhibit D:
Form of Solvency Certificate
Exhibit E:
Form of Assignment and Assumption
Exhibits F-1 - F-4:
Forms of U.S. Tax Compliance Certificate
Exhibit G:
Form of Addendum
Exhibit H:
Form of Revolving Loan Note
Exhibit I:
Form of Borrowing Base Certificate
Exhibit J:
Form of Notice of Borrowing
Exhibit K:
Form of Notice of Conversion/Continuation






 
v
 

sf-3193689

--------------------------------------------------------------------------------




CREDIT AGREEMENT
THIS CREDIT AGREEMENT (this “Agreement”), dated as of April 12, 2013, is entered
into by and among MATTSON TECHNOLOGY, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to this Agreement (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK, as the Issuing Lender, and SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower desires to obtain financing for working capital financing
and letter of credit facilities;
WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate amount not to exceed $25,000,000, consisting of a revolving loan
facility in an aggregate principal amount of up to $25,000,000, which revolving
loan facility includes a letter of credit sub-facility in the aggregate
availability amount of $25,000,000 (as a sublimit of the revolving loan
facility);
WHEREAS, each Loan Party has agreed to secure all of its respective Obligations
by granting to the Administrative Agent, for the ratable benefit of the Secured
Parties, a first priority lien (subject to Liens permitted by the Loan
Documents) in substantially all of its respective personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents; and
WHEREAS, each of the Guarantors has agreed to guarantee the Obligations of the
Borrower and the other Loan Parties and to secure its respective Secured
Obligations by granting to the Administrative Agent, for the ratable benefit of
the Secured Parties, a first priority lien (subject to Liens permitted by the
Loan Documents) in substantially all of such Grantor’s personal property assets
(other than any Excluded Assets) pursuant to the terms of the Guarantee and
Collateral Agreement and the other Security Documents.
NOW, THEREFORE, the parties hereto hereby agree as follows:
SECTION 1

DEFINITIONS
1.1    Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the higher of (a) the Prime Rate in effect on such day, and
(b) the Federal Funds Effective Rate in effect for such day plus 0.50%. Any
change in the ABR due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective as of the opening of business on the effective
day of such change in the Prime Rate or the Federal Funds Effective Rate.
“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

1
sf-3193689

--------------------------------------------------------------------------------




“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangible
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of the Borrower.
“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of the Borrower.
“Addendum”: an instrument, substantially in the form of Exhibit G, by which a
Lender becomes a party to this Agreement.
“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.
“Advance Billing”: with respect to any Group Member, an amount to be paid to
such Group Member by a customer of such Group Member where (a) such customer has
executed a contract with such Group Member for the sale and purchase of
Inventory of such Group Member, and (b) such Group Member has shipped to such
customer and such customer has received from such Group Member the Inventory
subject to such customer contract.
“Affected Lender”: as defined in Section 2.17.
“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.
“Agent Parties”: is defined in Section 10.2(d)(ii).
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Revolving Commitment then in effect
or, if the Revolving Commitments have been terminated, the amount of such
Lender’s Revolving Extensions of Credit then outstanding, and (b) without
duplication of clause (a), the L/C Commitment of such Lender then in effect (as
a sublimit of the Revolving Commitment of such Lender).
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
“Agreement”: as defined in the preamble hereto.
“Agreement Currency”: as defined in Section 10.19.
“Applicable Margin”: commencing on the date on which the Administrative Agent
receives copies of the consolidated financial statements of the Borrower and its
Subsidiaries in respect of the fiscal quarter

2
sf-3193689

--------------------------------------------------------------------------------




of the Borrower ending March 31, 2013, together with a Compliance Certificate in
respect thereof as contemplated by Section 6.2(b), the rate per annum set forth
under the relevant column heading below:


Pricing Level
Consolidated EBITDA for the Four Fiscal Quarter Period Most Recently Ended
Applicable Margin for Eurodollar Loans
Applicable Margin for ABR Loans
Letter of Credit Fee
I
< $1
4.50%
1.50%
4.50%
II
> $1 but < $20,000,000
3.75%
0.75%
3.75%
III
> $20,000,000
3.25%
0.25%
3.25%



Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 6.2(b) in connection
with the delivery by the Borrower of the consolidated financial statements
required to be delivered to the Administrative Agent pursuant to Sections
6.1(a), or (b) in respect of the fiscal quarter of the Borrower ending March 31,
2013, the Applicable Margin shall be the rates corresponding to Consolidated
EBITDA for Pricing Level I in the foregoing table, (b) if the Borrower fails to
deliver the financial statements required by Section 6.1 and the related
Compliance Certificate required by Section 6.2(b), by the respective date
required thereunder after the end of any related fiscal quarter of the Borrower,
the Applicable Margin shall be the rates corresponding to Consolidated EBITDA
for Pricing Level I in the foregoing table until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.
If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) Consolidated EBITDA as calculated by the Borrower as of any
applicable date was inaccurate, and (y) a proper calculation of Consolidated
EBITDA would have resulted in different pricing for any period, then (i) if the
proper calculation of Consolidated EBITDA would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of Consolidated EBITDA would have resulted in lower pricing
for such period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower. Notwithstanding the
foregoing or anything to the contrary set forth in any Loan Document, the
Borrower shall not be required to pay any amounts pursuant to this paragraph as
a result of any restatement of or other adjustment to the financial statements
of the Loan Parties that occurs after the Discharge of the Obligations.
“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.
“Approved Foreign Account Debtor”: the Account Debtors listed on Schedule 8. The
Borrower may propose to the Administrative Agent from time to time that
additional Account Debtors be included in the list of “Approved Foreign Account
Debtors” appearing in Schedule 8 and the Administrative Agent will consider any
such proposal and agree to add any such additional Account Debtors to such list
in its sole discretion.

3
sf-3193689

--------------------------------------------------------------------------------




“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property (excluding any such Disposition of property permitted by clauses
(a) through (m) of Section 7.5) that yields Net Cash Proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $1,000,000.
“Assignee Group”: two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form (including electronic
documentation generated by an electronic platform) approved by the
Administrative Agent.
“Available Revolving Commitment”: at any time, an amount equal to (a) the lowest
of (i) the Total Revolving Commitments in effect at such time, (ii) the
Borrowing Base in effect at such time, and (iii) the Maximum Availability Amount
in effect at such time, minus (b) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, minus (c) the aggregate amount of
all L/C Disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time, minus (d) the aggregate principal balance of any
Revolving Loans outstanding at such time.
“Bank Services”: any products, credit services and/or financial accommodations
previously, now, or hereafter provided to any Group Member by SVB or any of its
Affiliates, including any letters of credit (other than any Letters of Credit
provided for the account of the Borrower hereunder), cash management services
(including merchant services, direct deposit payroll, business credit cards and
check cashing services), interest rate swap arrangements (other than to the
extent constituting Specified Swap Agreements), and foreign exchange services
(including with respect to FX Contracts), as any such products or services may
be identified in SVB’s various agreements related thereto (each, a “Bank
Services Agreement”).
“Bank Services Agreement”: as defined in the definition of “Bank Services”.
“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Patent and Trademark Security Agreement”: any Patent and Trademark
Security Agreement, between any Loan Party, on the one hand, and the
Administrative Agent, on the other hand, entered into pursuant to the terms of
the Guarantee and Collateral Agreement, including that certain undated Patent
and Trademark Security Agreement, executed by the Borrower and delivered to the
Administrative Agent in escrow on the Closing Date pursuant to Section
5.1(a)(v).

4
sf-3193689

--------------------------------------------------------------------------------




“Borrowing Base”: as of any date of determination by the Administrative Agent,
from time to time, an amount equal to the sum as of such date (without
duplication) of up to (a) 80% of the book value of Eligible Accounts as of such
date, plus (b) 30% of Eligible Inventory as of such date valued at the lower of
cost (determined on a first in, first out basis) or market, plus (c) 80% of
Eligible Advance Billings of the Borrower as of such date, less (d) the amount
of any Reserves established by the Administrative Agent as of such date with
respect to any of Eligible Accounts, Eligible Inventory and/or Eligible Advance
Billings (including, for the avoidance of doubt, the Occupancy Charges Reserves
taken in respect of Eligible Inventory); provided that (i) availability under
clause (b) of this definition shall not exceed at any time the lesser of (A)
$7,500,000, and (B) an amount equal to 50% of the aggregate amount of all
Eligible Accounts reflected in the Borrowing Base at such time, (ii)
availability under clause (c) of this definition shall not exceed an amount
equal to 20% of the aggregate amount of the Borrowing Base at such time, (iii)
no Eligible Account shall be included in the Borrowing Base to the extent that
such Eligible Account is otherwise reflected in the Borrowing Base as an
Eligible Advance Billing, and (iv) no Eligible Inventory shall be included in
the Borrowing Base to the extent that such Eligible Inventory is the subject of
an Eligible Advance Billing that is otherwise reflected in the Borrowing Base.
“Borrowing Base Certificate”: a certificate to be executed and delivered from
time to time by the Borrower in substantially the form of Exhibit I, or in such
other form as shall be acceptable in form and substance to the Administrative
Agent.
“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.
“Business”: as defined in Section 4.17(b).
“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
“Cash Collateralize”: to deposit in a Controlled Account or to pledge and
deposit with or deliver to, (a) with respect to Obligations in respect of
Letters of Credit, the Administrative Agent, for the benefit of the Issuing
Lender and one or more of the Lenders, as applicable, as collateral for L/C
Exposure or obligations of the Lenders to fund participations in respect
thereof, cash or Deposit Account balances having an aggregate value of at least
105% of the L/C Exposure or, if the Administrative Agent and the Issuing Lender
shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and such Issuing Lender; (b) with respect to Obligations
arising under any Bank Services Agreement in connection with any Bank Services,
SVB, for its own or any of its applicable Affiliate’s benefit, as provider of
such Bank Services, cash or Deposit Account

5
sf-3193689

--------------------------------------------------------------------------------




balances having an aggregate value of at least 105% of the aggregate amount of
the Obligations of the Group Members arising under all such Bank Services
Agreements evidencing such Bank Services; or (c) with respect to Obligations in
respect of any Specified Swap Agreements, the applicable Qualified Counterparty,
as Collateral for such Obligations, cash or Deposit Account balances or, if such
Qualified Counterparty shall agree in its sole discretion, other credit support,
in each case pursuant to documentation in form and substance satisfactory to
such Qualified Counterparty. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; or (h) money market funds that (i) comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.
“Casualty Event”: means any damage to or any destruction of, or any condemnation
or other taking by any Governmental Authority of any property of the Loan
Parties.
“Certificated Securities”: as defined in Section 4.19(a).
“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)‑5 under the Exchange Act), directly or indirectly, of
35% or more of the ordinary voting power for the election of directors of the
Borrower (determined on a fully diluted basis); (b) during any period of 24
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and

6
sf-3193689

--------------------------------------------------------------------------------




clause (iii), any individual whose initial nomination for, or assumption of
office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors); or (c) at any time, the Borrower shall cease to own and
control, of record and beneficially, directly or indirectly, 100% of each class
of outstanding Capital Stock of each Guarantor free and clear of all Liens
(except for Liens permitted by Section 7.3), other than as a result of a
Disposition permitted by Section 7.5 or a merger, consolidation, or amalgamation
permitted by Section 7.4, in any such case, as a result of which such Guarantor
ceases to be a Subsidiary.
“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.
Notwithstanding the foregoing or any contrary provision herein or in any other
Loan Document, no Excluded Asset (as such term is defined in the Guarantee and
Collateral Agreement) shall constitute “Collateral”.
“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Loan Parties pursuant to Section 5.1, which
certificate shall be in form and substance satisfactory to the Administrative
Agent.
“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in Section
6.6 of the Guarantee and Collateral Agreement), and all amounts for which the
Administrative Agent is entitled to indemnification under the Security Documents
and all advances made by the Administrative Agent under the Security Documents
for the account of any Loan Party.
“Commitment”: as to any Lender, the amount of its Revolving Commitment.
“Commitment Fee”: as defined in Section 2.4(c).
“Commitment Fee Rate”: is a rate per annum equal to 0.375%.
“Commitment Letter”: the Commitment Letter, dated February 25, 2013, between the
Borrower and the Administrative Agent.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. section 1 et
seq.), as amended from time to time, and any successor statute.
“Communications”: is defined in Section 10.2(d)(ii).
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of the Borrower substantially in the form of Exhibit B.

7
sf-3193689

--------------------------------------------------------------------------------




“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Current Liabilities”: at any date, the sum of (a) all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its consolidated Subsidiaries as of such date, (b) without
duplication, the aggregate amount of all L/C Disbursements outstanding as of
such date, (c) without duplication, the aggregate principal amount of all
Revolving Loans outstanding as of such date, and (d) without duplication, the
face amount of each undrawn Letter of Credit outstanding as of such date.
“Consolidated EBITDA”: with respect to the Borrower and its consolidated
Subsidiaries for any period, (a) the sum, without duplication, of the amounts
for such period of (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense, plus (iii) provisions for taxes based on income, plus (iv) total
depreciation expense, plus (v) total amortization expense, plus (vi) in respect
of (A) the fiscal quarter of the Borrower ended on or around March 31, 2012,
restructuring charges in an aggregate amount not exceeding $720,000, (B) the
fiscal quarter of the Borrower ended on or around June 30, 2012, restructuring
charges in an aggregate amount not exceeding $831,000, (C) the fiscal quarter of
the Borrower ended on or around September 30, 2012, restructuring charges in an
aggregate amount not exceeding $453,000, (D) the fiscal quarter of the Borrower
ended on or around December 31, 2012, restructuring charges in an aggregate
amount not exceeding $3,100,000, and (E) the fiscal quarter of the Borrower
ended on or around March 31, 2013, restructuring and other severance charges in
an aggregate amount not exceeding $2,400,000, (vii) charges related to equity
compensation and other non‑cash items reducing Consolidated Net Income
(excluding any such non‑cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that was paid in a prior period) approved by the
Administrative Agent in writing as an ‘add back’ to Consolidated EBITDA, plus
(viii) restructuring and integration expenses and transaction expenses related
to Permitted Acquisitions reasonably approved by the Administrative Agent, minus
(b) the sum, without duplication of the amounts for such period of (i) other
non‑cash items increasing Consolidated Net Income for such period (excluding any
such non‑cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period), plus (ii) interest income;
provided that Consolidated EBITDA for any period shall be determined on a Pro
Forma Basis to give effect to any Permitted Acquisitions or any disposition of
any business or assets consummated during such period, in each case as if such
transaction occurred on the first day of such period and in accordance with
Regulation S-X promulgated by the SEC or as reasonably approved by the
Administrative Agent.
“Consolidated Interest Expense”: for any period, total interest expense
(including that portion of any Capital Lease Obligations that is treated as
interest in accordance with GAAP) of the Borrower and its consolidated
Subsidiaries for such period with respect to all outstanding Indebtedness of
such Persons (including all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of the Borrower or is
merged into or consolidated with the Borrower or one of its Subsidiaries,
(b) the income (or deficit) of any such Person (other than a Subsidiary of the
Borrower) in which the Borrower or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions,
and (c) the undistributed earnings of any Subsidiary of the

8
sf-3193689

--------------------------------------------------------------------------------




Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document) or any
Requirement of Law applicable to such Subsidiary or any owner of Capital Stock
of such Subsidiary.
“Consolidated Quick Assets”: as of any date of determination, (a) all
unrestricted cash and Cash Equivalents that would appear on a consolidated
balance sheet of the Borrower prepared as of such date in accordance with GAAP,
plus (b) all net accounts receivable that would appear on a consolidated balance
sheet of the Borrower prepared as of such date in accordance with GAAP, plus (c)
without duplication, all Eligible Advance Billings of the Borrower as of such
date.
“Consolidated Quick Ratio”: as of the last day of any period, the ratio of
(a) Consolidated Quick Assets as of such day to (b) the sum of (i) Consolidated
Current Liabilities for such period less (ii) the aggregate amount of Deferred
Revenue of the Borrower as of such day (to the extent included in Consolidated
Current Liabilities as of such day).
“Consolidated Total Assets”: as of any date of determination, consolidated total
assets of the Borrower and its Subsidiaries as of that date determined in
accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.
“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.
“Controlled Account” means each Deposit Account and Securities Account that is
subject to a Control Agreement in form and substance reasonably satisfactory to
the Administrative Agent and the Issuing Lender.
“Debtor Relief Laws”: the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Default Rate”: as defined in Section 2.9(c).
“Defaulting Lender”: subject to Section 2.18(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing)

9
sf-3193689

--------------------------------------------------------------------------------




has not been satisfied, or (ii) pay to the Administrative Agent, the Issuing
Lender, or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, or the Issuing Lender in writing that it does not intend
to comply with its funding obligations hereunder, or has made a public statement
to that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s reasonable determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Lender and each Lender.
“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue in accordance with GAAP.
“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.
“Designated Deposit Account”: is any Deposit Account of the Borrower maintained
at SVB and designated from time to time as a “Designated Deposit Account” for
purposes of Section 6.3(c).
“Determination Date”: as defined in the definition of “Pro Forma Basis”.
“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Bank Services) by the
payment in full, in cash (or, as applicable, Cash Collateralization in
accordance with the terms hereof) of the principal of and interest on or other
liabilities relating to each Loan and any previously provided Bank Services, all
fees and all other expenses or amounts payable under any Loan Document and any
Bank Services Agreement (other than inchoate indemnification obligations and any
other obligations which pursuant to the terms of any Loan Document or Bank
Services Agreement specifically survive repayment of the Loans) for which no
claim has been made, and other

10
sf-3193689

--------------------------------------------------------------------------------




Obligations under or in respect of Specified Swap Agreements and Bank Services,
to the extent (a) no default or termination event shall have occurred and be
continuing thereunder, (b) any such Obligations in respect of Specified Swap
Obligations and/or Bank Services have, if required by SVB or any applicable
Qualified Counterparties, as applicable, been Cash Collateralized, (c) no Letter
of Credit shall be outstanding (or, as applicable, each outstanding and undrawn
Letter of Credit has been Cash Collateralized in accordance with the terms
hereof), (d) no Obligations in respect of any Bank Services are outstanding (or,
as applicable, all such outstanding Obligations in respect of Bank services have
been Cash Collateralized in accordance with the terms hereof), and (e) all of
the Commitments are terminated.
“Disposition”: with respect to any property (including, without limitation,
Capital Stock of the Borrower or any of its Subsidiaries), any sale, lease, Sale
Leaseback Transaction, assignment, conveyance, transfer, encumbrance or other
disposition thereof and any issuance of Capital Stock of the Borrower or any of
its Subsidiaries. The terms “Dispose” and “Disposed of” shall have correlative
meanings.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of any Loan Party organized under the laws
of any jurisdiction within the United States.
“Eligible Accounts”: all of the Accounts owned by the Borrower and reflected in
the most recent Borrowing Base Certificate delivered by the Borrower to the
Administrative Agent, except any such Account as to which any of the
exclusionary criteria set forth below applies. The Administrative Agent shall
have the right, at any time and from time to time after the Closing Date, to
establish, modify or eliminate Reserves against Eligible Accounts, or, after
consultation with the Borrower, acting in its commercially reasonable good faith
business judgment, to adjust or supplement any of the criteria set forth below,
to establish new criteria, and to adjust advance rates with respect to Eligible
Accounts or to reflect changes in the collectability or realization values of
such Accounts arising or discovered by the Administrative Agent after the
Closing Date. Eligible Accounts shall not include any Account of the Borrower:
(a)    that does not arise from the sale of goods or the performance of services
by the Borrower in the ordinary course of its business;
(b)    (i) upon which the Borrower’s right to receive payment is not absolute or
is contingent upon the fulfillment of any condition whatsoever (other than any
such contingencies or conditions that have already been satisfied) or (ii) as to
which the Borrower is not able to bring suit or otherwise enforce its remedies
against the applicable Account Debtor through judicial process or arbitration or
(iii) if the Account represents a progress billing consisting of an invoice for
goods sold or services rendered pursuant to a contract under which the
applicable Account Debtor’s obligation to pay is subject to the Borrower’s
completion of further performance under such contract or is subject to the
equitable lien of a surety bond issuer;
(c)    to the extent that any defense, counterclaim, setoff or dispute is
asserted as to such Account in writing (but only to the extent of the amount
subject to such defense, counterclaim, setoff or dispute);
(d)    that is not a true and correct statement of bona fide indebtedness
incurred in the amount of the Account for merchandise sold to or services
rendered and accepted by the applicable Account Debtor;

11
sf-3193689

--------------------------------------------------------------------------------




(e)    with respect to which an invoice, consistent with the Borrower’s past
business practices, has not been sent to the applicable Account Debtor;
(f)    that (i) is not owned by the Borrower or (ii) is subject to any Lien of
any other Person, other than Liens in favor of the Administrative Agent (held
for the ratable benefit of the Secured Parties);
(g)    that arises from a sale to any director, officer, other employee or
Affiliate of any Loan Party, or to any entity that has any common officer or
director with any Loan Party;
(h)    that is the obligation of an Account Debtor that is the United States
government or a political subdivision thereof, or any state, county or
municipality or department, agency or instrumentality thereof unless the
Administrative Agent, in its sole discretion, has agreed to the contrary in
writing and the Borrower, if necessary or desirable in the reasonable
determination of the Administrative Agent, has complied with respect to such
obligation with the Federal Assignment of Claims Act of 1940, or any applicable
state, county or municipal law restricting assignment thereof;
(i)    that is the obligation of an Account Debtor located in a foreign country,
other than (i) as determined on a case-by-case basis where the Administrative
Agent is confident of its ability to perfect its security interest therein,
(ii) where such obligation is supported by a letter of credit, assigned and
delivered to the Administrative Agent and reasonably satisfactory to the
Administrative Agent as to form, amount and issuer, or (iii) to the extent such
Account Debtor is an Approved Foreign Account Debtor;
(j)    to the extent any Group Member is liable to the applicable Account Debtor
related to such Account for goods sold or services rendered or to be rendered by
such Group Member, but only to the extent of the potential offset;
(k)    that arises with respect to goods that are delivered on a bill‑and‑hold,
cash‑on‑delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the applicable Account Debtor is or may be
conditional (but only to the extent that any such delivery condition then
applies);
(l)    that is in default; provided that, without limiting the generality of the
foregoing, an Account shall be deemed in default upon the occurrence of any of
the following:
(i)    such Account is not paid within 120 days following its original invoice
date (irrespective of whether the payment terms relating to such Account permit
payment after the 120th day following such acceptance date); provided, however,
that to the extent that a portion of such invoice constitutes an Advanced
Billing that is due and payable after acceptance of the goods to which such
invoice relates, such portion of such invoice that constitutes an Advanced
Billing will be deemed to be in default only if such portion is not paid within
120 days after such acceptance;
(ii)    the Account Debtor obligated upon such Account suspends business, makes
a general assignment for the benefit of creditors or fails to pay its debts
generally as they come due; or
(iii)    a petition is filed by or against the Account Debtor obligated upon
such Account under any Debtor Relief Law and such petition has not been removed,
withdrawn or vacated;

12
sf-3193689

--------------------------------------------------------------------------------




(m)    that is owed by an Account Debtor where 50% or more of the aggregate
Dollar amount of all Accounts owing by such Account Debtor are ineligible under
one or more of the other criteria set forth in this definition;
(n)    as to which the Administrative Agent’s Lien is not a first priority
perfected Lien;
(o)    as to which any of the representations or warranties in the Loan
Documents are untrue;
(p)    to the extent that such Account is reflected in the Borrowing Base as an
Eligible Advance Billing or to the extent such Account exceeds any credit limit
established by the Administrative Agent, in its reasonable credit judgment;
(q)    (i) to the extent that the amount of any such Account not constituting a
Samsung Account or a TSMC Account, together with all other Accounts owing by
such Account Debtor and its Affiliates to the Borrower as of any date of
determination, exceeds 35% of all Eligible Accounts of the Borrower, and (ii) to
the extent that the amount of any such Account constituting a Samsung Account or
a TSMC Account, together with all other Accounts owing by such Account Debtor
and its Affiliates to the Borrower as of any date of determination, exceeds 60%
of all Eligible Accounts of the Borrower;
(r)    that is payable in any currency other than Dollars (unless converted into
Dollars on terms reasonably satisfactory to the Administrative Agent);
(s)    owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of the Borrower’s
complete performance (but only to the extent of the amount withheld (sometimes
called retainage billings);
(t)    subject to contractual arrangements between the Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements and where the Account Debtor has a right of setoff for
damages suffered as a result of the Borrower’s failure to perform in accordance
with the contract setting forth such requirements (sometimes called contracts
accounts receivable, progress billings, milestone billings or fulfillment
contracts);
(u)    subject to trust provisions, subrogation rights of a bonding company or a
statutory trust;
(v)    owing from an Account Debtor with respect to whom the Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue); or
(w)    for which the Administrative Agent, acting in its commercially reasonable
business judgment, exercised in good faith, determines collection to be
doubtful.
Any Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing eligibility requirements, shall forthwith
cease to be an Eligible Account until such time as such Account shall again meet
all of the foregoing requirements.
“Eligible Advance Billings”: all of the Advance Billings of the Borrower
reflected in the most recent Borrowing Base Certificate delivered by the
Borrower to the Administrative Agent, which may include any Advance Billings
other than any such Advance Billing with respect to which (a) an invoice for the
applicable Inventory has not been delivered to the applicable customer, (b) the
Inventory subject to such Advance Billing

13
sf-3193689

--------------------------------------------------------------------------------




is not in the process of being installed for the benefit of such customer, (c)
the applicable customer has not accepted such Inventory by the date occurring
180 days after the date on which such customer received such Inventory (by
delivering an acceptance certificate to the Borrower evidencing the acceptance
of such Inventory or by other means reasonably acceptable to the Administrative
Agent), (d) the Inventory which is the subject of such Advance Billing is
reflected in the Borrowing Base as Eligible Inventory, (e) an Eligible Account
is otherwise reflected in the Borrowing Base, or (f) the obligation of such
customer to make payment to the Borrower in respect of the purchase of such
Inventory is contingent upon any other action by the Borrower, such customer or
any other Person; provided that the Administrative Agent shall have the right,
at any time and from time to time after the Closing Date, acting in its
commercially reasonable judgment, exercised in good faith, to establish, modify
or eliminate Reserves against Eligible Advance Billings, or to adjust or
supplement any of the criteria set forth above and to establish new criteria,
and to adjust advance rates with respect to Eligible Advance Billings.
“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).
“Eligible Inventory”: Inventory of the Borrower subject to the Lien in favor of
the Administrative Agent (held for the ratable benefit of the Secured Parties)
created by the Security Documents, the value of which shall be determined by
taking into consideration, among other factors, the lowest of its cost, its book
value determined in accordance with GAAP and its liquidation value, except any
such Inventory as to which any of the exclusionary criteria set forth below
applies. The Administrative Agent shall have the right, at any time and from
time to time after the Closing Date, acting in its commercially reasonable good
faith business judgment, to establish, modify or eliminate Reserves (including
any Occupancy Charges Reserves) against Eligible Inventory, or, after
consultation with the Borrower, to adjust or supplement any of the criteria set
forth below, to establish new criteria, and to adjust advance rates with respect
to Eligible Inventory. Eligible Inventory shall not include any such Inventory
of the Borrower:
(a)    Inventory consisting of “perishable agricultural commodities” within the
meaning of the Perishable Agricultural Commodities Act of 1930, or on which a
Lien has arisen or may arise in favor of agricultural producers under any
comparable Laws;
(b)    Inventory which is not owned by the Borrower free and clear of all Liens
and rights of others (other than Liens granted in favor of the Administrative
Agent for the ratable benefit of the Secured Parties), including Inventory
located on leaseholds as to which the lessor has not entered into a consent and
agreement providing the Administrative Agent with the right to receive notices
of default, the right to repossess such Inventory at any time and such other
rights as may be requested by the Administrative Agent;
(c)    Inventory that is obsolete, spoiled, damaged, unusable or otherwise
unavailable for sale;
(d)    Inventory consisting of promotional, marketing, packaging or shipping
materials and supplies;
(e)    Inventory that fails to meet all standards imposed by any Governmental
Authority having regulatory authority over such Inventory or its use or sale;
(f)    Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which the Borrower
has received notice of a dispute in respect of any such agreement;

14
sf-3193689

--------------------------------------------------------------------------------




(g)    Inventory located outside the United States or Canada;
(h)    Inventory that is not in the possession of or under the sole control of
the Borrower (other than evaluation units placed at customer locations in the
ordinary course of business for which the Borrower retains title);
(i)    Inventory with respect to which the representations and warranties set
forth in Section 4 of the Guarantee and Collateral Agreement applicable to
Inventory are not correct;
(j)    Inventory in respect of which the Guarantee and Collateral Agreement,
after giving effect to the related filings of financing statements that have
then been made, if any, does not or has ceased to create a valid and perfected
first priority Lien or security interest in favor of the Administrative Agent,
for the ratable benefit of the Secured Parties, securing the Obligations;
(k)    Inventory which is comingled with property of a person other than the
Borrower;
(l)    Inventory that is the subject of any Advance Billing that is otherwise
reflected in the Borrowing Base; or
(m)    Inventory which the Administrative Agent, acting in its commercially
reasonable business judgment exercised in good faith, considers unacceptable due
to age, type, category or quantity or is otherwise ineligible.
Any Inventory which is at any time Eligible Inventory, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be
Eligible Inventory until such time as such Inventory shall meet all of the
foregoing requirements.
“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
“Environmental Liability: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

15
sf-3193689

--------------------------------------------------------------------------------




“ERISA”: the Employee Retirement Income Security Act of 1974, including (unless
the context otherwise requires) any rules or regulations promulgated thereunder.
“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c) or (m) of the Code, required to be aggregated with any
Loan Party under Section 414(o) of the Code, or is, or within the last six years
was, under “common control” with any Loan Party, within the meaning of Section
4001(a)(14) of ERISA.
“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or, to the knowledge of any Loan Party, any ERISA
Affiliate thereof in a complete or partial withdrawal (within the meaning of
Section 4203 and 4205 of ERISA) from any Multiemployer Plan if there is any
potential liability therefor, or the receipt by any Loan Party or, to the
knowledge of any Loan Party, any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non‑exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) the occurrence of an act or omission which could give rise to the imposition
on any Loan Party or any ERISA Affiliate thereof of fines, penalties, taxes or
related charges under Chapter 43 of the Code or under Sections 409, 502(c), (i)
or (1) or 4071 of ERISA; (n) the assertion of a material claim (other than
routine claims for benefits) against any Pension Plan or the assets thereof, or
against any Loan Party or any Subsidiary thereof in connection with any such
Pension Plan; (o) receipt from the IRS of notice of the failure of any Pension
Plan to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any Pension Plan to fail to qualify for exemption from taxation
under Section 501(a) of the Code; or (p) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights,

16
sf-3193689

--------------------------------------------------------------------------------




properties or assets of any Loan Party or any ERISA Affiliate thereof, in either
case pursuant to Title I or IV, including Section 302(f) or 303(k) of ERISA or
to Section 401(a)(29) or 430(k) of the Code.
“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.
“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the British Bankers’ Association LIBOR Rate
or the successor thereto if the British Bankers’ Association is no longer making
a LIBOR rate available (“LIBOR”) for deposits (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 A.M. (London, England time) two
(2) Business Days prior to the beginning of such Interest Period (as set forth
by Bloomberg Information Service or any successor thereto or any other
commercially available service selected by the Administrative Agent which
provides quotations of LIBOR). In the event that the Administrative Agent
determines that LIBOR is not available, the “Eurodollar Base Rate” shall be
determined by reference to the rate per annum equal to the offered quotation
rate to first class banks in the London interbank market by SVB for deposits
(for delivery on the first day of the relevant Interest Period) in Dollars of
amounts in same day funds comparable to the principal amount of the applicable
Loan of the Administrative Agent, in its capacity as a Lender, for which the
Eurodollar Base Rate is then being determined with maturities comparable to such
period, in the case of a Eurodollar Loan, as of approximately 11:00 A.M.
(London, England time) two (2) Business Days prior to the beginning of such
Interest Period.
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:


Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements which affect Eurodollar
Loans to be made as of, and ABR Loans to be converted into Eurodollar Loans, in
any such case, at the beginning of the next applicable Interest Period.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same

17
sf-3193689

--------------------------------------------------------------------------------




date and end on the same later date (whether or not such Loans shall originally
have been made on the same day).
“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Exchange Act”: the Securities Exchange Act of 1934.
“Excluded Assets”: as defined in the Guarantee and Collateral Agreement.
“Excluded Foreign Subsidiary”: in respect of the Group Members, any Subsidiary
(i) that is a “controlled foreign corporation” as defined in Section 957 of the
Code, (ii) that is a Subsidiary (whether direct or indirect) of a “controlled
foreign corporation” as defined in Section 957 of the Code, or (iii)
substantially all of the assets of which are equity interests in a “controlled
foreign corporation” as defined in Section 957 of the Code.
“Excluded Swap Obligation”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the guarantee of such Guarantor becomes effective with
respect to such related Swap Obligation.
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in any such case (i) to the extent imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) to the extent constituting Other Connection Taxes; (b) in the
case of a Lender, U.S. federal withholding Taxes imposed on amounts payable to
or for the account of such Lender with respect to an applicable interest in a
Loan or Commitment pursuant to a law in effect on the date on which (i) such
Lender acquires such interest in the Loan or Commitment (other than pursuant to
an assignment request by the Borrower under Section 2.17) or (ii) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(f); and (d)
any U.S. federal withholding Taxes imposed under FATCA.
“Excused Inventory Location”: is any of the locations specified in Schedule 9.
“Existing Affiliate Indebtedness”: any Indebtedness of any Group Member owing to
any Loan Party, or of any Loan Party owing to another Group Member that is not a
Loan Party, in any such case that is existing as of the Closing Date and listed
in Schedule 7.2(d)(ii).
“Existing Letters of Credit”: the letters of credit described in Schedule 1.1B.
“Facility”: each of (a) the L/C Facility (which is a subfacility of the
Revolving Facility), and (b) the Revolving Facility.

18
sf-3193689

--------------------------------------------------------------------------------




“FASB ASC”: the Accounting Standards certification of the Financial Accounting
Standards Board.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (including, for the avoidance of doubt, any agreements between the
governments of the United States of America and the jurisdiction in which the
applicable Recipient is resident implementing such provisions), or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with, any current or future regulations or official
interpretations thereof and any agreements entered into pursuant to Section
1471(b)(1) of the Code or any law implementing an intergovernmental agreement
that is included in this definition.
“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by SVB from three federal funds brokers of
recognized standing selected by it.
“First Tier Foreign Subsidiary”: at any date of determination with respect to a
Loan Party, each direct Foreign Subsidiary in which such Loan Party owns
directly more than 50%, in the aggregate, of the Voting Stock of such Foreign
Subsidiary.
“First Tier Foreign Subsidiary Holding Company”: at any date of determination
with respect to a Loan Party, each direct Domestic Subsidiary of a Loan Party
substantially all of whose assets consist of Equity Interests of Foreign
Subsidiaries.
“Foreign Law Pledge Agreement”: in respect of the grant by any Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of a Lien
on certain of the Equity Interests in any First-Tier Foreign Subsidiary owned by
such Loan Party, any pledge agreement (however designated) reasonably required
by the Administrative Agent to be prepared under the laws of the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
executed by such Loan Party (and, as applicable, such First-Tier Foreign
Subsidiary) for the purpose of creating, perfecting and otherwise protecting
such Lien to the maximum extent possible under the laws of such foreign
jurisdiction. For the avoidance of doubt, the pledge by Mattson International,
Inc. to the Administrative Agent (for the ratable benefit of the Secured
Parties) of certain Equity Interests of Mattson Technology Cayman Holdings Ltd.
owned by Mattson International, Inc. shall be the only pledge in respect of
which a Foreign Law Pledge Agreement shall be required to be delivered in
connection with the closing of the Transactions pursuant to Section 5.3.
“Foreign Lender”: a Lender that is not a U.S. Person.
“Foreign Pledge Documents”: collectively, in respect of the grant by any Loan
Party to the Administrative Agent (for the ratable benefit of the Secured
Parties) of a Lien on certain of the Equity Interests in any First-Tier Foreign
Subsidiary owned by such Loan Party, any related Foreign Law Pledge Agreement,
any related filings, an opinion delivered by local counsel in the foreign
jurisdiction in which such First-Tier Foreign Subsidiary is organized and
addressing the effectiveness of the pledge by such Loan Party to the
Administrative Agent (for the ratable benefit of the Secured Parties) of the
pledged Equity Interests in such First Tier-Foreign Subsidiary having been
issued to such Loan Party, any related authorizing resolutions adopted by the
Board of Directors (or equivalent) of such Loan Party in connection with such
pledge, any amendments to the organizational documents of such First-Tier
Foreign Subsidiary required by the Administrative Agent to facilitate the pledge
by such Loan Party to the Administrative Agent (for the ratable benefit of the
Secured Parties) of such pledged Equity Interests, and any other agreements,
documents, instruments, notices, filings or other items reasonably required by
the Administrative Agent to be executed

19
sf-3193689

--------------------------------------------------------------------------------




and/or delivered in connection with any of the foregoing. For the avoidance of
doubt, the pledge by Mattson International, Inc. to the Administrative Agent
(for the ratable benefit of the Secured Parties) of certain Equity Interests of
Mattson Technology Cayman Holdings Ltd. owned by Mattson International, Inc.
shall be the only pledge in respect of which Foreign Law Pledge Documents shall
be required to be delivered in connection with the closing of the Transactions
pursuant to Section 5.3.
“Foreign Subsidiary”: in respect of any Loan Party, any Subsidiary of such Loan
Party that is not a Domestic Subsidiary of such Loan Party.
“Fremont Landlord Agreement”: that certain Landlord’s Subordination of Lien, of
near or even date herewith, among the Borrower, the Administrative Agent and SIR
Properties Trust, a Maryland real estate investment trust (as the same may be
amended from time to time).
“Fremont Lease”: that certain lease agreement (however designated and as the
same may be amended from time to time), dated as of August 1, 2005, entered into
by and between the Borrower and SIR Properties Trust, a Maryland real estate
investment trust, in respect of the Borrower’s use of the premises located at
47131 Bayside Parkway, Fremont, CA 94538.
“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage of
the outstanding L/C Exposure other than L/C Exposure as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
“Funding Office”: the Revolving Loan Funding Office.
“FX Contract”: is any foreign exchange contract by and between the Borrower or
another Group Member, on the one hand, and SVB or one of its Affiliates, on the
other hand, under which the Borrower or such other Group Member, as applicable,
commits to purchase from or sell to SVB or such Affiliate of SVB a specific
amount of a currency other than Dollars on a specified date.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then each party to this Agreement agrees to enter into
negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC.

20
sf-3193689

--------------------------------------------------------------------------------




“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.
“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).
“Group Members”: the collective reference to the Borrower and its Subsidiaries.
“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Guarantor, substantially in
the form of Exhibit A.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Guarantors”: a collective reference to each Material Domestic Subsidiary of the
Borrower which has become a Guarantor pursuant to the Guarantee and Collateral
Agreement. Notwithstanding the foregoing or any contrary provision herein or in
any other Loan Document, no Excluded Foreign Subsidiary shall be a Guarantor.
“Immaterial Subsidiary”: at any date of determination, any Subsidiary of the
Borrower designated as such after the Closing Date by the Borrower in writing
and which as of such date holds assets representing 10% or less of the
Borrower’s consolidated total assets as of such date (determined in accordance
with GAAP), or which has generated 10% or less of the Borrower’s consolidated
total revenues determined in accordance with GAAP for the four fiscal quarter
period ending on the last day of the most recent period for which financial
statements have been delivered after the Closing Date pursuant to Section 6.1(a)
or (b); provided that all Domestic Subsidiaries of the Borrower that are
individually “Immaterial Subsidiaries” shall

21
sf-3193689

--------------------------------------------------------------------------------




not have aggregate consolidated total assets that would represent 10% or more of
the Borrower’s consolidated total assets as of such date or have generated 10%
or more of the Borrower’s consolidated total revenues for such four fiscal
quarter period, in each case determined in accordance with GAAP. As of the
Closing Date, the Borrower designates all of its Subsidiaries existing as of
such date (other than Mattson International, Inc., Mattson Technology Cayman
Holdings Ltd., Mattson Technology Holding GmbH and Mattson Thermal Products
GmbH) as Immaterial Subsidiaries.
“Incurred”: as defined in the definition of “Pro Forma Basis”.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations and
all Synthetic Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of acceptances, letters of credit, surety bonds or similar arrangements,
(g) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (f) above, (h) all obligations of the
kind referred to in clauses (a) through (g) above secured by (or for which the
holder of such obligation has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including accounts and contract rights) owned
by such Person, whether or not such Person has assumed or become liable for the
payment of such obligation, and (i) the net obligations of such Person in
respect of Swap Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any Obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
“Indemnitee”: is defined in Section 10.5(b).
“Insider Indebtedness”: is any Indebtedness owing by any Loan Party to any Group
Member or officer, director, shareholder or employee of any Group Member.
“Insider Subordinated Indebtedness”: is any Insider Indebtedness which is also
Subordinated Indebtedness.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvency Proceeding”: is (a) any case, action or proceeding before any court
or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshalling of assets for creditors, or other, similar arrangement
in respect of any Person’s creditors generally or any substantial portion of
such Person’s creditors, in each case undertaken under U.S. Federal, state or
foreign law, including any Debtor Relief Law.

22
sf-3193689

--------------------------------------------------------------------------------




“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time. For the avoidance of
doubt, the Borrower Patent and Trademark Security Agreement delivered by the
Borrower to the Administrative Agent pursuant to Section 5.1(a)(v) shall be
deemed to constitute an Intellectual Property Security Agreement.
“Interest Payment Date”: (a) as to any ABR Loan, the first Business Day of each
calendar month to occur while such Loan is outstanding and the final maturity
date of such Loan, (b) as to any Eurodollar Loan having an Interest Period of
three months or less, the last Business Day of such Interest Period, (c) as to
any Eurodollar Loan having an Interest Period longer than three months, each day
that is three months (or, if such day is not a Business Day, the Business Day
next succeeding such date) after the first day of such Interest Period and the
last Business Day of such Interest Period, and (d) as to any Loan (other than
any Revolving Loan that is an ABR Loan), the date of any repayment or prepayment
made in respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months thereafter, as
selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three or
six months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M., Pacific time, on the date that is three Business Days prior to the last
day of the then current Interest Period with respect thereto; provided that all
of the foregoing provisions relating to Interest Periods are subject to the
following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the Borrower may not select an Interest Period under a particular
Facility that would extend beyond the Revolving Termination Date (in the case of
Revolving Facility);
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
(iv)    the Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

23
sf-3193689

--------------------------------------------------------------------------------




“Interest Rate Agreement”: with respect to any Person, any interest rate swap
agreement, interest rate cap agreement, interest rate collar agreement, interest
rate hedging agreement or other similar agreement or arrangement, each of which
is (a) for the purpose of hedging the interest rate exposure associated with
such Person’s operations, and (b) not for speculative purposes.
“Inventory”: all “inventory,” as such term is defined in the Code, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.
“Investments”: as defined in Section 7.7.
“IRS”: the Internal Revenue Service, or any successor thereto.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.
“Issuing Lender Fees”: as defined in Section 3.3(a).
“Judgment Currency”: as defined in Section 10.19.
“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.
“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the amount of any such obligation may be (i)
changed from time to time pursuant to the terms hereof (including in connection
with assignments permitted hereunder) or (ii) limited by the restrictions on
availability set forth herein (including in Sections 2.1 and 3.1(a)). For
avoidance of doubt, (x) the original amount of the Total L/C Commitments is
$25,000,000, subject to the availability limitations set forth herein, (y) the
Total L/C Commitments are a sublimit of, and not in addition to, the Total
Revolving Commitments, and (z) the aggregate amount of the L/C Commitments shall
not exceed the amount of the Total L/C Commitments at any time.

24
sf-3193689

--------------------------------------------------------------------------------




“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.
“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.
“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.
“L/C Fee Payment Date”: as defined in Section 3.3(a).
“L/C Lender”: a Lender with an L/C Commitment.
“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.17.
“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.
“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender.
“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.
“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.
“Letter of Credit Fees”: as defined in Section 3.3(a).
“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).
“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).
“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”
“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

25
sf-3193689

--------------------------------------------------------------------------------




“Liquidity”: at any time, means and is determined with reference to the
Consolidated Quick Ratio then in effect, as reflected in the most recent
Compliance Certificate delivered by the Borrower to the Administrative Agent
pursuant to Section 6.2(b).
“Liquidity Event”: any instance in which (a) the Consolidated Quick Ratio, as
reflected in the most recent Liquidity Report delivered by the Borrower to the
Administrative Agent pursuant to Section 6.2(b), is less than, (i) at any time
from the Closing Date to the first anniversary of the Closing Date, 1.00:1.00,
(ii) at any time from the first anniversary of the Closing Date to the second
anniversary of the Closing Date, 1.15:1.00, and (iii) at any time from and after
the second anniversary of the Closing Date, 1.35:1.00, or (b) the Borrower fails
to deliver a completed Compliance Certificate to the Administrative Agent by no
later than the date occurring two Business Days after the date required therefor
pursuant to the terms of this Agreement. Any such Liquidity Event shall continue
until the Borrower delivers a Compliance Certificate to the Administrative Agent
indicating, to the reasonable satisfaction of the Administrative Agent, that a
Liquidity Event has ceased to exist.
“Liquidity Report”: a Compliance Certificate executed by a Responsible Officer
of the Borrower and reflecting the Consolidated Quick Ratio as of the date
specified therein or, alternatively, a report, in form and substance reasonably
satisfactory to the Administrative Agent, executed by a Responsible Officer of
the Borrower and delivered by the Borrower to the Administrative Agent which
discloses, as of the date of such report, the Consolidated Quick Ratio as of
such date, and whether a Liquidity Event exists as of such date.
“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, the
Solvency Certificate, the Collateral Information Certificate, each L/C-Related
Document, each Compliance Certificate, each Liquidity Report, each Borrowing
Base Certificate, each Notice of Borrowing, and any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 3.10,
and any amendment, waiver, supplement or other modification to any of the
foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
Notwithstanding the foregoing or any contrary provision herein or in any other
Loan Document, no Excluded Foreign Subsidiary shall be a Loan Party.
“Majority Revolving Lenders”: at any time, (a) if only one Revolving Lender
holds the Total Revolving Commitments at such time, such Revolving Lender, both
before and after the termination of such Total Revolving Commitments; and (b) if
more than one Revolving Lender holds the Total Revolving Commitments, at least
two Revolving Lenders who hold more than 50% of such Total Revolving Commitments
(including, without duplication, the L/C Commitments) or, at any time after the
termination of the Revolving Commitments when such Revolving Commitments were
held by more than one Revolving Lender, at least two Revolving Lenders who hold
more than 50% of the Total Revolving Extensions of Credit then outstanding
(including, without duplication, any L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans at such time)); provided that the
Revolving Commitments of, and the portion of the Revolving Loans and
participations in L/C Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Majority Revolving
Lenders.
“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower, individually, or
of the Borrower and its Subsidiaries, taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or the Lenders
under any Loan Document, or of the ability of any Loan Party to perform its
respective Obligations under any Loan Document to which it is a party; (c) a

26
sf-3193689

--------------------------------------------------------------------------------




material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Document to which it is a
party; or (d) a material impairment, not caused by any action of the
Administrative Agent or any Lender, in (i) the perfection or priority of the
Administrative Agent’s Lien in the Collateral (held for the ratable benefit of
the Secured Parties), or (ii) the value of the Collateral pledged by any Loan
Party pursuant to any Loan Document.
“Material Domestic Subsidiary”: any Material Subsidiary which is also a Domestic
Subsidiary.
“Material First-Tier Foreign Subsidiary”: any Material Foreign Subsidiary which
is also a First Tier Foreign Subsidiary.
“Material Foreign Subsidiary”: any Material Subsidiary which is also a Foreign
Subsidiary.
“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.
“Maximum Availability Amount”: as of any date, shall be calculated as follows:
(a)    the “Maximum Availability Amount” shall be $10,000,000 as of the Closing
Date;
(b)    if the Compliance Certificate delivered by the Borrower in respect of the
fiscal quarter of the Borrower ending March 31, 2013, indicates that
Consolidated EBITDA (i) equals or exceeds $(7,500,000), the “Maximum
Availability Amount” shall be $15,000,000 from and after the date occurring five
Business Days after the Administrative Agent’s receipt of such Compliance
Certificate, and (ii) does not equal or exceed $(7,500,000), the “Maximum
Availability Amount” shall remain unchanged;
(c)    if the Compliance Certificate delivered by the Borrower in respect of the
fiscal quarter of the Borrower ending June 30, 2013, indicates that Consolidated
EBITDA (i) equals or exceeds $(4,000,000), the “Maximum Availability Amount”
shall be $20,000,000 from and after the date occurring five Business Days after
the Administrative Agent’s receipt of such Compliance Certificate, and (ii) does
not equal or exceed $(4,000,000), the “Maximum Availability Amount” shall remain
unchanged; and
(d)    if the Compliance Certificate delivered by the Borrower in respect of the
fiscal quarter of the Borrower ending September 30, 2013, indicates that
Consolidated EBITDA (i) equals or exceeds $0, the “Maximum Availability Amount”
shall be $25,000,000 from and after the date occurring five Business Days after
the Administrative Agent’s receipt of such Compliance Certificate, and (ii) does
not equal or exceed $0, the “Maximum Availability Amount” shall remain
unchanged.
“Minority Lender”: as defined in Section 10.1(b).
“Moody’s”: Moody’s Investors Service, Inc.
“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

27
sf-3193689

--------------------------------------------------------------------------------




“Net Cash Proceeds”: (a) in connection with any Asset Sale undertaken by or any
Recovery Event related to any Person, the proceeds thereof in the form of cash
and Cash Equivalents (including any such proceeds received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received), net of
attorneys’ fees, accountants’ fees, investment banking fees, amounts required to
be applied to the repayment of Indebtedness secured by a Lien expressly
permitted hereunder on any asset that is the subject of such Asset Sale or
Recovery Event (other than any Lien pursuant to a Security Document) and other
customary costs, fees and expenses actually incurred in connection therewith and
net of taxes paid and such Person’s reasonable and good faith estimate of
income, franchise, sales, and other applicable taxes required to be paid by such
Person in connection with such Asset Sale or Recovery Event in the taxable year
that such Asset Sale or Recovery Event is consummated, the computation of which
shall, in each such case, take into account the reduction in tax liability
resulting from any available operating losses and net operating loss carryovers,
tax credits, and tax credit carry forwards, and similar tax attributes, and (b)
in connection with any issuance or sale of Capital Stock or any incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary costs, fees and expenses actually
incurred (or reasonably expected to be incurred) in connection therewith.
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Note”: a Revolving Loan Note.
“Notice of Borrowing”: means a notice substantially in the form of Exhibit J.
“Notice of Conversion/Continuation”: means a notice substantially in the form of
Exhibit K.
“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Loans and all other obligations and liabilities of the Loan Parties to the
Administrative Agent, the Issuing Lender, any other Lender, SVB or any of its
applicable Affiliates (in its or their capacity as provider of Bank Services),
and any Qualified Counterparty party to a Specified Swap Agreement, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, any Bank Services Agreement, the
Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, payment obligations, fees,
indemnities, costs, expenses (including all reasonable and documented fees,
charges and disbursements of counsel to the Administrative Agent, the Issuing
Lender, any other Lender, SVB or any of its applicable Affiliates, to the extent
that any applicable Bank Services Agreement requires the reimbursement by any
applicable Group Member of any such expenses), and any Qualified Counterparty
party to a Specified Swap Agreement that are required to be paid by any Loan
Party pursuant any Loan Document, Bank Services Agreement or otherwise, and (b)
any obligations of any Group Member arising in connection with any Bank Services
Agreement. For the avoidance of doubt, the Obligations shall not include (a) any
obligations arising

28
sf-3193689

--------------------------------------------------------------------------------




under any warrants or other equity instruments issued by any Loan Party to any
Lender, or (b) with respect to any Guarantor that is not a Qualified ECP
Guarantor, any Excluded Swap Obligations of such Guarantor.
“Occupancy Charges Reserves”: Reserves taken by the Administrative Agent against
Eligible Inventory in an amount reasonably determined by the Administrative
Agent to be the amount in respect of occupancy charges that the Administrative
Agent would be required to pay to the landlord of the Borrower’s Fremont,
California leased premises pursuant to paragraph 5 of the Fremont Landlord
Agreement.
“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.17).
“Overadvance”: as defined in Section 2.3.
“Participant”: as defined in Section 10.6(d).
“Participant Register”: as defined in Section 10.6(d).
“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.
“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.
“Pension Plan”: an employee pension plan (as defined in Section 3(2) of ERISA)
other than a Multiemployer Plan subject to the provisions of Title IV of ERISA
or Sections 412 and 430 of the Code or Sections 302 and 303 of ERISA and in
respect of which any Loan Party or any ERISA Affiliate thereof is (or if such
plan were terminated would under Section 4069 of ERISA be deemed to be) a
“contributing sponsor” as defined in Section 4001(a)(13) of ERISA.
“Permitted Acquisition”: as defined in Section 7.8(n).

29
sf-3193689

--------------------------------------------------------------------------------




“Permitted Affiliate Indebtedness Payment”: any payment made by any Loan Party
to a Group Member that is not a Loan Party on account of any Existing Affiliate
Indebtedness, the full amount of which payment is repaid by such receiving Group
Member to such paying Loan Party within five Business Days.
“Permitted Intercompany Payable”: an amount owing by any Group Member (the
“owing group member”) to any other Group Member (the “providing group member”)
in respect of goods or services provided by the providing group member to the
owing group member (a) in the ordinary course of business, (b) consistent with
past practice, (c) on arm’s length terms, and (d) the payment of which amount is
not overdue for more than 180 days.
“Permitted Refinancing Indebtedness”: Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace existing Indebtedness of such Person (“Refinanced
Indebtedness”); provided that (a) the principal amount of such Refinancing
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such Refinancing Indebtedness, (b) such Refinancing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantee Obligation thereof or any security therefor are
subordinated to the Obligations, such Refinancing Indebtedness and any Guarantee
Obligations thereof and any security therefor remain so subordinated on terms no
less favorable to the Lenders and the other Secured Parties, (d) the obligors in
respect of such Refinanced Indebtedness immediately prior to such refinancing,
refunding extension, renewal or replacement are the only obligors on such
Refinancing Indebtedness and (e) any Guarantee Obligations which constitute all
or a portion of such Refinancing Indebtedness, taken as a whole, are determined
in good faith by a Responsible Officer of such Person to be no less favorable to
such Person and the Lenders and the other Secured Parties in any material
respect than the covenants and events of default or Guarantee Obligations, if
any, applicable to such Refinanced Indebtedness.
“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.
“Platform”: is defined in Section 10.2(d)(i).
“Preferred Stock”: the preferred Capital Stock of any Loan Party.
“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by SVB as its prime rate in effect at its principal office in the
State of California (such SVB announced Prime Rate not being intended to be the
lowest rate of interest charged by SVB in connection with extensions of credit
to debtors).
“Pro Forma Basis”: with respect to any calculation or determination for a Loan
Party for any period, in making such calculation or determination on the
specified date of determination (the “Determination Date”) means:
(a)     pro forma effect will be given to any Indebtedness incurred (“Incurred”)
by such Loan Party or any of its Subsidiaries (including by assumption of then
outstanding Indebtedness) or by a Person becoming a Subsidiary after the
beginning of the applicable period and on or before the Determination Date to
the

30
sf-3193689

--------------------------------------------------------------------------------




extent the Indebtedness is outstanding or is to be Incurred on the Determination
Date, as if such Indebtedness had been Incurred on the first day of such period;
(b)     pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period; and
(c)     pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by such Loan Party and its
Subsidiaries, including any acquisition or disposition of a company, division or
line of business since the beginning of the reference period by a Person that
became a Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations; in each case of clauses (A) and
(B), that have occurred since the beginning of the applicable period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of such period. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of
such Loan Party in accordance with Regulation S-X under the Securities Act of
1933, as amended, based upon the most recent four full fiscal quarters for which
the relevant financial information is available.
“Projections”: as defined in Section 6.2(c).
“Properties”: as defined in Section 4.17(a).
“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that, at the time such Specified Swap Agreement was entered
into or as of the Closing Date, was the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender.
“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation, or (b) such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Recipient”: the Administrative Agent or a Lender, as applicable.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Register”: is defined in Section 10.6(c).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Replacement Lender”: as defined in Section 2.17.

31
sf-3193689

--------------------------------------------------------------------------------




“Required Lenders”: at any time, the Majority Revolving Lenders at such time.
“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
“Reserves”: with respect to the Borrowing Base, reserves against Eligible
Accounts, Eligible Inventory (including any Occupancy Charges Reserves) and/or
Eligible Advance Billings that the Administrative Agent may, in its reasonable
credit judgment, establish from time to time to (a) reflect events, conditions,
contingencies or risks which do or may adversely affect (i) the Collateral,
(ii) the assets of the Borrower, (iii) the Liens (held by the Administrative
Agent for the ratable benefit of the Secured Parties) and other rights of the
Administrative Agent in the Collateral, (b) reserve against any Accounts of the
Borrower payable in foreign currencies, or (c) address any state of facts which
the Administrative Agent determines in good faith constitutes or with the
passage of time could reasonably be expected to constitute an Event of Default.
“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, chief accounting officer, treasurer, controller or
comptroller of an applicable Loan Party, but in any event, with respect to
financial matters, the chief financial officer, chief accounting officer,
treasurer, controller or comptroller of such Loan Party and, solely for purposes
of notices given pursuant to Section 2, any other officer or employee of the
applicable Loan Party so designated by any of the foregoing officers in a
written notice to the Administrative Agent. Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.
“Restricted Payments”: as defined in Section 7.6.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and to participate in Letters of Credit in an aggregate
principal amount not to exceed the amount set forth under the heading “Revolving
Commitment” opposite such Lender’s name on Schedule 1.1A or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as the
amount of any such obligation may be (i) changed from time to time pursuant to
the terms hereof (including in connection with assignments permitted hereunder)
or (ii) limited by the restrictions on availability set forth herein (including
in Section 2.1). For avoidance of doubt, the original amount of the Total
Revolving Commitments is $25,000,000, subject to the availability limitations
set forth herein, and the Total L/C Commitments are a sublimit of, and not in
addition to, the Total Revolving Commitments.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including any Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time.
“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

32
sf-3193689

--------------------------------------------------------------------------------




“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.
“Revolving Loan Conversion”: as defined in Section 3.5(b).
“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.
“Revolving Loan Note”: a promissory note in the form of Exhibit H, as it may be
amended, supplemented or otherwise modified from time to time.
“Revolving Loans”: as defined in Section 2.1(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.
“Revolving Termination Date”: is the date occurring on the three year
anniversary of the Closing Date.
“S&P”: Standard & Poor’s Ratings Services.
“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.
“Samsung Account”: is an Account owing to the Borrower by Samsung Electronics or
any of its Affiliates.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Obligations”: as defined in the Guarantee and Collateral Agreement.
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender), SVB or
any of its applicable Affiliates (in its or their capacity as provider of Bank
Services), and any Qualified Counterparties.
“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.
“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan

33
sf-3193689

--------------------------------------------------------------------------------




Party pursuant to which the Administrative Agent is granted “control” (for
purposes of the UCC) over such Securities Account.
“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.
“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) each Intellectual Property Security Agreement, (c)
each Deposit Account Control Agreement, (d) each Securities Account Control
Agreement, (e) each Foreign Pledge Document, (f) all other security documents
hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the Obligations of any Loan Party, and (g) all financing
statements, fixture filings, patent, trademark and copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.
“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(n), which Solvency
Certificate shall be in substantially the form of Exhibit D.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition,
(i) “debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates to the extent permitted under Section 7.13.
“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by the Borrower or any of its Subsidiaries and evidencing
Indebtedness of such Person which is subordinated to the payment of the
Obligations in a manner approved in writing by the Administrative Agent and the
Required Lenders, and any renewals, modifications, or amendments thereof which
are approved in writing by the Administrative Agent and the Required Lenders.
“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations or the Guaranteed Obligations, as applicable, pursuant to
subordination terms (including payment, lien and remedies subordination terms,
as applicable) reasonably acceptable to the Administrative Agent.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a

34
sf-3193689

--------------------------------------------------------------------------------




majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.
“SVB”: as defined in the preamble hereto.
“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”
“Swap Obligation”: with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).
“Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating obligations that do not appear on the
balance sheet of such Person but which, upon the insolvency or bankruptcy of
such Person, would be characterized as the indebtedness of such Person (without
regard to accounting treatment).
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit of such Lender at such time.
“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.5 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$25,000,000 (which Total L/C Commitments are part of, and not in addition to,
the Revolving Commitments).

35
sf-3193689

--------------------------------------------------------------------------------




“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The Total L/C Commitments are a sublimit
of, and not in addition to, the Total Revolving Commitments.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.
“Trade Date”: is defined in Section 10.6(b)(i)(B).
“Transferee”: any Eligible Assignee or Participant.
“TSMC Account”: is an Account owing to the Borrower by Taiwan Semiconductor
Manufacturing Co. Ltd. or any of its Affiliates.
“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.
“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.
“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of
California, or as the context may require, any other applicable jurisdiction.
“United States” and “U.S.”: the United States of America.
“USCRO”: the US Copyright Office.
“USPTO”: the US Patent and Trademark Office.
“U.S. Person”: any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.14(f).
“Voting Stock”: as to any Person, the capital stock of any class or classes or
other equity interests (however designated and including general partnership
interests in a partnership) of such Person having ordinary voting power for the
election of directors or similar governing body of such Person.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
“Wholly Owned Subsidiary Guarantor”: any Guarantor that is a Wholly Owned
Subsidiary of a Loan Party.
“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

36
sf-3193689

--------------------------------------------------------------------------------




1.2    Other Definitional Provisions.
(a)    Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.
(b)    As used herein and in the other Loan Documents, and in any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements (including this
Agreement) or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such agreements or Contractual Obligations as amended,
supplemented, restated, amended and restated or otherwise modified from time to
time. Notwithstanding the foregoing clause (i), for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of any Group Member shall be deemed to
be carried at 100% of the outstanding principal amount thereof, and the effects
of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be
disregarded.
(c)    The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.
(d)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.
SECTION 2    

AMOUNT AND TERMS OF COMMITMENTS
2.1    Revolving Commitments.
(e)    Subject to the terms and conditions hereof, each Revolving Lender
severally agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount with respect to
all such Revolving Loans at any one time outstanding which, when added to the
aggregate principal amount of any then outstanding Revolving Loans, the
aggregate undrawn amount of all then outstanding Letters of Credit, and the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans, incurred on behalf of the Borrower and owing to
such Lender,

37
sf-3193689

--------------------------------------------------------------------------------




does not exceed the amount of such Lender’s Revolving Commitment. In addition,
the amount of the Total Revolving Extensions of Credit outstanding after giving
effect to any requested borrowing of Revolving Loans shall not exceed the
Available Revolving Commitment then in effect. During the Revolving Commitment
Period the Borrower may use the Available Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 2.13.
Notwithstanding anything to the contrary contained herein, (i) upon the
occurrence of a Liquidity Event, at the option of the Required Lenders, all
Revolving Loans that are Eurodollar Loans will immediately be deemed to be
converted into ABR Loans and the Borrower shall be responsible for paying any
amounts arising under Section 2.15 as a result of such deemed conversion, and
(ii) during the existence of a Liquidity Event or an Event of Default, no
Revolving Loan may be borrowed as, converted to or continued as a Eurodollar
Loan.
(f)    The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date; provided, however, that during the existence of a Liquidity
Event, the Revolving Loans then outstanding shall, to the extent so elected by
the Required Lenders, be repaid from funds in the Designated Deposit Account in
accordance with Section 6.3(c).
2.2    Procedure for Revolving Loan Borrowing. The Borrower may borrow up to the
Available Revolving Commitment under the Revolving Commitments during the
Revolving Commitment Period on any Business Day; provided that the Borrower
shall give the Administrative Agent an irrevocable Notice of Borrowing (which
must be received by the Administrative Agent prior to 10:00 A.M., Pacific time,
(a) three Business Days prior to the requested Borrowing Date, in the case of
Eurodollar Loans, or (b) one Business Day prior to the requested Borrowing Date,
in the case of ABR Loans (in each case, with originals to follow within three
Business Days)) (provided that any such Notice of Borrowing of ABR Loans under
the Revolving Facility to finance payments under Section 3.5(a) may be given not
later than 10:00 A.M., Pacific time, on the date of the proposed borrowing), in
each such case specifying (i) the amount and Type of Revolving Loans to be
borrowed, (ii) the requested Borrowing Date, (iii) in the case of Eurodollar
Loans, the respective amounts of each such Type of Loan and the respective
lengths of the initial Interest Period therefor, and (iv) instructions for
remittance of the proceeds of the applicable Loans to be borrowed. Unless
otherwise agreed by the Administrative Agent in its sole discretion, no
Revolving Loan may be made as, converted into or continued as a Eurodollar Loan
having an Interest Period in excess of one month prior to the date that is 30
days after the Closing Date. Each borrowing of, conversion to or continuation of
a Eurodollar Loan shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if the then aggregate Available
Revolving Commitments are less than $1,000,000, such lesser amount). No minimum
borrowing amount shall apply in respect of any ABR Loans made hereunder. Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each such borrowing available to
the Administrative Agent for the account of the Borrower at the Revolving Loan
Funding Office prior to 12:00 P.M., Pacific time, on the Borrowing Date
requested by the Borrower in funds immediately available to the Administrative
Agent. Such borrowing will then be made available to the Borrower by the
Administrative Agent crediting such account as is designated in writing to the
Administrative Agent by the Borrower with the aggregate of the amounts made
available to the Administrative Agent by the Revolving Lenders and in like funds
as received by the Administrative Agent. No Revolving Loan which constitutes a
Eurodollar Loan will be made on the Closing Date.
2.3    Overadvances. If at any time or for any reason the amount of the Total
Revolving Extensions of Credit exceeds the Available Revolving Commitments then
in effect (any such excess, an “Overadvance”),

38
sf-3193689

--------------------------------------------------------------------------------




the Borrower shall, if the amount of such Overadvance is (a) equal or greater
than $500,000, immediately pay the full amount of such Overadvance to the
Administrative Agent, without notice or demand, or (b) less than $500,000,
within one (1) Business Day after the receipt of a request by the Administrative
Agent therefor, pay the full amount of such Overadvance to the Administrative
Agent, in each case, for application against the Revolving Extensions of Credit
in accordance with the terms hereof; provided that any such repayment of an
Overadvance shall be applied by the Administrative Agent first to repay
Revolving Loans that are ABR Loans and thereafter to Revolving Loans that are
Eurodollar Loans. Any prepayment of any Revolving Loan that is a Eurodollar Loan
hereunder shall be subject to Borrower’s obligation to pay any amounts owing
pursuant to Section 2.15.
2.4    Fees.
(a)    Upfront Fee. On or prior to the Closing Date, the Borrower agrees to pay
to the Administrative Agent an upfront fee in the amount of $125,000.
(b)    Commitment Fee. As additional compensation for the Total Revolving
Commitments, the Borrower shall pay to the Administrative Agent for the account
of the Lenders, a fee for the Borrower’s non-use of available funds under the
Revolving Facility (the “Commitment Fee”), payable quarterly in arrears on the
first Business Day of April, 2013, on the first Business Day of each calendar
quarter occurring thereafter prior to the Revolving Termination Date, and on the
Revolving Termination Date, in an amount equal to the Commitment Fee Rate
multiplied by the average unused portion of the Total Revolving Commitments, as
reasonably determined by the Administrative Agent. The unused portion of the
Total Revolving Commitments, for purposes of this calculation, shall equal the
difference between (i) the Total Revolving Commitments (as the same shall be
reduced from time to time pursuant to Section 2.5 and subject to the Maximum
Availability Amount in effect at any time), and (ii) the sum of (A) the average
for the period of the daily closing balance of the Revolving Loans outstanding,
(B) the aggregate undrawn amount of all Letters of Credit outstanding at such
time, and (C) the aggregate amount of all L/C Disbursements that have not yet
been reimbursed or converted into Revolving Loans at such time.
(c)    Collateral Handling Fees. To compensate the Administrative Agent for its
Collateral agency and monitoring activities, the Borrower will pay to the
Administrative Agent a handling fee of $500 per month in advance on the Closing
Date and thereafter on each one month anniversary of the Closing Date in respect
of any month or portion thereof during which any Revolving Loans or L/C
Disbursements are outstanding.
(d)    Fees Nonrefundable. All fees payable under this Section 2.4 shall be
fully earned on the date paid and nonrefundable.
(e)    Increase in Fees. At any time that an Event of Default exists, upon the
request of the Required Lenders, the amount of any of the foregoing fees due
under subsection (b) shall be increased by adding 2.00% per annum thereto.
2.5    Termination or Reduction of Total Revolving Commitments; Total L/C
Commitments.
(a)    Termination or Reduction of Total Revolving Commitments. The Borrower
shall have the right, upon not less than three Business Days’ written notice
delivered to the Administrative Agent, to terminate the Total Revolving
Commitments or from time to time to reduce the amount of the Total Revolving
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Revolving Loans to
be made on the effective date thereof the amount of the Total Revolving
Extensions of Credit then outstanding would exceed the lesser of (A) the

39
sf-3193689

--------------------------------------------------------------------------------




Total Revolving Commitments then in effect, and (B) the Borrowing Base then in
effect. Any such reduction shall be in an amount equal to $1,000,000, or a whole
multiple in excess thereof, and shall reduce permanently the Total Revolving
Commitments then in effect; provided that, if in connection with any such
reduction or termination of the Total Revolving Commitments a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 2.15.
All fees accrued until the effective date of any termination of the Total
Revolving Commitments shall be paid on the effective date of such termination.
Any reduction of the Total Revolving Commitments shall be applied to the
Revolving Commitments of each Lender according to its respective Revolving
Percentage.
(b)    Termination or Reduction of Total L/C Commitments. The Borrower shall
have the right, upon not less than three Business Days’ written notice delivered
to the Administrative Agent, to terminate the Total L/C Commitments available to
the Borrower or, from time to time, to reduce the amount of the Total L/C
Commitments available to the Borrower; provided that, in any such case, no such
termination or reduction of the Total L/C Commitments shall be permitted if,
after giving effect thereto, the Total L/C Commitments shall be reduced to an
amount that would result in the aggregate L/C Exposure exceeding the Total L/C
Commitments (as so reduced). Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple in excess thereof, and shall reduce permanently
the Total L/C Commitments then in effect.
2.6    Optional Loan Prepayments. The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 10:00
A.M., Pacific time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 10:00 A.M., Pacific time, one Business Day prior
thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.15; provided
further that if such notice of prepayment indicates that such prepayment is to
be funded with the proceeds of a refinancing, such notice of prepayment may be
revoked if the financing is not consummated. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Loans that are ABR Loans) accrued interest to such date on the amount
prepaid. Partial prepayments of Revolving Loans shall be in an aggregate
principal amount of $1,000,000 or a whole multiple thereof.
2.7    Conversion and Continuation Options.
(a)    The Borrower may elect from time to time to convert Eurodollar Loans to
ABR Loans by giving the Administrative Agent prior irrevocable notice in a
Notice of Conversion/Continuation of such election no later than 10:00 A.M.,
Pacific time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. Subject to Section 2.11,
the Borrower may elect from time to time to convert ABR Loans to Eurodollar
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M., Pacific time,
on the third Business Day preceding the proposed conversion date (which notice
shall specify the length of the initial Interest Period therefor); provided that
(i) upon the occurrence of a Liquidity Event, all Revolving Loans that are
Eurodollar Loans will immediately be deemed to be converted into ABR Loans, and
(ii) no ABR Loan may be converted into a Eurodollar Loan when any Event of
Default has occurred and is continuing or during the existence of a Liquidity
Event. Upon receipt of any such notice, the Administrative Agent shall promptly
notify each relevant Lender thereof.

40
sf-3193689

--------------------------------------------------------------------------------




(b)    Subject to Section 2.11, any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice in a Notice of Conversion/Continuation to
the Administrative Agent by no later than 10:00 A.M., Pacific time, on the date
occurring three Business Days preceding the proposed continuation date and
otherwise in accordance with the applicable provisions of the term “Interest
Period” set forth in Section 1.1, of the length of the next Interest Period to
be applicable to such Loans; provided that no Eurodollar Loan may be continued
as such when any Event of Default has occurred and is continuing or at any time
during the existence of a Liquidity Event; provided further that if the Borrower
shall fail to give any required notice as described above in this paragraph or
if such continuation is not permitted pursuant to the preceding proviso, such
Loans shall automatically be converted to ABR Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
2.8    Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven Eurodollar Tranches shall be
outstanding at any one time.
2.9    Interest Rates and Payment Dates.
(a)    Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin.
(b)    Each ABR Loan shall bear interest at a rate per annum equal to (i) the
ABR plus (ii) the Applicable Margin.
(c)    During the continuance of an Event of Default, at the request of the
Required Lenders, all outstanding Loans shall bear interest at a rate per annum
equal to the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2.00% (the “Default Rate”); provided
that the Default Rate shall apply to all outstanding Loans automatically and
without any Required Lender consent therefor upon the occurrence of any Event of
Default arising under Section 8.1(a).
(d)    Interest on the outstanding principal amount of each Loan shall be
payable in arrears on each Interest Payment Date; provided that interest
accruing pursuant to Section 2.9(c) shall be payable from time to time on
demand.
2.10    Computation of Interest and Fees.
(a)    Interest and fees payable pursuant hereto shall be calculated on the
basis of a 360-day year for the actual days elapsed, except that, with respect
to ABR Loans the rate of interest on which is calculated on the basis of the
Prime Rate, the interest thereon shall be calculated on the basis of a 365- (or
366-, as the case may be) day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Borrower and the
relevant Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurocurrency
Reserve Requirements shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

41
sf-3193689

--------------------------------------------------------------------------------




(b)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Section 2.10(a).
2.11    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter. Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes. Thereafter, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.
2.12    Pro Rata Treatment and Payments.
(a)    Each borrowing by the Borrower from the Lenders hereunder, each payment
by the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.
(b)    Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(c)    All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without condition or deduction for any counterclaim, defense, recoupment
or setoff (subject to Section 2.14) and shall be made prior to 10:00 A.M.,
Pacific time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the applicable Funding Office, in Dollars and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lenders promptly upon receipt in like funds as received. Any
payment received by the Administrative Agent after 10:00 A.M. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment hereunder (other than payments on the
Eurodollar Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day. If any
payment on a Eurodollar Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into

42
sf-3193689

--------------------------------------------------------------------------------




another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding two sentences, interest thereon shall be
payable at the then applicable rate during such extension.
(d)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to the date of any borrowing that such Lender will not make the
amount that would constitute its share of such borrowing available to the
Administrative Agent, the Administrative Agent may assume that such Lender is
making such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent, on demand, such corresponding amount
with interest thereon, for each day from and including the date on which such
amount is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, a rate equal to the greater of (A) the Federal Funds Effective Rate and
(B) a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, and (ii) in the case of a payment to
be made by the Borrower, the rate per annum applicable to ABR Loans under the
relevant Facility. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower is making such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Lender,
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against any Loan Party.
(f)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.
(g)    The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, and (iii) to make payments pursuant to Section 9.7,
as applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date,

43
sf-3193689

--------------------------------------------------------------------------------




and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 9.7.
(h)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
(i)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.
(j)    If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall forthwith advise the Administrative Agent of the receipt of such
payment, and within five Business Days of such receipt purchase (for cash at
face value) from the other Revolving Lenders or L/C Lenders, as applicable
(through the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
if all or any portion of such excess payment is thereafter recovered by or on
behalf of the Borrower from such purchasing Lender, the purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest. The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.12(j) may exercise
all its rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.12(j) shall be required to
implement the terms of this Section 2.12(j). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.12(j) and shall in each
case notify the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.12(j) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender),
(ii) the application of Cash Collateral provided for in Section 3.10, or
(iii) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or sub-participations in any L/C
Exposure to any assignee or participant, other than an assignment to the
Borrower or any Affiliate thereof (as to which the provisions of this Section
shall apply). The Borrower consents on behalf of itself and each other Loan
Party to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against each Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of each Loan Party in the amount of such participation. For
the avoidance of doubt, no amounts received by the Administrative Agent or any
Lender from any Guarantor that is not a Qualified ECP Guarantor shall be applied
in partial or complete satisfaction of any Excluded Swap Obligations

44
sf-3193689

--------------------------------------------------------------------------------




(k)    Any amounts actually paid to or collected by the Administrative Agent
pursuant to Section 6.3(c) at any time during the existence of a Liquidity Event
and when no Event of Default exists shall be applied by the Administrative Agent
to the Revolving Loans then outstanding and distributed by the Administrative
Agent to the Revolving Lenders, in each case, (i) in accordance with the
Revolving Percentages of such Revolving Lenders then in effect, and (ii) on a
weekly basis, with any remaining amounts to be returned to the Borrower as
specified in Section 6.3(c).
(l)    Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees from time
to time due and payable to itself, any Revolving Lender or the Issuing Lender,
and apply the proceeds of any such Revolving Loan to those Obligations; provided
that after giving effect to any such Revolving Loan, the aggregate outstanding
Revolving Loans will not exceed the Total Revolving Commitments then in effect.
2.13    Illegality; Requirements of Law.
(a)    Illegality. If any Lender determines that any Requirement of Law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender to make, maintain or fund Eurodollar Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.
(b)    Requirements of Law. If the adoption of or any change in any Requirement
of Law or in the interpretation or application thereof or the compliance by any
Lender with any request or directive (whether or not having the force of law)
from any central bank or other Governmental Authority made subsequent to the
date hereof:
(i)    shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its Loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii)    shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate); or
(iii)    impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

45
sf-3193689

--------------------------------------------------------------------------------




and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient of making, converting to, continuing or maintaining Loans
determined with reference to the Eurodollar Rate or of maintaining its
obligation to make such Loans, or to increase the cost to such Lender or such
other Recipient of issuing or participating in Letters of Credit, or to reduce
any amount receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether in respect of principal, interest or any other amount),
then, in any such case, upon the request of such Lender or other Recipient, the
Borrower shall promptly pay such Lender or other Recipient, as the case may be,
any additional amounts necessary to compensate such Lender or other Recipient,
as the case may be, for such increased cost or reduced amount receivable. If any
Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.
(c)    If any Lender determines that any change in any Requirement of Law
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements, has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Lender, to a level below that which such Lender or
such Lender’s holding company could have achieved but for such change in such
Requirement of Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or the Issuing
Lender, as the case may be, such additional amount or amounts as will compensate
such Lender or the Issuing Lender or such Lender’s or Issuing Lender’s holding
company for any such reduction suffered.
(d)    For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives in
connection therewith are deemed to have gone into effect and been adopted after
the date of this Agreement, and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities, in each case pursuant to Basel III, shall
in each case be deemed to be a change in any Requirement of Law, regardless of
the date enacted, adopted or issued.
(e)    A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof. Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation.
Notwithstanding anything to the contrary in this Section 2.13, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.13 for
any amounts incurred more than nine months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that if the circumstances giving rise to such claim have a retroactive
effect, then such nine-month period shall be extended to include the period of
such retroactive effect. The obligations of the Borrower arising pursuant to
this Section 2.13 shall survive the Discharge of Obligations and the resignation
of the Administrative Agent.
2.14    Taxes. For purposes of this Section 2.14, the term ‘Lender” includes the
Issuing Lender and the term “applicable law” includes FATCA.

46
sf-3193689

--------------------------------------------------------------------------------




(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law and
the Borrower shall, and shall cause each other Loan Party, to comply with the
requirements set forth in this Section 2.14. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes. The Borrower shall, and shall cause each other
Loan Party to, timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes applicable to such Loan Party.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.14, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.14) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto (including any recording and
filing fees with respect thereto or resulting therefrom and any liabilities with
respect to, or resulting from any delay in paying such Indemnified Taxes),
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority; provided, however, that the
Loan Parties shall not be obligated to make payment to the Administrative Agent
or any Recipient of such portion of any Indemnified Tax or Other Tax that
consists of any penalty, interest or addition to tax to the extent that such
penalty, interest or addition to tax is attributable to the gross negligence or
willful misconduct of the Administrative Agent or such Recipient, as applicable.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. If any Loan Party fails to pay any Taxes when
due to the appropriate taxing authority or fails to remit to the Administrative
Agent the required receipts or other required documentary evidence, such Loan
Party shall indemnify the Administrative Agent and the Lenders for any
incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.
(e)    Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are

47
sf-3193689

--------------------------------------------------------------------------------




payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.14(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

48
sf-3193689

--------------------------------------------------------------------------------




(2)    executed originals of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(iii)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

49
sf-3193689

--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.14 shall survive
the resignation or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, and the Discharge of Obligations.
2.15    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the Discharge of Obligations.
2.16    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.13(b), Section 2.13(c),
Section 2.14(a) or Section 2.14(d) with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate a different lending office for
funding or booking its Loans affected by such event or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, in each
case, with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its lending office(s) to suffer

50
sf-3193689

--------------------------------------------------------------------------------




no economic, legal, regulatory or other disadvantage; provided further that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 2.13(b),
Section 2.13(c), Section 2.14(a) or Section 2.14(d). The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender in connection
with any such designation or assignment made at the request of the Borrower.
2.17    Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):
(a)    a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.14 or of increased costs pursuant to Section 2.13 (and,
in any such case, such Lender has declined or is unable to designate a different
lending office in accordance with Section 2.16 or is a Non-Consenting Lender);
(b)    a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or
(c)    notice from the Administrative Agent that a Lender is a Defaulting
Lender;
then the Borrower may, at its sole expense and effort, upon notice to the
Administrative Agent and such Affected Lender: (i) request that one or more of
the other Lenders acquire and assume all or part of such Affected Lender’s Loans
and Commitments; or (ii) designate a replacement lending institution (which
shall be an Eligible Assignee) to acquire and assume all or a ratable part of
such Affected Lender’s Loans and Commitments (the replacing Lender or lender in
(i) or (ii) being a “Replacement Lender”); provided, however, that the Borrower
shall be liable for the payment upon demand of all costs and other amounts
arising under Section 2.15 that result from the acquisition of any Affected
Lender’s Loan and/or Commitments (or any portion thereof) by a Lender or
Replacement Lender, as the case may be, on a date other than the last day of the
applicable Interest Period with respect to any Eurodollar Loans then
outstanding; and provided further, however, that if the Borrower elects to
exercise such right with respect to any Affected Lender under clause (a) or
(b) of this Section 2.17, then the Borrower shall be obligated to replace all
Affected Lenders under such clauses. The Affected Lender replaced pursuant to
this Section 2.17 shall be required to assign and delegate, without recourse,
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitments upon payment to such Affected Lender of an amount (in the aggregate
for all Replacement Lenders) equal to 100% of the outstanding principal of the
Affected Lender’s Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Loan Documents from such
Replacement Lenders (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts, including
amounts under Section 2.15 hereof). Any such designation of a Replacement Lender
shall be effected in accordance with, and subject to the terms and conditions
of, the assignment provisions contained in Section 10.6 (with the assignment fee
to be paid by the Borrower in such instance), and, if such Replacement Lender is
not already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.17, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.13 or
payments required to be made pursuant to Section 2.8, such assignment shall
result in a reduction in such compensation or

51
sf-3193689

--------------------------------------------------------------------------------




payments thereafter; (b) such assignment shall not conflict with applicable law
and (c) in the case of any assignment resulting from a Lender being a Minority
Lender referred to in clause (b) of this Section 2.17, the applicable assignee
shall have consented to the applicable amendment, waiver or consent.
Notwithstanding the foregoing, an Affected Lender shall not be required to make
any such assignment or delegation if, prior thereto, as a result of a waiver by
such Affected Lender or otherwise, the circumstances entitling the Borrower to
require such assignment and delegation cease to apply.
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definitions of Majority
Revolving Lenders, Majority Term Lenders and Required Lenders.
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
hereunder; third, to be held as Cash Collateral for the funding obligations of
such Defaulting Lender of any participation in any Letter of Credit; fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (y) be held as Cash Collateral for
the future funding obligations of such Defaulting Lender of any participation in
any future Letter of Credit; sixth, to the payment of any amounts owing to any
L/C Lender or the Issuing Lender as a result of any judgment of a court of
competent jurisdiction obtained by any L/C Lender or the Issuing Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or L/C Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share and (B) such Loans or L/C Advances
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Advances owed to, all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Advances owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Advances are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.18(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(ii)

52
sf-3193689

--------------------------------------------------------------------------------




shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.4(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).
(B)    Each Defaulting Lender shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3(d).
(C)    With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letters of Credit that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Lender the amount of any such fee or Letter of Credit Fee, as applicable,
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee or Letter of Credit Fee, as
applicable.
(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4, the L/C
Percentage of each non-Defaulting Lender of any such Letter of Credit shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; (B) the aggregate obligations of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit shall not exceed the positive difference, if any, of (1) the Revolving
Commitment of that non-Defaulting Lender minus (2) the aggregate outstanding
amount of the Revolving Loans of that Lender plus the aggregate amount of that
Lender’s L/C Percentage of then outstanding Letters of Credit and (C) the
conditions set forth in Section 5.2 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time). No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.
(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 3.10.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Issuing Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), such Lender will,
to the extent applicable, purchase at par that portion

53
sf-3193689

--------------------------------------------------------------------------------




of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held on a pro rata basis
by the Lenders in accordance with their respective Revolving Percentages and L/C
Percentages, as applicable (without giving effect to Section 2.18(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided further that, except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
such Lender having been a Defaulting Lender.
(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, the
Issuing Lender shall not be required to issue, extend, renew or increase any
Letter of Credit unless it is satisfied that it will have no Fronting Exposure
in respect of Letters of Credit after giving effect thereto.
(d)    Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Commitment of any Revolving Lender that is a Defaulting Lender
upon not less than ten Business Days’ prior notice to the Administrative Agent
(which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.18(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender or any other Lender
may have against such Defaulting Lender.
2.19    Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.
SECTION 3    

LETTERS OF CREDIT
3.1    L/C Commitment.
(a)    Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Each Letter of Credit shall (i) be denominated in Dollars, and (ii) expire no
later than the earlier of (x) the first anniversary of its date of issuance and
(y) the Letter of Credit Maturity Date, provided that any Letter of Credit with
a one-year term may provide for the renewal thereof for additional one-year
periods (which shall in no event extend beyond the date referred to in clause
(y) above). For the avoidance of doubt, no commercial letters of credit shall be
issued by the Issuing Lender to any Person under this Agreement.
(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if:

54
sf-3193689

--------------------------------------------------------------------------------




(i)    such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;
(ii)    any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;
(iii)    the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied (which notice shall contain a
description of any such condition asserted not to be satisfied);
(iv)    any requested Letter of Credit is not in form and substance acceptable
to the Issuing Lender, or the issuance, amendment or renewal of a Letter of
Credit shall violate any applicable laws or regulations or any applicable
policies of the Issuing Lender;
(v)    such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;
(vi)    except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $500,000;
or
(vii)    any Lender is at that time a Defaulting Lender, unless the Issuing
Lender has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.18(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.
3.2    Procedure for Issuance of Letters of Credit. The Borrower may from time
to time request that the Issuing Lender issue a Letter of Credit for the account
of the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower promptly following the issuance thereof. The
Issuing Lender

55
sf-3193689

--------------------------------------------------------------------------------




shall promptly furnish to the Administrative Agent, which shall in turn promptly
furnish to the Lenders, notice of the issuance of each Letter of Credit
(including the amount thereof).
3.3    Fees and Other Charges.
(f)    Each Revolving Borrower agrees to pay, with respect to each Existing
Letter of Credit and each outstanding Letter of Credit issued for the account of
(or at the request of) the Borrower, (i) at all times during which more than one
Lender is party to this Agreement, a fronting fee of 0.125% per annum on the
daily amount available to be drawn under each such Letter of Credit to the
Issuing Lender for its own account (a “Letter of Credit Fronting Fee”), (ii) a
letter of credit fee equal to the Applicable Margin relating to Letters of
Credit multiplied by the daily amount available to be drawn under each such
Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”),
and (iii) the Issuing Lender’s standard and reasonable fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit issued for the
account of (or at the request of) such Revolving Borrower or processing of
drawings thereunder (the fees in this clause (iii), collectively, the “Issuing
Lender Fees”). The Issuing Lender Fees shall be paid when required by the
Issuing Lender, and the Letter of Credit Fronting Fee and the Letter of Credit
Fee shall be payable quarterly in arrears on the last Business Day of March,
June, September and December of each year and on the Letter of Credit Maturity
Date (each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit. All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.
(g)    In addition to the foregoing fees, the Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit.
(h)    The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).
(i)    Any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the Issuing
Lender pursuant to Section 3.10 shall be payable, to the maximum extent
permitted by applicable law, to the other L/C Lenders in accordance with the
upward adjustments in their respective L/C Percentages allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such Letter of
Credit Fees, if any, payable to the Issuing Lender for its own account.
(j)    All fees payable pursuant to this Section 3.3 shall be fully-earned on
the date paid and shall not be refundable for any reason.
3.4    L/C Participations; Existing Letters of Credit.
(c)    L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on the terms and
conditions set forth below, for such L/C Lender’s own account and risk an
undivided interest equal to such L/C Lender’s L/C Percentage in the Issuing
Lender’s obligations and rights under and in respect of each

56
sf-3193689

--------------------------------------------------------------------------------




Letter of Credit and the amount of each draft paid by the Issuing Lender
thereunder. Each L/C Lender agrees with the Issuing Lender that, if a draft is
paid under any Letter of Credit for which the Issuing Lender is not reimbursed
in full by the Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. Each L/C
Lender’s obligation to pay such amount shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Lender may have
against the Issuing Lender, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 5.2,
(iii) any adverse change in the condition (financial or otherwise) of the
Borrower, (iv) any breach of this Agreement or any other Loan Document by the
Borrower, any other Loan Party or any other L/C Lender, or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(d)    Existing Letters of Credit. On and after the Closing Date, each Existing
Letter of Credit shall be deemed for all purposes, including for purposes of the
fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of costs
and expenses to the extent provided herein and for purposes of being secured by
the Collateral, a Letter of Credit outstanding under this Agreement and entitled
to the benefits of this Agreement and the other Loan Documents, and shall be
governed by the applications and agreements pertaining thereto and by this
Agreement (which shall control in the event of a conflict).
3.5    Reimbursement.
(a)    If the Issuing Lender shall make any L/C Disbursement in respect of a
Letter of Credit, the Issuing Lender shall notify the Borrower and the
Administrative Agent thereof and the Borrower shall pay or cause to be paid to
the Issuing Lender an amount equal to the entire amount of such L/C Disbursement
not later than (i) the immediately following Business Day if the Issuing Lender
issues such notice before 10:00 a.m. Pacific time on the date of such L/C
Disbursement, or (ii) on the second following Business Day if the Issuing Lender
issues such notice at or after 10:00 a.m. Pacific time on the date of such L/C
Disbursement. Each such payment shall be made to the Issuing Lender at its
address for notices referred to herein in Dollars and in immediately available
funds.
(b)    If the Issuing Lender shall not have received from the Borrower the
payment that it is required to make pursuant to Section 3.5(a) with respect to a
Letter of Credit within the time specified in such Section, the Issuing Lender
will promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose) and upon such payment pursuant to this paragraph to reimburse
the Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Revolving Loans that are ABR Loans plus 2.00% per annum) on
demand; provided that if at the time of and after giving effect to such payment
by the L/C Lenders, the conditions to borrowings and Revolving Loan Conversions
set forth in Section 5.2 are satisfied, the Borrower may, by written notice to
the Administrative Agent certifying that such conditions are satisfied and that
all interest owing under this paragraph has been paid, request that such
payments by the L/C Lenders be converted into Revolving Loans (a “Revolving Loan
Conversion”), in which case, if such conditions are in fact satisfied, the L/C
Lenders shall be deemed to have extended, and the Borrower shall be deemed to
have accepted, a Revolving Loan in the aggregate

57
sf-3193689

--------------------------------------------------------------------------------




principal amount of such payment without further action on the part of any
party, and the Total L/C Commitments shall be permanently reduced by such
amount; any amount so paid pursuant to this paragraph shall, on and after the
payment date thereof, be deemed to be Revolving Loans for all purposes
hereunder; provided that the Issuing Lender, at its option, may effectuate a
Revolving Loan Conversion regardless of whether the conditions to borrowings and
Revolving Loan Conversions set forth in Section 5.2 are satisfied.
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment that the Borrower
may have or have had against the Issuing Lender, any beneficiary of a Letter of
Credit or any other Person. The Borrower also agrees with the Issuing Lender
that the Issuing Lender shall not be responsible for, and the Borrower’s
obligations hereunder shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.
In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit shall, in addition to any
payment obligation expressly provided for in such Letter of Credit, be limited
to determining that the documents (including each draft) delivered under such
Letter of Credit in connection with such presentment are substantially in
conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Interim Interest. If the Issuing Lender shall make any L/C Disbursement
in respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof shall bear interest

58
sf-3193689

--------------------------------------------------------------------------------




for the account of the Issuing Lender, for each day from and including the date
of such L/C Disbursement to but excluding the earlier of the date of payment by
the Borrower, at the rate per annum that would apply to such amount if such
amount were a Revolving Loan that is an ABR Loan; provided that the provisions
of Section 2.9(c) shall be applicable to any such amounts not paid when due.
3.10    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender (i) if the Issuing Lender has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower
or converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, promptly Cash Collateralize the
then effective L/C Exposure in an amount equal to 105% of such L/C Exposure.
At any time that there shall exist a Defaulting Lender, within one Business Day
following the request of the Administrative Agent or the Issuing Lender (with a
copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to Letters of Credit (after giving effect to
Section 2.18(a)(iv) and any Cash Collateral provided by such Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts with the Administrative Agent.
The Borrower, and to the extent provided by any Lender or Defaulting Lender,
such Lender or Defaulting Lender, hereby grants to (and subjects to the control
of) the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.18
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
(d)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral

59
sf-3193689

--------------------------------------------------------------------------------




furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.18, the
Person providing such Cash Collateral and the Issuing Lender may agree that such
Cash Collateral shall not be released but instead shall be held to support
future anticipated Fronting Exposure or other obligations, and provided further,
that to the extent that such Cash Collateral was provided by the Borrower or any
other Loan Party, such Cash Collateral shall remain subject to any security
interest and Lien granted pursuant to the Loan Documents or any applicable Bank
Services Agreement.
3.11    Additional Issuing Lenders. The Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, conditioned or delayed) and such Lender or Lenders, as
applicable, designate one or more additional Lenders to act as a Letter of
Credit issuing bank under the terms of this Agreement. Any Lender designated as
a Letter of Credit issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.
3.12    Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents (other than with respect to
the rights of the retiring Issuing Lender with respect to Letters of Credit
issued by such retiring Issuing Lender) and (ii) references herein and in the
other Loan Documents to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the resignation of
the Issuing Lender hereunder, the retiring Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Lender under this Agreement and the other Loan Documents with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit or to extend, renew or increase any existing
Letter of Credit.
3.13    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.
SECTION 4    

REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement,
to make the initial Loans on the Closing Date and to make Loans and to issue the
Letters of Credit thereafter, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender, as to itself, each of its Subsidiaries and
each other Loan Party, as applicable, that:

60
sf-3193689

--------------------------------------------------------------------------------




4.1    Financial Condition.
(a)    The audited consolidated balance sheets of the Borrower and its
Subsidiaries as of December 31, 2010, December 31, 2011, and December 31, 2012,
and the related consolidated statements of income and of cash flows for the
fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from PricewaterhouseCoopers, present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the respective fiscal years then ended. All such
financial statements, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has, as of the Closing Date, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long‑term leases or unusual forward or long‑term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that are not reflected in the most
recent financial statements referred to in this paragraph. During the period
from December 31, 2012, to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or
property.
4.2    No Change. Since December 31, 2012, there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
4.3    Existence; Compliance with Law. Each Loan Party (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and in good standing under the laws of
each jurisdiction where the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect, and (d) is in material compliance
with all Requirements of Law except in such instances in which (i) such
Requirement of Law is being contested in good faith by appropriate proceedings
diligently conducted and the prosecution of such contest would not reasonably be
expected to result in a Material Adverse Effect, or (ii) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
4.4    Power, Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of this Agreement or any of
the Loan Documents, except (i) Governmental Approvals, consents, authorizations,
filings and notices described in Schedule 4.4, which Governmental Approvals,
consents, authorizations, filings and notices have been obtained or made and are
in full force and effect, (ii) the filings referred to in Section 4.19 and
(iii) Governmental Approvals described in Schedule 4.4. Each Loan Document has
been duly executed and delivered on behalf of each Loan Party party thereto.
This Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

61
sf-3193689

--------------------------------------------------------------------------------




4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any material
Requirement of Law (except as set forth in Schedule 4.5 but including any
Operating Document of any Group Member) or any material Contractual Obligation
of any Group Member and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any material Requirement of Law or any such material Contractual
Obligation (other than the Liens created by the Security Documents). No
Requirement of Law or Contractual Obligation applicable to the Borrower or any
of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect. Neither the absence of obtaining the Governmental Approvals described in
Schedule 4.5 nor any violation of any of the Requirements of Law referenced in
Schedule 4.5 could reasonably be expected to have a Material Adverse Effect.
4.6    Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7    No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.
4.8    Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
good title to, or a valid leasehold interest in, all of its other property, and
none of such property is subject to any Lien except as permitted by Section 7.3.
No Loan Party owns any Investment except as permitted by Section 7.8. Section 10
of the Collateral Information Certificate sets forth a complete and accurate
list of all real property owned by each Loan Party as of the date hereof, if
any. Section 11 of the Collateral Information Certificate sets forth a complete
and accurate list of all leases of real property under which any Loan Party is
the lessee as of the date hereof.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
material Intellectual Property necessary for the conduct of its business as
currently conducted. No claim has been asserted and is pending by any Person
challenging or questioning any Group Member’s use of any Intellectual Property
or the validity or effectiveness of any such Group Member’s Intellectual
Property, nor does the Borrower know of any valid basis for any such claim,
unless such claim could not reasonably be expected to have a Material Adverse
Effect. To the knowledge of the Loan Parties, the use of Intellectual Property
by each Group Member, and the conduct of such Group Member’s business, as
currently conducted, does not infringe on or otherwise violate the rights of any
Person, unless such infringement could not reasonably be expected to have a
Material Adverse Effect, and there are no claims pending or, to the knowledge of
the Borrower, threatened to such effect.
4.10    Taxes. Each Group Member has filed or caused to be filed all income and
all other material tax returns that are required to be filed and has paid all
material taxes shown to be due and payable on said returns or on any assessments
made against it or any of its property and all other material taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the relevant Group
Member); no tax Lien with respect to any Loan Party (and no material tax Lien
with respect to any other Group Member)

62
sf-3193689

--------------------------------------------------------------------------------




has been filed (other than Liens permitted by Section 7.3(a)), and, to the
knowledge of the Borrower, no material claim is being asserted, with respect to
any such tax, fee or other charge.
4.11    Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used (a) for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect for any purpose
that violates the provisions of the Regulations of the Board or (b) for any
purpose that violates the provisions of the Regulations of the Board. If
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.
4.12    Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.
4.13    ERISA. (a) Each Loan Party and each of its respective ERISA Affiliates
are in compliance in all material respects with all applicable provisions and
requirements of ERISA with respect to each Pension Plan, and have performed all
their obligations under each Pension Plan;
(b)    no ERISA Event has occurred or is reasonably expected to occur;
(c)    each Loan Party and each of its respective ERISA Affiliates has met all
applicable requirements under the ERISA Funding Rules with respect to each
Pension Plan, and no waiver of the minimum funding standards under the ERISA
Funding Rules has been applied for or obtained;
(d)    as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and no Loan Party nor any of its respective ERISA Affiliates knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage to fall below 60% as of the most recent
valuation date;
(e)    as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $1,000,000;
(f)    the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;
(g)    all liabilities under each Pension Plan are (i) funded to at least the
minimum level required by law, (ii) provided for or recognized in the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto or (iii) estimated in the formal notes to the financial
statements most recently delivered to the Administrative Agent and the Lenders
pursuant hereto; and;

63
sf-3193689

--------------------------------------------------------------------------------




(h)    (i) no Loan Party is nor will any such Loan Party be a “plan” within the
meaning of Section 4975(e) of the Code; (ii) the respective assets of the Loan
Parties do not and will not constitute “plan assets” within the meaning of the
United States Department of Labor Regulations set forth in 29 C.F.R.
§2510.3-101; (iii) no Loan Party is nor will any such Loan Party be a
“governmental plan” within the meaning of Section 3(32) of ERISA; and
(iv) transactions by or with any Loan Party are not and will not be subject to
state statutes applicable to such Loan Party regulating investments of
fiduciaries with respect to governmental plans;
4.14    Investment Company Act; Other Regulations. No Loan Party is an
“investment company,” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth in Schedule 4.5, no such Loan Party is subject to regulation under any
Requirement of Law (other than Regulation X of the Board), including the Public
Utility Holding Company Act of 2005 and the Federal Power Act, that may limit
its ability to incur Indebtedness or that may otherwise render all or any
portion of the Obligations unenforceable.
4.15    Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 4.15
sets forth the name and jurisdiction of organization of the Borrower and each
Subsidiary of the Borrower and, as to each such Subsidiary, the percentage of
each class of Capital Stock owned by any Loan Party, and (b) there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to any Capital Stock of any
Subsidiary of the Borrower, except as may be created by the Loan Documents and
except as are disclosed on Schedule 4.15.
4.16    Use of Proceeds. The proceeds of the Revolving Loans and the Letters of
Credit shall be used for general corporate purposes.
4.17    Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:
(a)    Except as disclosed on Schedule 4.17, the facilities and properties
owned, leased or operated by any Group Member (the “Properties”) do not contain,
and, to the knowledge of the Borrower, have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or have constituted a violation of, or could give
rise to liability under, any Environmental Law;
(b)    no Group Member has received or is aware of any notice of violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;
(c)    no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;
(d)    no judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law to which any Group Member is

64
sf-3193689

--------------------------------------------------------------------------------




or will be named as a party with respect to the Properties or the Business, nor
are there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business;
(e)    there has been no release or threat of release of Materials of
Environmental Concern at or from the Properties arising from or related to the
operations of any Group Member or otherwise in connection with the Business, in
violation of or in amounts or in a manner that could give rise to liability
under Environmental Laws;
(f)    the Properties and all operations of the Group Members at the Properties
are in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as disclosed on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and
(g)    no Group Member has assumed any liability of any other Person under
Environmental Laws.
4.18    Accuracy of Information, Etc. No statement or information contained in
this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained as of the date such statement, information, document or certificate
was so furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading in any material respect. The projections and pro forma financial
information contained in the materials referenced above are based upon good
faith estimates and assumptions believed by the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not to be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount. There is no
fact known to any Loan Party that could reasonably be expected to have a
Material Adverse Effect that has not been expressly disclosed herein, in the
other Loan Documents or in any other documents, certificates and statements
furnished to the Administrative Agent and the Lenders for use in connection with
the transactions contemplated hereby and by the other Loan Documents.
4.19    Security Documents. The Guarantee and Collateral Agreement is effective
to create in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, a legal, valid and enforceable security interest in the
Collateral described therein and the proceeds thereof. In the case of the
Pledged Stock, if any, described in the Guarantee and Collateral Agreement that
are securities represented by stock certificates or otherwise constituting
certificated securities within the meaning of Section 8-102(a)(15) of the
California UCC or the corresponding code or statute of any other applicable
jurisdiction (“Certificated Securities”), when certificates representing such
Pledged Stock are delivered to the Administrative Agent, and in the case of the
other Collateral constituting personal property described in the Guarantee and
Collateral Agreement, when financing statements and other filings specified on
Schedule 4.19(a) in appropriate form are filed in the offices specified on
Schedule 4.19(a), the Administrative Agent, for the benefit of the Secured
Parties, shall have a fully perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Obligations, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock, Liens permitted by Section 7.3).

65
sf-3193689

--------------------------------------------------------------------------------




4.20    Solvency. Each Loan Party is, and after giving effect to the incurrence
of all Indebtedness, Obligations and obligations being incurred in connection
herewith, will be and will continue to be, Solvent.
4.21    Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.
4.22    Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains insurance with
financially sound and reputable insurance companies insurance on all its
property (and also with respect to its foreign receivables) in at least such
amounts and against at least such risks (but including in any event public
liability, product liability and business interruption) as are usually insured
against in the same general area by companies engaged in the same or a similar
business.
4.23    No Casualty. No Loan Party has received any notice of, nor does any Loan
Party have any knowledge of, the occurrence or pendency or contemplation of any
Casualty Event affecting all or any material portion of its property.
4.24    Accounts Receivable; Advance Billings.
(a)    To the extent any Account or Advance Billing is designated in any
Borrowing Base Certificate, respectively, as an Eligible Account or an Eligible
Advance Billing, such Account or Advance Billing, as applicable, constitutes an
Eligible Account or an Eligible Advance Billing, as applicable, as of the date
of such Borrowing Base Certificate.
(b)    All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Accounts and the Advance
Billings, as applicable, are and shall be true and correct and all such
invoices, instruments and other documents, and all of the Borrower’s books and
records are genuine and in all respects what they purport to be. All sales and
other transactions underlying or giving rise to each Account and to each Advance
Billing shall comply in all material respects with all applicable laws and
governmental rules and regulations. To the best of the Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Accounts and Advance Billings are genuine, and all such
documents, instruments and agreements are legally enforceable in accordance with
their terms.
4.25    Capitalization. Schedule 4.25 sets forth the beneficial owners of all
Capital Stock of the consolidated Subsidiaries of the Borrower, and the amount
of Capital Stock held by each such owner, in each case, as of the Closing Date.
4.26    Fremont Lease. As of the Closing Date, the Fremont Lease is due to
expire in accordance with its terms on May 31, 2017.
SECTION 5    

CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction,

66
sf-3193689

--------------------------------------------------------------------------------




prior to or concurrently with the making of each such extension of credit on the
Closing Date, of the following conditions precedent:
(k)    Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
(iv)    this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;
(v)    the Collateral Information Certificate, executed by a Responsible Officer
of the Loan Parties;
(vi)    if required by any Revolving Lender, a Revolving Loan Note executed by
the Borrower in favor of such Revolving Lender;
(vii)    the Guarantee and Collateral Agreement, executed and delivered by the
Borrower and each other Grantor named therein;
(viii)    an executed but undated Borrower Patent and Trademark Security
Agreement, which agreement is to be held in escrow by the Administrative Agent
until such time as the Administrative Agent elects to file such agreement with
the USPTO pursuant to Section 3.3(d) of the Guarantee and Collateral Agreement;
(ix)    each other Security Document, executed and delivered by the applicable
Loan Party party thereto;
(x)    a completed Borrowing Base Certificate dated as of March 31, 2013; and
(xi)    a completed Liquidity Report specifying Liquidity as of February 28,
2013.
(l)     Financial Statements. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Borrower dated as of
December 31, 2010, December 31, 2011, and December 31, 2012, and (ii) the
unaudited interim consolidated financial statements of the Borrower for each
fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (i) of this paragraph and at least 15
days before the Closing Date.
(m)    Approvals. Except for the Governmental Approvals described in Schedule
4.4, all Governmental Approvals and consents and approvals of, or notices to,
any other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the continuing operations of the Group Members, and the consummation
of the transactions contemplated hereby, shall have been obtained and be in full
force and effect.
(n)    Responsible Officer’s Certificates; Certified Operating Documents; Good
Standing Certificates. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date and executed by a
Responsible Officer of such Loan Party, substantially in the form of Exhibit C,
with appropriate insertions and attachments, including (i) the Operating
Documents of such Loan Party, (ii) the relevant board resolutions or written
consents of such Loan Party adopted by such Loan Party for the purposes of
authorizing such Loan Party to enter into and perform the Loan Documents to
which such Loan Party is party, (iii) the names, titles, incumbency and
signature specimens of those representatives of such Loan Party who have been
authorized by such resolutions and/or written consents to execute Loan Documents
on behalf

67
sf-3193689

--------------------------------------------------------------------------------




of such Loan Party, (iv) a long form good standing certificate for each Loan
Party certified as of a recent date by the appropriate Governmental Authority of
its respective jurisdiction of organization, and (v) certificates of
qualification as a foreign corporation issued by each jurisdiction in which the
failure of the applicable Loan Party to be so qualified could reasonably be
expected to result in a Material Adverse Effect.
(o)    Responsible Officer’s Certificates.
(ii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of each Loan Party, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, either (A) attaching copies of all
consents, licenses and approvals required in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is party, and such consents, licenses
and approvals shall be in full force and effect, or (B) stating that no such
consents, licenses or approvals are so required.
(iii)    The Administrative Agent shall have received a certificate signed by a
Responsible Officer of the Borrower, dated as of the Closing Date and in form
and substance reasonably satisfactory to it, certifying (A) that the conditions
specified in Sections 5.2(a) and (e) have been satisfied, and (B) that there has
been no event or circumstance since December 31, 2012, that has had or that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
(p)    Patriot Act. The Administrative Agent shall have received, prior to the
Closing Date, all documentation and other information required by Governmental
Authorities under applicable “know your customer” and anti-money-laundering
rules and regulations, including the Patriot Act.
(q)    Due Diligence Investigation. The Administrative Agent shall have
completed a due diligence investigation of the Borrower and its Subsidiaries in
scope, and with results, satisfactory to the Administrative Agent and shall have
been given such access to the management, records, books of account, contracts
and properties of the Borrower and its Subsidiaries and shall have received such
financial, business and other information regarding each of the foregoing
Persons and businesses as it shall have requested.
(r)    Reports. The Administrative Agent shall have received, in form and
substance satisfactory to it, all asset appraisals and field audits as it has
reasonably requested.
(s)    Collateral Matters.
(i)    Lien Searches. The Administrative Agent shall have received the results
of recent lien searches in each of the jurisdictions where any of the Loan
Parties is formed or organized, and such searches shall reveal no liens on any
of the assets of the Loan Parties except for Liens permitted by Section 7.3, or
Liens to be discharged on or prior to the Closing Date, which Liens shall be
discharged substantially contemporaneously with the Closing Date pursuant to
documentation satisfactory to the Administrative Agent.
(ii)    Pledged Stock; Stock Powers; Pledged Notes. Subject to the provisions of
Section 5.3, the Administrative Agent shall have received original versions of
(A) the certificates representing the shares of Pledged Stock pledged to the
Administrative Agent (for the ratable benefit of the Secured Parties) pursuant
to the Guarantee and Collateral Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof (and for the avoidance of doubt, no such certificates evidencing
the Pledged Stock of Mattson Technology Israel Ltd. shall be required to be
delivered to the Administrative Agent), and (B) each promissory note (if any)
pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral

68
sf-3193689

--------------------------------------------------------------------------------




Agreement, endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.
(iii)    Filings, Registrations, Recordings, Agreements, Etc. Subject to the
provisions of Section 5.3, each document (including any UCC financing
statements, Intellectual Property Security Agreements, Deposit Account Control
Agreements, Securities Account Control Agreements, and landlord access
agreements and/or bailee waivers) required by the Loan Documents or under law or
reasonably requested by the Administrative Agent to be filed, executed,
registered or recorded to create in favor of the Administrative Agent (for the
ratable benefit of the Secured Parties), a perfected Lien on the Collateral
described therein, prior and superior in right and priority to any Lien in the
Collateral held by any other Person (other than with respect to Liens expressly
permitted by Section 7.3), shall have been executed (if applicable) and
delivered to the Administrative Agent in proper form for filing, registration or
recordation.
(iv)    Fremont Landlord Agreement. The Administrative Agent shall have received
(A) a fully-executed version of the Fremont Landlord Agreement, which shall be
in form and substance satisfactory to it, and (B) a copy of the instruction or
notice delivered by the Borrower to the landlord of its Fremont, California
leased premises pursuant to paragraph 6 of the Fremont Landlord Agreement.
(v)    Collateral Audit. The Administrative Agent shall have completed an
initial collateral audit prior to the Closing Date.
(t)    Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 6.6 hereof and
Section 5.2(b) of the Guaranty and Collateral Agreement, together with evidence
reasonably satisfactory to the Administrative Agent that the insurance policies
of each Loan Party have been endorsed for the purpose of naming the
Administrative Agent (for the ratable benefit of the Secured Parties) as an
“additional insured” or “lender loss payee”, as applicable, with respect to such
insurance policies, in form and substance satisfactory to the Administrative
Agent.
(u)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid on or prior to the Closing Date, and all reasonable and
documented fees and expenses for which invoices have been presented (including
the reasonable and documented fees and expenses of legal counsel to the
Administrative Agent) for payment on or before the Closing Date.
(v)    Legal Opinions. The Administrative Agent shall have received the executed
legal opinions of Latham & Watkins LLP (and any other counsel reasonably
satisfactory to the Administrative Agent), as special counsel to the Loan
Parties, in form and substance reasonably satisfactory to the Administrative
Agent. Such legal opinions shall cover such matters incident to the transactions
contemplated by this Agreement and the other Loan Documents as the
Administrative Agent may reasonably require.
(w)    Minimum Liquidity. No Liquidity Event shall exist on the Closing Date.
(x)    Borrowing Notices. The Administrative Agent shall have received, in
respect of any Revolving Loans to be made on the Closing Date, a completed
Notice of Borrowing executed by the Borrower and otherwise complying with the
requirements of Section 2.2.
(y)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer or treasurer of the
Borrower, substantially in the form of Exhibit D, certifying that each of the
Loan Parties, after giving effect to the Transactions contemplated hereby
(including the making of the initial extensions of credit on the Closing Date),
is Solvent.

69
sf-3193689

--------------------------------------------------------------------------------




(z)    No Material Adverse Effect. There shall not have occurred since December
31, 2012, any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.
(aa)    No Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage of such requested extension of credit.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it hereunder on any date
(including its initial Loans disbursed on the Closing Date but excluding any
Revolving Loan Conversion, any conversion of Loans pursuant to Section 2.7(a)
and any continuation of Loans pursuant to Section 2.7(b)) is subject to the
satisfaction of the following conditions precedent:
(e)    Representations and Warranties. Each of the representations and
warranties made by each Loan Party in or pursuant to any Loan Document (i) that
is qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.
(f)    Borrowing Base Certificate. The Borrower shall have delivered to the
Administrative Agent a duly executed original Borrowing Base Certificate
reflecting information concerning Eligible Accounts, Eligible Advance Billings
and Eligible Inventory as of a date not more than three days prior to the
requested Borrowing Date.
(g)    Availability. With respect to any requests for any Revolving Extensions
of Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.1 shall be
complied with.
(h)    Notices of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing in connection with any such request for extension of credit
which complies with the requirements hereof.
(i)    No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

70
sf-3193689

--------------------------------------------------------------------------------




Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder and each Revolving Loan Conversion (excluding any Revolving Loan
Conversion, any conversion of Loans pursuant to Section 2.7(a) and any
continuation of Loans pursuant to Section 2.7(b))) shall constitute a
representation and warranty by the Borrower as of the date of such extension of
credit or Revolving Loan Conversion, as applicable, that the conditions
contained in this Section 5.2 have been satisfied.
5.3    Post-Closing Conditions Subsequent. The Borrower shall satisfy each of
the conditions subsequent to the Closing Date specified in this Section 5.3 to
the reasonable satisfaction of the Administrative Agent, in each case by no
later than the date specified for such condition below:
(c)    The Borrower shall cause to be delivered to the Administrative Agent by
no later than the date occurring 30 days after the Closing Date (or such longer
period of time as shall be acceptable to the Administrative Agent) all Foreign
Law Pledge Documents, in form and substance reasonably satisfactory to the
Administrative Agent, reasonably requested by the Administrative Agent in
connection with the pledge by Mattson International, Inc. to the Administrative
Agent (for the ratable benefit of the Secured Parties) of certain Equity
Interests of Mattson Technology Cayman Holdings Ltd. owned by Mattson
International, Inc.;
(d)    The Borrower shall cause to be delivered to the Administrative Agent by
no later than the date occurring 30 days after the Closing Date (or such longer
period of time as shall be acceptable to the Administrative Agent) all
certificates (together with stock powers executed in blank), in form and
substance reasonably satisfactory to the Administrative Agent, evidencing the
Pledged Stock of the following Subsidiaries of the Loan Parties: (i) Mattson
Technology Japan K.K., (ii) Mattson Technology Canada, Inc., (iii) Mattson
Technology Singapore Pte. Ltd., (iv) Mattson International Korea Co., (v)
Mattson Technology Cayman Holdings Ltd., and (vi) Mattson Wet Products, Inc.
(and for the avoidance of doubt, no such certificates evidencing the Pledged
Stock of Mattson Technology Israel Ltd. shall be required to be delivered to the
Administrative Agent);
(e)    The Borrower shall cause to be delivered to the Administrative Agent by
no later than the date occurring 30 days after the Closing Date (or such longer
period of time as shall be acceptable to the Administrative Agent) all
intercompany promissory notes and allonges required to be delivered to the
Administrative Agent to possess as Pledged Notes pursuant to Section 7.2(l);
(f)    The Borrower shall cause to be delivered to the Administrative Agent by
no later than the date occurring 30 days after the Closing Date (or such longer
period of time as shall be acceptable to the Administrative Agent) an updated
version of Schedule 2 to the Guarantee and Collateral Agreement (each of which
schedules may be incomplete in certain respects as of the Closing Date); and
(g)    The Borrower shall (i) cause each Loan Party and each counsel of the Loan
Parties to deliver to the Administrative Agent by no later than the date
occurring ten Business Days after the Closing Date, the originally-executed
signature pages of such Persons to any of the agreements, opinions and other
documents referenced in Section 5.1 (including any such signature pages to this
Agreement and each of the other Loan Documents) in respect of which the
Administrative Agent, as an accommodation to the Loan Parties, has agreed to
accept copies of such Persons’ signature pages for purposes of the closing of
this Agreement and the other Loan Documents, and (ii) use commercially
reasonable efforts to cause any other Persons party to any agreements or other
documents referenced in Section 5.1 to deliver to the Administrative Agent by no
later than the date occurring 30 days after the Closing Date the
originally-executed signature pages of such Persons to any of the agreements,
notice acknowledgments and other documents referenced in Section 5.1 in respect
of which the Administrative Agent, as an accommodation to the Loan Parties, has

71
sf-3193689

--------------------------------------------------------------------------------




agreed to accept copies of such Persons’ signature pages for purposes of the
closing of this Agreement and the other Loan Documents.
SECTION 6    

AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent, with
sufficient copies for distribution to each Lender:
(j)    as soon as available, but in any event within (i) 90 days after the end
of each fiscal year of the Borrower or, (ii) if the Borrower is a publicly
traded company and has been granted an extension by the SEC with respect to any
fiscal year of the Borrower permitting the late filing by the Borrower of any
annual report on form 10-K, the earlier of (x) 120 days after the end of such
fiscal year of the Borrower and (y) the last day of such extension period, a
copy of the audited consolidated and consolidating balance sheet of the Borrower
and its consolidated Subsidiaries as at the end of such fiscal year, the related
audited consolidated and consolidating statement of income for such fiscal year,
and the audited consolidated statement of cash flows for such fiscal year,
setting forth in each case in comparative form the figures for the previous
year, reported on without a “going concern” or like qualification or exception,
or qualification arising out of the scope of the audit, by
PricewaterhouseCoopers or other independent certified public accountants of
nationally recognized standing and reasonably acceptable to the Administrative
Agent;
(k)    as soon as available, but in any event within (i) 45 days after the end
of each of the first three fiscal quarterly periods of each fiscal year of the
Borrower or, (ii) if the Borrower is a publicly traded company and has been
granted an extension by the SEC with respect to any fiscal quarter of the
Borrower permitting the late filing by the Borrower of any quarterly report on
form 10-Q, the earlier of (x) 60 days after the end of such fiscal quarter of
the Borrower, and (y) the last day of such extension period, the unaudited
consolidated and consolidating balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal quarter, the related
unaudited consolidated and consolidating statement of income for such fiscal
quarter and the portion of the fiscal year through the end of such fiscal
quarter, and the related unaudited consolidated statement of cash flows for such
fiscal quarter and the portion of the fiscal year through the end of such fiscal
quarter, setting forth in each case in comparative form the figures for the
previous year, certified by a Responsible Officer as being fairly stated in all
material respects (subject to normal year-end audit adjustments);
(l)    as soon as available, but in any event not later than 30 days after the
end of each month occurring during each fiscal year of the Borrower (other than
the third, sixth, ninth and twelfth such months), the unaudited consolidated and
consolidating balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such month and the related unaudited consolidated and
consolidating statement of income for such month and the portion of the fiscal
year through the end of such month, setting forth in each case in comparative
form the figures for the previous year, certified by a Responsible Officer of
the Borrower as being fairly stated in all material respects (subject to normal
year-end audit adjustments).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied (except as approved by such accountants or officer, as the case may be,
and disclosed in reasonable detail therein) consistently throughout the periods
reflected therein and with prior periods.

72
sf-3193689

--------------------------------------------------------------------------------




Additionally, documents required to be delivered pursuant to this Section 6.1
and Section 6.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so, shall
be deemed to have been delivered on the date on which the Borrower posts such
documents, or provides a link thereto, either: (i) on the Borrower’s website on
the Internet at the website address listed in Section 10.2; or (ii) when such
documents are posted electronically on the Borrower’s behalf on an internet or
intranet website to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), if any; provided that: (A) the Borrower shall deliver
paper copies of such documents to the Administrative Agent or any Lender upon
its request to the Borrower to deliver such paper copies until written request
to cease delivering paper copies is given by the Administrative Agent or such
Lender; and (B) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent and each Lender of the posting of any
such documents and provide to the Administrative Agent by email electronic
versions (i.e. soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.
6.2    Certificates; Reports; Other Information. Furnish (or, in the case of
clause (a), use commercially reasonable efforts to furnish) to the
Administrative Agent, for distribution to each Lender (or, in the case of clause
(k), to the relevant Lender):
(h)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate;
(i)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, each Loan Party during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) in the case of
all monthly, quarterly or annual financial statements, (x) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by each Group Member with the provisions of this
Agreement referred to therein as of the last day of the month, fiscal quarter or
fiscal year of the Borrower, as the case may be, and (y) to the extent not
previously disclosed to the Administrative Agent, a description of any change in
the jurisdiction of organization of any Loan Party and a list of any registered
Intellectual Property issued to or acquired by any Loan Party since the date of
the most recent report delivered pursuant to this clause (y) (or, in the case of
the first such report so delivered, since the Closing Date);
(j)    as soon as available, and in any event no later than 30 days after the
end of each fiscal year of the Borrower, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of each fiscal quarter of such
fiscal year, the related consolidated statements of projected cash flow,
projected changes in financial position and projected income and a description
of the underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such Projections are based on reasonable estimates,

73
sf-3193689

--------------------------------------------------------------------------------




information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;
(k)    promptly, and in any event within five Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);
(l)    within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
(m)    upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a material effect on any of the Governmental Approvals or
otherwise on the operations of the Group Members;
(n)    concurrently with the delivery of the financial statements referred to in
Section 6.1 (i) whether or not any Revolving Loans remain outstanding, not later
than 20 days after the end of each month (and not later than three days after
the end of each week at all times during the existence of a Liquidity Event) and
at any other times reasonably requested by the Administrative Agent, and
(ii) prior to any borrowing of Revolving Loans to the extent the following
reports were not delivered with respect to the prior month or week, as
applicable, in each case (i) and (ii): (A) a Borrowing Base Certificate
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion, (B) accounts receivable
agings, aged by invoice date, (C) accounts payable agings, aged by invoice date,
and outstanding or held check registers, if any, (D) a Deferred Revenue
schedule, and (E) reconciliations of accounts receivable agings (aged by invoice
date), transactions reports and general ledger;
(o)    by no later than 15 days after the end of each month occurring during
each fiscal year of the Borrower, and at any other times reasonably requested by
the Administrative Agent, (i) a Liquidity Report specifying Liquidity as of the
end of such month (or as of any date specified by the Administrative Agent when
such Liquidity Report is to be delivered at any such other time), and (ii) a
report, in form and substance reasonably satisfactory to the Administrative
Agent, indicating the amounts of cash, Cash Equivalents and Investment Property,
as applicable, maintained as of the last day of such month in each Deposit
Account and Securities Account of any Loan Party which is maintained at any bank
or other institution other than SVB;
(p)    concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6 and the
terms of the Guarantee and Collateral Agreement, together with any supplemental
reports with respect thereto which the Administrative Agent may reasonably
request;

74
sf-3193689

--------------------------------------------------------------------------------




(q)    by no later than five Business Days after the end of each month, a
report, in form and substance reasonably satisfactory to the Administrative
Agent, designating the cash balances held as of the end of such month by each
Subsidiary of the Borrower that is not a Loan Party;
(r)    (i) by no later than the date occurring 15 Business Days prior thereto,
written notice of the expiration of the Fremont Lease, and (ii) promptly after
the Borrower becomes aware of the same, written notice of any early termination
of the Fremont Lease prior to any such termination; and
(s)    promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.
6.3    Accounts Receivable.
(a)    Schedules and Documents Relating to Accounts. The Borrower shall deliver
to the Administrative Agent transaction reports and schedules of collections, as
provided in Section 6.2, on the Administrative Agent’s standard forms. If
reasonably requested by the Administrative Agent, the Borrower shall furnish the
Administrative Agent with copies of all contracts, orders, invoices, and other
similar documents, and all shipping instructions, delivery receipts, bills of
lading, and other evidence of delivery, for any goods the sale or disposition of
which gave rise to the Accounts relating to such collections. In addition, the
Borrower shall deliver to the Administrative Agent, upon its reasonable request
therefor, the originals of all instruments, chattel paper, security agreements,
guarantees and other documents and property evidencing or securing any Accounts,
in the same form as received, with all necessary endorsements, and copies of all
credit memos.
(b)    Disputes. The Borrower shall promptly notify the Administrative Agent of
all disputes or claims relating to Accounts which allege or involve an amount in
excess of $250,000. The Borrower may forgive (completely or partially),
compromise, or settle any Account for less than payment in full, or agree to do
any of the foregoing at any time so long as (i) the Borrower does so in good
faith, in a commercially reasonable manner, in the ordinary course of business,
in arm’s-length transactions, and reports the same to the Administrative Agent
in the regular reports provided to the Administrative Agent; (ii) no Default or
Event of Default has occurred and is continuing at such time; and (iii) after
taking into account all such discounts, settlements and forgiveness, the Total
Revolving Extensions of Credit then outstanding will not exceed the Available
Revolving Commitments then in effect.
(c)    Collection of Accounts. The Borrower shall have the right to collect all
payments in respect of its Accounts other than during the existence of an Event
of Default (during which time the Administrative Agent may, in its sole
discretion, collect any such Accounts of the Borrower); provided that the
Borrower shall collect all payments in respect of any Accounts of the Borrower
through, and shall otherwise deposit all proceeds of such Accounts in, the
Designated Deposit Account. With respect to any cash collections deposited by
the Borrower into the Designated Deposit Account in accordance with this
subsection (c):
(A)    if no Liquidity Event, Default or Event of Default then exists, any such
cash collections deposited into the Designated Deposit Account may be accessed
by the Borrower and otherwise swept nightly to another Controlled Account of the
Borrower;
(B)    if a Liquidity Event then exists but no Default or Event of Default then
exists, any such cash collections deposited into the Designated Deposit Account
shall be applied by the Administrative Agent to the Obligations of the Borrower
then outstanding under the Revolving Facility on a daily basis (or, if elected
by the Administrative Agent in its sole discretion, on a weekly basis), provided

75
sf-3193689

--------------------------------------------------------------------------------




that any such cash collections so applied against the Borrower’s Obligations
under the Revolving Facility shall be applied by the Administrative Agent first
to any Revolving Loans that are ABR Loans of the Borrower then outstanding and
then to any Revolving Loans that are Eurodollar Loans of the Borrower then
outstanding; and
(C)    if a Default or an Event of Default then exists, any such cash
collections deposited into the Designated Deposit Account shall be applied as
otherwise provided in this Agreement (including as provided in Section 8.3).
To the extent that (I) any amount of any such payments or collections remains in
the Designated Deposit Account after the application by the Administrative Agent
thereof to the payment in full or Cash Collateralization of the Obligations of
the Borrower then outstanding under the Revolving Facility, (II) no Default or
Event of Default then exists, (III) no Liquidity Event then exists, and (IV)
such remaining amount is not otherwise required to be applied to the other
Obligations of the Borrower pursuant to any other Section of this Agreement,
then such remaining amount shall be returned by the Administrative Agent to the
Borrower.
(d)    Returns. Upon the reasonable request of the Administrative Agent, the
Borrower shall promptly provide the Administrative Agent with an Inventory
return history;
(e)    Verification. The Administrative Agent may, from time to time, verify
directly with the respective Account Debtors the validity, amount and other
matters relating to the Accounts, either in the name of a Borrower or the
Administrative Agent;
(f)    No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of the Borrower’s
obligations under any contract or agreement giving rise to an Account. Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.
6.4    Payment of Obligations; Taxes.
(a)    Pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all its material obligations (including
all material taxes imposed by law on an applicable Loan Party) of whatever
nature, except where the amount or validity thereof is currently being contested
in good faith by appropriate proceedings and reserves in conformity with GAAP
with respect thereto have been provided on the books of the relevant Group
Member.
(b)    File or cause to be filed all income and all other material tax returns
that are required to be filed and pay all taxes shown on such returns to be due
(except such amounts as may be immaterial).
6.5    Maintenance of Existence; Compliance. (a)(i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain or obtain all Governmental Approvals and all other rights,
privileges and franchises necessary or desirable in the normal conduct of its
business or necessary for the performance by such Person of its Obligations
under any Loan Document and any Bank Services Agreement, except, in each case,
as otherwise permitted by Section 7.4 and except, in the case of clause
(ii) above, to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect; (b) comply with all Contractual Obligations
(including with respect to leasehold interests of the Borrower) and Requirements
of Law except to the extent that failure to comply therewith

76
sf-3193689

--------------------------------------------------------------------------------




could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect; (c) comply with all Governmental Approvals, and any term, condition,
rule, filing or fee obligation, or other requirement related thereto, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (d) use commercially reasonable efforts to obtain
the Governmental Approvals described in Schedule 4.5 within 30 days after the
Closing Date. Without limiting the generality of the foregoing, the Borrower
shall, and shall cause each of its ERISA Affiliates to: (1) maintain each
Pension Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code or other Federal or state law; (2) cause each
Pension Plan to maintain its qualified status under Section 401(a) of the Code;
(3) make all required contributions to any Pension Plan; (4) not become a party
to any Multiemployer Plan; (5) ensure that all liabilities under each Pension
Plan are either (x) funded to at least the minimum level required by law or, if
higher, to the level required by the terms governing such Pension Plan;
(y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Pension Plan are and
continue to be promptly paid at no less than the rates required under the rules
of such Pension Plan and in accordance with the most recent actuarial advice
received in relation to such Pension Plan and applicable law.
6.6    Maintenance of Property; Insurance. (a)  Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted and (b) maintain with financially sound and reputable insurance
companies insurance on all its property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business.
6.7    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives and independent contractors of the Administrative Agent to visit
and inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers, directors and employees of
the Group Members and with their independent certified public accountants;
provided that such inspections shall not be undertaken more frequently than
twice per year, unless an Event of Default has occurred and is continuing, in
which case such inspections and audits shall occur as often as the
Administrative Agent shall reasonably determine is necessary.
6.8    Notices. Give prompt written notice to the Administrative Agent:
(m)    the occurrence of any Default or Event of Default;
(n)    any (i) default or event of default under any Contractual Obligation of
any Group Member or (ii) litigation, investigation or proceeding that may exist
at any time between any Group Member and any Governmental Authority, that in
either case, if not cured or if adversely determined, as the case may be, could
reasonably be expected to have a Material Adverse Effect;
(o)    any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $1,000,000 or more and not covered by insurance, (ii) in
which any material injunctive or similar relief is sought against any Group
Member, or (iii) which relates to any Loan Document or any Bank Services
Agreement;

77
sf-3193689

--------------------------------------------------------------------------------




(p)    (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following events affecting any Loan Party or any of its
respective ERISA Affiliates (but in no event more than ten days after such
event), the occurrence of any of the following events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any of its ERISA
Affiliates with respect to such event, if such event could reasonably be
expected to result in liability in excess of $1,000,000 of any Loan Party or any
of their respective ERISA Affiliates: (A) an ERISA Event, (B) the adoption of
any new Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of
any amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in Section
4001(a)(18) of ERISA), or (D) the commencement of contributions by the Borrower
or any ERISA Affiliate to any Pension Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and
(ii)    upon the reasonable request of the Administrative Agent after the
giving, sending or filing thereof, or the receipt thereof, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Loan Party or any of its respective ERISA Affiliates with the IRS with
respect to each Pension Plan; and
(iii)    promptly after the receipt thereof by any Loan Party or any of its
respective ERISA Affiliates, all notices from a Multiemployer Plan sponsor
concerning an ERISA Event that could reasonably be expected to result in a
liability in excess of $1,000,000 of any Loan Party or any of its respective
ERISA Affiliates;
(q)    (i) any Asset Sale undertaken by any Group Member, (ii) any issuance by
any Group Member (other than the Borrower) of any Capital Stock (except an
issuance to another Group Member that is not a Loan Party), (iii) any incurrence
by any Group Member of any Indebtedness (other than Indebtedness constituting
Loans) in a principal amount equaling or exceeding $1,000,000, and (iv) with
respect to any such Asset Sale, issuance of Capital Stock or incurrence of
Indebtedness, the amount of any Net Cash Proceeds received by such Group Member
in connection therewith;
(r)    any material change in accounting policies or financial reporting
practices by any Loan Party;
(s)    the occurrence of a Liquidity Event; and
(t)    any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.
Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the relevant Group Member proposes
to take with respect thereto.
6.9    Environmental Laws.
(f)    Except as could not reasonably be expected to result in a Material
Adverse Effect, comply in all respects with, and ensure compliance in all
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all respects with and maintain, and
ensure that all tenants and subtenants obtain and comply in all respects with
and maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws.

78
sf-3193689

--------------------------------------------------------------------------------




(g)    Except as could not reasonably be expected to result in a Material
Adverse Effect, conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all respects with all lawful orders
and directives of all Governmental Authorities regarding Environmental Laws.
6.10    Operating Accounts. Maintain the Borrower’s and its respective
Subsidiaries’ primary domestic depository and operating accounts and securities
accounts with SVB or with SVB’s Affiliates.
6.11    Audits. At reasonable times, on one Business Day’s prior notice
(provided that no notice shall be required if an Event of Default has occurred
and is continuing), the Administrative Agent, or its agents, shall have the
right to inspect the Collateral and the right to audit and copy any and all of
any Loan Party’s books and records including ledgers, federal and state tax
returns, records regarding assets or liabilities, the Collateral, business
operations or financial condition, and all computer programs or storage or any
equipment containing such information. The foregoing inspections and audits
shall be at the Borrower’s expense, and the charge therefor shall be $850 per
person per day (or such higher amount as shall represent the Administrative
Agent’s then-current standard charge for the same), plus reasonable
out-of-pocket expenses. Such inspections and audits shall not be undertaken more
frequently than twice per year, unless an Event of Default has occurred and is
continuing, in which case such inspections and audits shall occur as often as
the Administrative Agent shall reasonably determine is necessary.
6.12    Additional Collateral, Etc.
(a)    With respect to any property (to the extent included in the definition of
Collateral and not constituting Excluded Assets) acquired after the Closing Date
by any Loan Party (other than (x) any property described in paragraph (b),
(c) or (d) below, and (y) any property subject to a Lien expressly permitted by
Section 7.3(g)) as to which the Administrative Agent, for the ratable benefit of
the Secured Parties, does not have a perfected Lien, promptly (and in any event
within three Business Days) (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement or such other
documents as the Administrative Agent may reasonably deem necessary or advisable
to evidence that such Loan Party is a Guarantor and to grant to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in such property and (ii) take all actions necessary or advisable in
the opinion of the Administrative Agent to grant to the Administrative Agent,
for the ratable benefit of the Secured Parties, a perfected first priority
(except as expressly permitted by Section 7.3) security interest and Lien in
such property, including the filing of Uniform Commercial Code financing
statements in such jurisdictions as may be required by the Guarantee and
Collateral Agreement or by law or as may be requested by the Administrative
Agent.
(b)    With respect to any new direct or indirect Material Domestic Subsidiary
(other than an Excluded Foreign Subsidiary) created or acquired after the
Closing Date by the Borrower (including pursuant to a Permitted Acquisition and
including any Immaterial Subsidiary existing as of the Closing Date which
becomes a Material Domestic Subsidiary after the Closing Date), promptly
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement as the Administrative Agent deems necessary
or advisable to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a perfected first priority security interest and Lien in
the Capital Stock of such new Material Domestic Subsidiary that is owned
directly or indirectly by such Loan Party, (ii) deliver to the Administrative
Agent such documents and instruments as may be reasonably required to grant,
perfect, protect and ensure the priority of such security interest, including
but not limited to, the certificates representing such Capital Stock, together
with undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Loan Party, (iii) cause such new Material Domestic
Subsidiary (A) to become a party to the Guarantee

79
sf-3193689

--------------------------------------------------------------------------------




and Collateral Agreement, (B) to take such actions as are necessary or advisable
in the opinion of the Administrative Agent to grant to the Administrative Agent
for the ratable benefit of the Secured Parties a perfected first priority
security interest and Lien in the Collateral described in the Guarantee and
Collateral Agreement, with respect to such new Material Domestic Subsidiary,
including the filing of Uniform Commercial Code financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or by
law or as may be requested by the Administrative Agent and (C) to deliver to the
Administrative Agent a certificate of such Material Domestic Subsidiary, in form
reasonably satisfactory to the Administrative Agent, with appropriate insertions
and attachments, and (iv) if requested by the Administrative Agent, deliver to
the Administrative Agent legal opinions relating to the matters described above,
which opinions shall be in form and substance, and from counsel, reasonably
satisfactory to the Administrative Agent.
(c)    With respect to any new Material First Tier Foreign Subsidiary or any
First Tier Foreign Subsidiary Holding Company, as applicable, created or
acquired after the Closing Date by any Loan Party, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Guarantee and
Collateral Agreement, as the Administrative Agent deems necessary or advisable
to grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority security interest and Lien in the Capital
Stock of such new Material First Tier Foreign Subsidiary or First Tier Foreign
Subsidiary Holding Company, as applicable, that is owned by any such Loan Party
(provided that in no event shall more than 65% of the total outstanding voting
Capital Stock of any such new Material First Tier Foreign Subsidiary or First
Tier Foreign Subsidiary Holding Company, as applicable, be required to be so
pledged), (ii) deliver to the Administrative Agent the certificates representing
such Capital Stock (if certificated), together with undated stock powers, in
blank, executed and delivered by a duly authorized officer of the relevant Loan
Party, and take such other action (including, as applicable, the delivery of any
Foreign Pledge Documents reasonably requested by the Administrative Agent) as
may be necessary or, in the opinion of the Administrative Agent, desirable to
perfect the Administrative Agent’s security interest therein, and (iii) if
reasonably requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
(d)    Each Loan Party shall use commercially reasonable efforts to obtain a
landlord’s agreement or bailee letter, as applicable, from the lessor of its
headquarters location and from the lessor of or the bailee related to any other
location not constituting an Excused Inventory Location where in excess of
$500,000 of Collateral is stored or located, which agreement or letter, in any
such case, shall contain a waiver or subordination of all Liens or claims that
the landlord or bailee may assert against the Collateral at that location, and
shall otherwise be reasonably satisfactory in form and substance to the
Administrative Agent. With respect to such locations or warehouse space (not
constituting an Excused Inventory Location) leased or owned as of the Closing
Date and thereafter, if the Administrative Agent has not received a landlord’s
agreement or bailee letter as of the Closing Date (or, if later, as of the date
such location is acquired or leased), the Eligible Inventory at that location
shall, in the Administrative Agent’s discretion, be excluded from the Borrowing
Base or be subject to such Reserves as may be established by the Administrative
Agent in its reasonable credit judgment. After the Closing Date, no real
property or warehouse space shall be leased by any Loan Party and no Inventory
shall be shipped to a processor or converter under arrangements established
after the Closing Date, without the prior written consent of the Administrative
Agent (which consent, in the Administrative Agent’s discretion, may be
conditioned upon the exclusion from the Borrowing Base of Inventory at that
location or the establishment of Reserves acceptable to the Administrative
Agent) or unless and until a reasonably satisfactory landlord agreement or
bailee letter, as appropriate, shall first have been obtained with respect to
such location. Each Loan Party shall pay and perform its material obligations
under

80
sf-3193689

--------------------------------------------------------------------------------




all leases and other agreements with respect to each leased location or public
warehouse where any Collateral is or may be located.
6.13    Insider Subordinated Indebtedness. Cause any Insider Indebtedness owing
by any Loan Party to become unsecured Insider Subordinated Indebtedness (a) on
or prior to the Closing Date, in respect of any such Insider Indebtedness in
existence as of the Closing Date or (b) contemporaneously with the incurrence
thereof, in respect of any such Insider Indebtedness incurred at any time after
the Closing Date.
6.14    Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.
6.15    Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Bank
Services) to be deemed “Designated Senior Indebtedness” or a similar concept
thereto, if applicable, for purposes of any other Indebtedness of the Loan
Parties.
6.16    Further Assurances. Execute any further instruments and take such
further action as the Administrative Agent reasonably deems necessary to
perfect, protect, ensure the priority of or continue the Administrative Agent’s
Lien on the Collateral or to effect the purposes of this Agreement.
SECTION 7    

NEGATIVE COVENANTS
The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to:
7.1    Financial Condition Covenants.
(t)    Minimum Consolidated Quick Ratio. Permit the Consolidated Quick Ratio,
determined as at the last day of any month specified below, to be less than the
ratio set forth below opposite such month:
Month Ending
Consolidated Quick Ratio
March, 2013 through February, 2014
0.75:1.00
March, 2014 through February, 2015
1.00:1.00
Thereafter
1.25:1.00



(u)    Minimum Consolidated EBITDA. Permit Consolidated EBITDA, determined as of
the last day of each fiscal quarter of the Borrower specified below and with
reference to the two consecutive fiscal quarter period of the Borrower then
ended, to be less than the correlative amount specified below for such period:

81
sf-3193689

--------------------------------------------------------------------------------




Two Fiscal Quarter Period Ending
Minimum Consolidated EBITDA
March 31, 2013
$(12,500,000)
June 30, 2013
$(11,000,000)
September 30, 2013
$(3,000,000)
December 31, 2013
$6,000,000
March 31, 2014 and thereafter
$10,000,000



7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(c)    Indebtedness of any Loan Party pursuant to any Loan Document or Bank
Services Agreement;
(d)    Indebtedness of (i) any Loan Party owing to any other Loan Party, and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party to fund working capital requirements in the ordinary course of
business consistent with past practices;
(e)    Guarantee Obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, in any case (i), (ii) or (iii), the Indebtedness so guaranteed is
otherwise permitted by the terms hereof;
(f)    (i) Indebtedness outstanding on the date hereof and listed on Schedule
7.2(d)(i) and any Permitted Refinancing Indebtedness in respect thereof, and
(ii) Existing Affiliate Indebtedness outstanding on the date hereof and listed
on Schedule 7.2(d)(ii);
(g)    Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $2,000,000 at any one time outstanding and any Permitted
Refinancing Indebtedness in respect thereof);
(h)    Surety Indebtedness and any other Indebtedness in respect of letters of
credit, banker’s acceptances or similar arrangements, provided that the
aggregate amount of any such Indebtedness outstanding at any time shall not
exceed $1,000,000;
(i)    unsecured Subordinated Indebtedness;
(j)    unsecured Indebtedness of the Loan Parties and their respective
Subsidiaries in an aggregate principal amount, for all such Indebtedness taken
together, not to exceed $2,000,000 at any one time outstanding;
(k)    obligations (contingent or otherwise) of the of the Loan Parties and
their respective Subsidiaries existing or arising under any Specified Swap
Agreement, provided that such obligations are (or were) entered into by such
Person in accordance with Section 7.13 and not for purposes of speculation;
(l)    Indebtedness of a Person (other than a Loan Party or one of their
respective Subsidiaries which constituted a Subsidiary prior to the consummation
of the applicable merger referenced

82
sf-3193689

--------------------------------------------------------------------------------




below) existing at the time such Person is merged with or into a Loan Party or a
Subsidiary or becomes a Subsidiary; provided that (i) such Indebtedness was not,
in any case, incurred by such other Person in connection with, or in
contemplation of, such merger or acquisition, (ii) such merger or acquisition
constitutes a Permitted Acquisition, and (iii) with respect to any such Person
who becomes a Subsidiary, (A) such Subsidiary is the only obligor in respect of
such Indebtedness, and (B) to the extent such Indebtedness is permitted to be
secured hereunder, only the assets of such Subsidiary secure such Indebtedness;
(m)    Guarantee Obligations of the Borrower in respect of any obligations
(other than Indebtedness) of any Subsidiary not prohibited under this Agreement;
provided that any such Guarantee Obligation is incurred by the Borrower in the
ordinary course of business consistent with past practice;
(n)    Indebtedness (not listed in Schedule 7.2(d)(i) or Schedule 7.2(d)(ii))
owing by any Group Member that is not a Loan Party to the Borrower or another
Loan Party; provided that (i) subject to Section 5.3, any such Indebtedness is
evidenced by a promissory note, together with an allonge executed in favor of
the Administrative Agent, each in form and substance reasonably satisfactory to
the Administrative Agent, that have been delivered to the Administrative Agent
to possess as a Pledged Note pursuant to the terms of the Guarantee and
Collateral Agreement, (ii) the acquisition of any such Indebtedness that
constitutes an Investment is undertaken in accordance with Section 7.7(o), (iii)
the aggregate amount of all such Indebtedness incurred from and after the
Closing Date and owing at any time by any individual Group Member that is not a
Loan Party to all Loan Parties, when taken together with the aggregate amount of
all outstanding Investments having been made by all Loan Parties in such Group
Member at such time pursuant to Section 7.7(o), does not exceed an amount equal
to $3,000,000, and (iv) the aggregate amount of all such Indebtedness incurred
from and after the Closing Date and owing at any time by all Group Members that
are not Loan Parties to all Loan Parties, when taken together with the aggregate
amount of all outstanding Investments having been made by all Loan Parties in
all Group Members that are not Loan Parties at such time pursuant to
Section 7.7(o), does not exceed an amount equal to $5,000,000; and
(o)    Indebtedness to trade creditors incurred in the ordinary course of
business and consistent with past practice with respect to surety bonds and
similar obligations incurred in the ordinary course of business.
Notwithstanding the foregoing, Permitted Intercompany Payables shall not
constitute Indebtedness restricted by this Section 7.2.
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(c)    Liens for Taxes not yet delinquent or that are being contested in good
faith by appropriate proceedings; provided that adequate reserves with respect
thereto are maintained on the books of the applicable Group Member in conformity
with GAAP;
(d)    carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 45 days or that are being contested in
good faith by appropriate proceedings;
(e)    pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;
(f)    deposits to secure earnest money deposits required under letters of
intent or purchase money agreements and to secure the performance of bids, trade
contracts (other than for borrowed money),

83
sf-3193689

--------------------------------------------------------------------------------




leases, subleases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business (other than for indebtedness or any Liens arising under ERISA);
(g)    easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;
(h)    Liens in existence on the date hereof listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d); provided that (i) no such Lien is
spread to cover any additional property after the Closing Date, (ii) the amount
of Indebtedness secured or benefitted thereby is not increased, (iii) the direct
or any contingent obligor with respect thereto is not changed, and (iv) any
renewal or extension of the obligations secured thereby is permitted by
Section 7.2(d);
(i)    Liens securing Indebtedness incurred pursuant to Section 7.2(e) to
finance the acquisition of fixed or capital assets; provided that (i) such Liens
shall be created substantially simultaneously with the acquisition of such fixed
or capital assets, (ii) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness, (iii) the amount of
Indebtedness secured thereby is not increased; and (iv) the amount of the
Indebtedness secured thereby does not exceed $2,000,000;
(j)    Liens created pursuant to the Security Documents;
(k)    any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed;
(l)    judgment Liens that do not constitute a Default or an Event of Default
under Section 8.1(h) of this Agreement;
(m)    bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts owing to such banks or financial
institutions with respect to cash management and operating account management or
are arising under Section 4-208 or 4-210 of the UCC on items in the course of
collection;
(n)    (i) cash deposits and liens on cash and Cash Equivalents pledged to
secure Indebtedness permitted under Section 7.2(f), (ii) Liens securing
reimbursement obligations with respect to letters of credit permitted by Section
7.2(f) that encumber documents and other property relating to such letters of
credit, and (iii) Liens securing Specified Swap Obligations permitted by Section
7.2(i);
(o)    Liens on property of a Person existing at the time such Person is
acquired by, merged into or consolidated with a Loan Party or becomes a
Subsidiary of a Loan Party or acquired by a Loan Party; provided that (i) such
Liens were not created in contemplation of such acquisition, merger,
consolidation or Investment, (ii) such Liens do not extend to any assets other
than those of such Person, and (iii) the applicable Indebtedness secured by such
Lien is permitted under Section 7.2;

84
sf-3193689

--------------------------------------------------------------------------------




(p)    the replacement, extension or renewal of any Lien permitted by clause
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal (without increase in the amount or change in
any direct or contingent obligor) of the Indebtedness secured thereby;
(q)    Liens comprised of licenses not prohibited by the terms of the Loan
Documents;
(r)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; and
(s)    Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$2,000,000 at any one time.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(e)    any Subsidiary of a Loan Party may be merged or consolidated with or into
a Loan Party (provided that such Loan Party shall be the continuing or surviving
Person) or into another Subsidiary, so long as any such surviving Subsidiary
complies with the requirements specified in Section 6.12, if applicable;
(f)    any Subsidiary of the Borrower may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Loan Party, or
(ii) pursuant to a Disposition permitted by Section 7.5; and
(g)    any Investment permitted by Section 7.7 may be structured as a merger,
consolidation or amalgamation, provided that any Loan Party that is the subject
of such merger, consolidation or amalgamation shall be the surviving entity.
7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary of the Borrower,
issue or sell any shares of such Subsidiary’s Capital Stock to any Person,
except:
(c)    Dispositions of obsolete or worn out property in the ordinary course of
business;
(d)    Dispositions of Inventory or lab equipment in the ordinary course of
business and consistent with past practice;
(e)    Dispositions permitted by clause (i) of Section 7.4(b);
(f)    the sale or issuance of the Capital Stock of any Subsidiary of the
Borrower (i) to the Borrower or any other Loan Party, or (ii) in connection with
any transaction that does not result in a Change of Control;
(g)    payments made by any Group Member to another Group Member in respect of a
Permitted Intercompany Payable;

85
sf-3193689

--------------------------------------------------------------------------------




(h)    (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business; and (ii)
licensing of patents, trademarks, copyrights, and other Intellectual Property
rights customary for companies of similar size and in the same industry as
Borrower and that are approved by Borrower’s board of directors and which would
not result in a legal transfer of title of such licensed Intellectual Property,
but that may be exclusive in respects other than territory and that may be
exclusive as to territory only as to discrete geographical areas outside of the
United States;
(i)    the Disposition of property (i) by any Loan Party to any other Loan
Party, and (ii) by any Subsidiary that is not a Loan Party to any other Group
Member;
(j)    Dispositions of property subject to a Casualty Event;
(k)    leases or subleases of Real Property;
(l)    the sale or discount without recourse of accounts receivable arising in
the ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);
(m)    any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders;
(n)    Dispositions of other property having a fair market value not to exceed
$1,000,000 with respect to any transaction or series of related transactions and
$2,000,000 in the aggregate for any fiscal year of the Borrower, provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition; and
(o)    payments permitted under Section 7.6, Investments permitted under Section
7.7, and Liens permitted under Section 7.3.
provided, however, that any Disposition made pursuant to this Section 7.5 shall
be made in good faith on an arm’s length basis for fair value.
7.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that, so long as no Event of
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:
(a)    any Group Member may (i) make Restricted Payments to any Loan Party, (ii)
declare and make dividends which are payable solely in the common Capital Stock
of such Group Member, and (iii) except for the Borrower, make dividends and
distributions ratably to its respective equityholders;
(b)    each Loan Party may, purchase common Capital Stock or common Capital
Stock options from present or former officers or employees of any Group Member
upon the death, disability or termination of employment of such officer or
employee; provided that no Default or Event of Default then

86
sf-3193689

--------------------------------------------------------------------------------




exists or would result therefrom and the aggregate amount of payments made under
this clause (i) shall not exceed $1,000,000 during any fiscal year of the
Borrower;
(c)    each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it (i) in an amount not to exceed, when aggregated with all such
purchases, redemptions and acquisitions undertaken by all Group Members pursuant
to this clause (i) at any time during the term of this Agreement, $5,000,000,
and (ii) with the proceeds received from the substantially concurrent issue of
new shares of its common Capital Stock; provided that any such issuance is
otherwise not prohibited hereunder (including by Section 7.5(d));
(d)    (i) each Group Member may make repurchases of Capital Stock deemed to
occur upon exercise of stock options or warrants if such repurchased Capital
Stock represents a portion of the exercise price of such options or warrants,
and (ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);
(e)    each Group Member may deliver its common Capital Stock upon conversion of
any convertible Indebtedness having been issued by the Borrower; provided that
such Indebtedness is otherwise permitted by Section 7.2; and
(f)    the Borrower and its Subsidiaries may make Restricted Payments not
otherwise permitted by one of the foregoing clauses of this Section 7.6;
provided that the aggregate amount of all such Restricted Payments made pursuant
to this clause (f) shall not exceed $2,000,000.
7.7    Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(u)    extensions of trade credit in the ordinary course of business;
(v)    Investments in cash and Cash Equivalents;
(w)    Guarantee Obligations permitted by Section 7.2;
(x)    loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;
(y)    intercompany Investments by any Group Member in the Borrower or any
Person that, prior to such investment, is a Wholly Owned Guarantor;
(z)    Investments in the ordinary course of business consisting of endorsements
of negotiable instruments for collection or deposit;
(aa)    Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an Account Debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

87
sf-3193689

--------------------------------------------------------------------------------




(bb)    (i) Investments constituting Permitted Acquisitions, and
(ii) Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Subsidiary as a result of such Permitted Acquisition, such Subsidiary
remains the only holder of such Investment;
(cc)    in addition to Investments otherwise expressly permitted by this
Section, Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $1,000,000 during any fiscal year of
the Borrower;
(dd)    deposits made to secure the performance of leases, licenses or contracts
in the ordinary course of business, and other deposits made in connection with
the incurrence of Liens permitted under Section 7.3;
(ee)    the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons in the ordinary course of business;
(ff)    promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein; and
(gg)    purchases or other acquisitions by any Group Member of the Capital Stock
in a Person that, upon the consummation thereof, will be a Subsidiary (including
as a result of a merger or consolidation) or all or substantially all of the
assets of, or assets constituting one or more business units of, any Person
(each, a “Permitted Acquisition”); provided that, with respect to each such
purchase or other acquisition:
(i)    the newly-created or acquired Subsidiary (or assets acquired in
connection with an asset sale) shall be (x) in the same or a related line of
business as that conducted by the Borrower on the date hereof, or (y) in a
business that is ancillary to and in furtherance of the line of business as that
conducted by the Borrower on the date hereof;
(ii)    all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;
(iii)    no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect;
(iv)    the Borrower shall give the Administrative Agent at least 10 Business
Days’ prior written notice of any such purchase or acquisition;
(v)    the Borrower shall provide to the Administrative Agent as soon as
available but in any event not later than five Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;
(vi)    any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
with the requirements of Section 6.12, except to the extent compliance with
Section 6.12 is prohibited by pre-existing Contractual Obligations or
Requirements of Law binding on such Subsidiary or its properties;

88
sf-3193689

--------------------------------------------------------------------------------




(vii)     no Liquidity Event shall exist as of the date the definitive
agreements relating to any such acquisition or other purchase are executed
(after giving effect, on a Pro Forma Basis, to the consummation of such
acquisition or other purchase);
(viii)    (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;
(ix)    the Borrower shall not, based upon the knowledge of the Borrower as of
the date any such acquisition or other purchase is consummated, reasonably
expect such acquisition or other purchase to result in a Default or an Event of
Default under Section 8.1(c), at any time during the term of this Agreement, as
a result of a breach of any of the financial covenants set forth in Section 7.1;
(x)    no Indebtedness is assumed or incurred in connection with any such
purchase or acquisition other than Indebtedness permitted by the terms of
Section 7.2(j);
(xi)    such purchase or acquisition shall not constitute an Unfriendly
Acquisition;
(xii)    (A) the aggregate amount of the cash consideration paid by such Group
Member in connection with any particular Permitted Acquisition shall not exceed
$5,000,000, and (B) the aggregate amount of the cash consideration paid by all
Group Members in connection with all such Permitted Acquisitions consummated
from and after the Closing Date shall not exceed $10,000,000; and
(xiii)    the Borrower shall have delivered to the Administrative Agent, at
least five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
definition have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition.
(hh)    Investments specified in Schedule 7.7 and existing on the Closing Date;
(ii)    Investments (not listed in Schedule 7.7) by any Loan Party in any Group
Member that is not a Loan Party; provided that (i) any such Investment which
constitutes Indebtedness is undertaken in accordance with Section 7.2(l), (ii)
the aggregate amount of all such Investments made by all of the Loan Parties in
any individual Group Member that is not a Loan Party at any time from and after
the Closing Date, when taken together with the aggregate amount of all
Indebtedness owing at such time by such Group Member to all of the Loan Parties
pursuant to Section 7.2(l), does not exceed an amount equal to $3,000,000, and
(ii) the aggregate amount of all such Investments made by all of the Loan
Parties in all Group Members that are not Loan Parties at any time from and
after the Closing Date, when taken together with the aggregate amount of all
Indebtedness owing at such time by all Group Members that are not Loan Parties
to all of the Loan Parties pursuant to Section 7.2(l), shall not exceed an
amount equal to $5,000,000;

89
sf-3193689

--------------------------------------------------------------------------------




(jj)    In addition to the Investments otherwise expressly permitted by this
Section 7.7, Investments (including in joint ventures, strategic alliances and
corporate collaborations) by the Group Members the aggregate amount of all of
which Investments (valued at cost) does not exceed $1,000,000.
Notwithstanding the foregoing, (i) payments made by a Group Member to another
Group Member in respect of any Permitted Intercompany Receivable shall not
constitute an Investment restricted by this Section 7.7, and (ii) the amount of
any Investment at any time shall be the amount actually invested (measured at
the time made), net of any return representing a return of capital with respect
to such Investment.
7.8    ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to such Person or any of such Person’s ERISA Affiliates, (b) permit to
exist any ERISA Event, or any other event or condition, which presents the risk
of a material liability to any of their respective ERISA Affiliates, (c) make a
complete or partial withdrawal (within the meaning of ERISA Section 4201) from
any Multiemployer Plan so as to result in any material liability to such Person
or any of their respective ERISA Affiliates, (d) enter into any new Pension Plan
or modify any existing Pension Plan so as to increase its obligations thereunder
which could result in any material liability to any such Person or any of its
respective ERISA Affiliates, (e) permit the present value of all nonforfeitable
accrued benefits under any Pension Plan (using the actuarial assumptions
utilized by the PBGC upon termination of a Pension Plan) materially to exceed
the fair market value of Pension Plan assets allocable to such benefits, all
determined as of the most recent valuation date for each such Pension Plan, or
(f) engage in any transaction which would cause any obligation, or action taken
or to be taken, hereunder (or the exercise by the Administrative Agent or any
Lender of any of its rights under this Agreement, any Note or the other Loan
Documents) to be a non-exempt (under a statutory or administrative class
exemption) prohibited transaction under ERISA or Section 4975 of the Code.
7.9    Modifications of Certain Preferred Stock and Debt Instruments. (a) Amend,
modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of the Preferred Stock
(i) that would move to an earlier date the scheduled redemption date or increase
the amount of any scheduled redemption payment or increase the rate or move to
an earlier date any date for payment of dividends thereon or (ii) that would be
otherwise materially adverse to any Lender or any other Secured Party; or (b)
amend, modify, waive or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to, any of the terms of any Indebtedness
permitted by Section 7.2 (other than Indebtedness pursuant to any Loan Document
or any Bank Services Agreement) that would shorten the maturity or increase the
amount of any payment of principal thereof or the rate of interest thereon or
shorten any date for payment of interest thereon or that would be otherwise
materially adverse to any Lender or any other Secured Party.
7.10    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise not
prohibited under this Agreement, (b) in the ordinary course of business of the
relevant Group Member, (c) upon fair and reasonable terms no less favorable to
the relevant Group Member than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate, and (d) one the consummation
of which would not cause the Foreign Investment Limit in effect at such time to
be exceeded.
7.11    Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction
unless (a) the Disposition of the applicable property subject to such Sale
Leaseback Transaction is permitted under Section 7.5 (including with respect to
the application of the Net Cash Proceeds received in connection

90
sf-3193689

--------------------------------------------------------------------------------




therewith), and (b) any Liens in the property of any Loan Party incurred in
connection with any such Sale Leaseback Transaction are permitted under Section
7.3.
7.12    Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.
7.13    Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.
7.14    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its Obligations
under the Loan Documents and Bank Services Agreements to which it is a party,
other than (a) this Agreement and the other Loan Documents and any Bank Services
Agreement, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby),
(c) customary restrictions on the assignment of leases, licenses and other
agreements, (d) any agreement in effect at the time any Subsidiary becomes a
Subsidiary of a Loan Party, so long as (i) any such prohibition contained in any
such agreement applies solely with respect to the creation, incurrence,
assumption or sufferance by such Subsidiary of a Lien upon Excluded Assets, and
(ii) such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary or, in any such case, that is set forth in any agreement
evidencing any amendments, restatements, supplements, modifications, extensions,
renewals and replacements of the foregoing, so long as such amendment,
restatement, supplement, modification, extension, renewal or replacement applies
only to such Subsidiary and does not otherwise expand in any material respect
the scope of any restriction or condition contained therein, and (e) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Sections 7.3(c), (m), (n) and (p) or any
agreement or option to Dispose any asset of any Group Member, the Disposition of
which is permitted by any other provision of this Agreements (in each case,
provided that any such restriction relates only to the assets or property
subject to such Lien or being Disposed).
7.15    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Loan Party and any of their respective Subsidiaries to (a) make
Restricted Payments in respect of any Capital Stock of such Subsidiary held by,
or to pay any Indebtedness owed to, any other Group Member, (b) make loans or
advances to, or other Investments in, any other Group Member, or (c) transfer
any of its assets to any other Group Member, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to a Subsidiary imposed
pursuant to an agreement that has been entered into in connection with a
Disposition permitted hereby of all or substantially all of the Capital Stock or
assets of such Subsidiary, (iii) customary restrictions on the assignment of
leases, licenses and other agreements, (iv) restrictions of the nature referred
to in clause (c) above under agreements governing purchase money liens or
Capital Lease Obligations otherwise permitted hereby which restrictions are only
effective against the assets financed thereby (v) any agreement in effect at the
time any Subsidiary becomes a Subsidiary of a Borrower, so long as such
agreement applies only to such Subsidiary, was not entered into solely in
contemplation of such Person becoming a Subsidiary or in each case that is set
forth in any agreement evidencing any amendments, restatements, supplements,
modifications, extensions, renewals and replacements of the foregoing, so long
as such amendment, restatement, supplement,

91
sf-3193689

--------------------------------------------------------------------------------




modification, extension, renewal or replacement does not expand in any material
respect the scope of any restriction or condition contained therein, or (vi) any
restriction pursuant to any document, agreement or instrument governing or
relating to any Lien permitted under Section 7.3(c), (m), (n) and (p) (provided
that any such restriction relates only to the assets or property subject to such
Lien or being Disposed).
7.16    Lines of Business. Enter into any business, either directly or through
any Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.
7.17    Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.
7.18    Certification of Certain Equity Interests. Take any action to
certificate any Equity Interests having been pledged to the Administrative Agent
(for the ratable benefit of the Secured Parties) which were uncertificated at
the time so pledged, in any such case, without first obtaining the
Administrative Agent’s prior written consent to do so and undertaking to the
reasonable satisfaction of the Administrative Agent all such actions as may
reasonably be requested by the Administrative Agent to continue the perfection
of its Liens (held for the ratable benefit of the Secured Parties) in any such
newly certificated Equity Interests.
7.19    Amendments to Organizational Agreements and Material Contracts.
(a) Materially amend or permit any material amendments to any Loan Party’s
organizational documents (i) if such amendment would be adverse to the
Administrative Agent or the Lenders in any material respect, and (ii) without
giving the Administrative Agent five Business Days’ prior written notice of such
amendment; or (b) amend or permit any amendments to, or terminate or waive any
provision of, any material Contractual Obligation if such amendment,
termination, or waiver would be adverse to Administrative Agent or the Lenders
in any material respect.
7.20    Use of Proceeds. Use the proceeds of any extension of credit hereunder,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to (a) purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board, or
(b) finance an Unfriendly Acquisition.
7.21    Subordinated Debt; Existing Affiliate Indebtedness; Fremont Lease.
(c)    Amendment of Subordinated Debt Documents. Amend, modify, supplement,
waive compliance with, or consent to noncompliance with, any Subordinated Debt
Document, unless the amendment, modification, supplement, waiver or consent
(i) does not adversely affect the Loan Parties’ ability to pay and perform each
of their respective Obligations at the time and in the manner set forth herein
and in the other Loan Documents and Bank Services Agreements and is not
otherwise adverse to the Administrative Agent and the Lenders, and (ii) is in
compliance with the subordination provisions therein and any subordination
agreement with respect thereto in favor of the Administrative Agent and the
Lenders.
(d)    Subordinated Debt Payments. Make any voluntary or optional payment,
prepayment or repayment on, redemption, exchange or acquisition for value of, or
any sinking fund or similar payment with respect to, any Subordinated Debt,
except as permitted by the subordination provisions in the applicable
Subordinated Debt Documents and any subordination agreement with respect thereto
in favor of the Administrative Agent and the Lenders.

92
sf-3193689

--------------------------------------------------------------------------------




(e)    Existing Affiliate Indebtedness. Make any cash payments (including in
respect of principal or interest but excluding any Permitted Affiliate
Indebtedness Payments) at any time in respect of any Existing Affiliate
Indebtedness owing by any Loan Party to any other Group Member that is not a
Loan Party.
(f)    Fremont Lease. Exercise any early termination rights in respect of the
Fremont Lease, or otherwise take any action to shorten the expiration date in
respect of the Fremont Lease specified in Section 4.26, without, in either case,
giving the Administrative Agent 60 days’ prior written notice thereof.
SECTION 8    

EVENTS OF DEFAULT
8.1    Events of Default. The occurrence of any of the following shall
constitute an Event of Default:
(p)    the Borrower shall fail to pay any amount of principal of any Loan when
due in accordance with the terms hereof (including Section 2.3); or the Borrower
shall fail to pay any amount of interest on any Loan, or any other amount
payable hereunder or under any other Loan Document or any Bank Services
Agreement, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof or in accordance with the terms
of any such applicable Bank Services Agreement; or
(q)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or
(r)    (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 2.3, Section 5.3, Section 6.1, Section 6.3(c),
clause (i) or (ii) of Section 6.5(a), Section 6.6(b), Section 6.8(a), Section
6.10 or Section 7 of this Agreement, or (ii) an “Event of Default” under and as
defined in any Security Document shall have occurred and be continuing; or
(s)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document to which
it is party (other than as provided in paragraphs (a) through (c) of this
Section), and such default shall continue unremedied for a period of 30 days
thereafter; or
(t)    (1) any Loan Party shall (i) default in making any payment of any
principal of any material Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in making any
payment or delivery under any such Indebtedness constituting a Swap Agreement
beyond the period of grace, if any, provided in such Swap Agreement; or (iv)
default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
(x) cause, or to permit the holder or beneficiary of, or, in the case of any
such Indebtedness constituting a Swap

93
sf-3193689

--------------------------------------------------------------------------------




Agreement, counterparty under, such Indebtedness (or a trustee or agent on
behalf of such holder, beneficiary, or counterparty) to cause, with the giving
of notice if required, such Indebtedness to become due prior to its stated
maturity or (in the case of any such Indebtedness constituting a Guarantee
Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (y) to cause, with the
giving of notice if required, any Loan Party to purchase or redeem or make an
offer to purchase or redeem such Indebtedness prior to its stated maturity;
provided that, unless such Indebtedness constitutes a Specified Swap Agreement,
a default, event or condition described in clause (i), (ii), (iii), or (iv) of
this paragraph (e) shall not at any time constitute an Event of Default unless,
at such time, one or more defaults, events or conditions of the type described
in clauses (i), (ii), (iii), and (iv) of this paragraph (e) shall have occurred
with respect to Indebtedness the outstanding principal amount (and, in the case
of Swap Agreements, other than Specified Swap Agreements, the Swap Termination
Value) of which, individually or in the aggregate of all such Indebtedness,
exceeds $1,000,000 in the aggregate; or (2) any default or event of default
(however designated) shall occur with respect to any Subordinated Indebtedness
of any Group Member; or
(u)    (i) any Loan Party shall commence any case, proceeding or other action
(a) under any Debtor Relief Law seeking to have an order for relief entered with
respect to it, or seeking to adjudicate it a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding‑up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (b) seeking
appointment of a receiver, trustee, custodian, conservator, judicial manager or
other similar official for it or for all or any substantial part of its assets,
or any Loan Party shall make a general assignment for the benefit of its
creditors; or (ii) there shall be commenced against any Loan Party any case,
proceeding or other action of a nature referred to in clause (i) above that
(a) results in the entry of an order for relief or any such adjudication or
appointment, or (b) remains undismissed, undischarged or unbonded for a period
of 60 days (provided that, during such 60 day period, no Loans shall be advanced
or Letters of Credit issued hereunder); or (iii) there shall be commenced
against any Loan Party any case, proceeding or other action seeking issuance of
a warrant of attachment, execution, distraint or similar process against all or
any substantial part of its assets that results in the entry of an order for any
such relief that shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof (provided that, during such
60 day period, no Loans shall be advanced or Letters of Credit issued
hereunder); or (iv) any Loan Party shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) any Loan Party shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or
(v)    There shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $1,000,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $1,000,000; or
(w)    There is entered against any Loan Party (i) one or more final judgments
or orders for the payment of money or fines or penalties issued by any
Governmental Authority involving in the aggregate a liability (not paid or fully
covered by insurance as to which the relevant insurance company has acknowledged
coverage) of $1,000,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case (i) or (ii),
(A) enforcement proceedings are commenced by any creditor or any such
Governmental Authority, as applicable, upon such judgment, order, penalty or
fine, as applicable, or (B)  such judgment, order, penalty or fine, as
applicable, shall not have been vacated, discharged, stayed or bonded, as
applicable, pending appeal within 45 days from the entry or issuance thereof; or

94
sf-3193689

--------------------------------------------------------------------------------




(x)    (i)     any of the Security Documents shall cease, for any reason, to be
in full force and effect (other than pursuant to the terms thereof), or any Loan
Party shall so assert, or any Lien created by any of the Security Documents
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or
(ii)     there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or
(iii)     any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or
(y)    the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party shall so assert; or
(z)    a Change of Control shall occur; or
(aa)    any of the Governmental Approvals shall have been (i) revoked,
rescinded, suspended, modified in an adverse manner or not renewed in the
ordinary course for a full term or (ii) subject to any decision by a
Governmental Authority that designates a hearing with respect to any
applications for renewal of any of the Governmental Approvals or that could
result in the Governmental Authority taking any of the actions described in
clause (i) above, and such decision or such revocation, rescission, suspension,
modification or nonrenewal (A) has, or could reasonably be expected to have, a
Material Adverse Effect, or (B) materially adversely affects the legal
qualifications of any Loan Party to hold any material Governmental Approval in
any applicable jurisdiction and such revocation, rescission, suspension,
modification or nonrenewal could reasonably be expected to materially adversely
affect the status of or legal qualifications of any Loan Party to hold any
material Governmental Approval in any other jurisdiction; or
(n)    Any Loan Document not otherwise referenced in Section 8.1(i) or (j), at
any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or the Discharge of Obligations,
ceases to be in full force and effect; or any Loan Party or any other Person
contests in any manner the validity or enforceability of any Loan Document; or
any Loan Party denies that it has any or any further liability or obligation
under any Loan Document to which it is a party, or purports to revoke, terminate
or rescind any such Loan Document; or
(o)    a Material Adverse Effect shall occur.
8.2    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement, the other Loan
Documents and all Bank Services Agreements shall automatically immediately
become due and payable, and
(b)    if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of

95
sf-3193689

--------------------------------------------------------------------------------




the Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments and the L/C Commitments to be terminated
forthwith, whereupon the Revolving Commitments and the L/C Commitments shall
immediately terminate; (ii) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable; (iii) SVB and any of its Affiliates,
as applicable, may terminate any FX Contract or other Bank Services Agreement
then outstanding and declare all Obligations then owing by the Group Members
under any Bank Services Agreement to be due and payable forthwith, whereupon the
same shall immediately become due and payable; and (iv) exercise on behalf of
itself, SVB, any of SVB’s applicable Affiliates, the Lenders and the Issuing
Lender all rights and remedies available to it, SVB, SVB’s applicable
Affiliates, the Lenders and the Issuing Lender under the Loan Documents and the
Bank Services Agreements, as applicable. With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, the Borrower shall Cash
Collateralize an amount equal to 105% of the aggregate then undrawn and
unexpired amount of such Letters of Credit. Amounts so Cash Collateralized shall
be applied by the Administrative Agent to the payment of drafts drawn under such
Letters of Credit, and the unused portion thereof after all such Letters of
Credit shall have expired or been fully drawn upon, if any, shall be applied to
repay other Obligations of the Borrower hereunder and under the other Loan
Documents and Bank Services Agreements in accordance with Section 8.3. To the
extent elected by SVB or any of its Affiliates, the Borrower shall Cash
Collateralize an amount equal to 105% of the aggregate amount of any Obligations
in respect of Bank Services then outstanding, which Cash Collateralized amounts
shall be applied by SVB to the payment of all such outstanding Bank Services,
and the unused portion thereof after all such Bank Services shall have expired
or been fully drawn upon, if any, shall be applied to repay other Obligations of
the Borrower hereunder and under the other Loan Documents in accordance with
Section 8.3. After all such Letters of Credit and Bank Services Agreements shall
have been terminated, expired or fully drawn upon, as applicable and all amounts
drawn under any such Letters of Credit shall have been reimbursed in full and
all other Obligations of the Borrower and the other Loan Parties (including any
such Obligations arising in connection with Bank Services) shall have been paid
in full, the balance, if any, of the funds having been so Cash Collateralized
shall be returned to the Borrower (or such other Person as may be lawfully
entitled thereto). Except as expressly provided above in this Section,
presentment, demand, protest and all other notices of any kind are hereby
expressly waived by the Borrower.
8.3    Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:
First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.13,
2.14 and 2.15) payable to the Administrative Agent in its capacity as such or
payable to SVB as provider of Bank Services (including interest thereon), in
each case, ratably between them in proportion to the respective amounts
described in this clause First payable to them;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender (including any Letter of
Credit Fronting Fees, Issuing Lender Fees and the reasonable fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Lender and
amounts payable under Sections 2.13, 2.14 and 2.15), and to any Qualified
Counterparties, and SVB and any of its applicable

96
sf-3193689

--------------------------------------------------------------------------------




Affiliates (as provider(s) of Bank Services), in each case, ratably among them
in proportion to the respective amounts described in this clause Second payable
to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest in respect of Bank Services and on the
Loans and L/C Disbursements which have not yet been converted into Revolving
Loans, and to payment of premiums and other fees (including any interest
thereon) under any Specified Swap Agreements and any Bank Services Agreements,
in each case, ratably among the Lenders, the Issuing Lender, SVB and any of its
applicable Affiliates (as provider(s) of Bank Services), and any Qualified
Counterparties, in each case, ratably among them in proportion to the respective
amounts described in this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Bank Services
Agreements, in each case, ratably among the Lenders, the Issuing Lender,, SVB
and any of its applicable Affiliates (as provider(s) of Bank Services), and any
applicable Qualified Counterparties, in each case, ratably among them in
proportion to the respective amounts described in this clause Fourth held by
them;
Fifth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;
Sixth, if so elected by SVB, to the Administrative Agent for the account of SVB
or any of its applicable Affiliates (as provider(s) of Bank Services), to Cash
Collateralize then outstanding Obligations arising in connection with Bank
Services;
Seventh, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date (including any such other Obligations arising in connection with
any Bank Services), in each case, ratably among them in proportion to the
respective aggregate amounts of all such Obligations owing to the Administrative
Agent and the other Secured Parties on such date;
Eighth, for the account of any applicable Qualified Counterparty, to Cash
Collateralize Obligations arising under any then outstanding Specified Swap
Agreements, in each case, ratably among them in proportion to the respective
amounts described in this clause Eighth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been Cash
Collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.
Subject to Sections 2.18(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Fifth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.
Notwithstanding the foregoing, no amounts received by the Administrative Agent
or any Lender from any Guarantor that is not a Qualified ECP Guarantor shall be
applied in partial or complete satisfaction of any Excluded Swap Obligations.

97
sf-3193689

--------------------------------------------------------------------------------




SECTION 9    

THE ADMINISTRATIVE AGENT
9.1    Appointment and Authority.
(t)    Each of the Lenders hereby irrevocably appoints SVB to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
(u)    The provisions of Section 9 are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities to any Lender or any other Person, except those expressly
set forth herein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any other Loan Document or otherwise exist
against the Administrative Agent. It is understood and agreed that the use of
the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.
(v)    The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and the Issuing Lender and each of the other Lenders (in their
respective capacities as a Lender and, as applicable, Qualified Counterparty)
hereby irrevocably (i) authorize the Administrative Agent to enter into all
other Loan Documents, as applicable, including the Guarantee and Collateral
Agreement, any subordination agreements and any other Security Documents, and
(ii) appoint and authorize the Administrative Agent to act as the agent of the
Secured Parties for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. The Administrative Agent, as collateral agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.
9.2    Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related

98
sf-3193689

--------------------------------------------------------------------------------




Parties. The exculpatory provisions of this Section shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities provided for herein as well as activities as the
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub agents.
9.3    Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:
(p)    be subject to any fiduciary or other implied duties, regardless of
whether any Default or any Event of Default has occurred and is continuing;
(q)    have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), as applicable; provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
(r)    except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and the Administrative Agent shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting

99
sf-3193689

--------------------------------------------------------------------------------




or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under or based upon this Agreement,
the other Loan Documents or any related agreement or any document furnished
hereunder or thereunder, and

100
sf-3193689

--------------------------------------------------------------------------------




to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Group Member or any Affiliate
of a Group Member that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys in fact or
affiliates.
9.7    Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and each of its Related Parties in its
capacity as such (to the extent not reimbursed by the Borrower or any other Loan
Party pursuant to any Loan Document and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender solely in its
capacity as such, only the Revolving Lenders shall be required to pay such
unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
9.8    Agent in Its Individual Capacity. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.
9.9    Successor Administrative Agent.
(e)    The Administrative Agent may at any time give notice of its resignation
to the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the State of
California, or an Affiliate of any such bank with an office in the State of
California. If no such

101
sf-3193689

--------------------------------------------------------------------------------




successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the Resignation
Effective Date.
(f)    If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.
(g)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of Section 9 and
Section 10.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as the
Administrative Agent.
9.10    Collateral and Guaranty Matters. The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion,
(a)    to release any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document (i) upon the Discharge
of Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit and Specified Swap Agreements
(other than Letters of Credit and Specified Swap Agreements the Obligations in
respect of which have been Cash Collateralized in an amount equal to 105%
thereof in accordance with the terms hereof or as to which other arrangements
satisfactory to the Administrative Agent, the Issuing Lender or any applicable
Qualified Counterparty, as applicable, shall have been made), (ii) that is sold
or otherwise disposed of or to be sold or otherwise disposed of as part of or in
connection with any sale or other disposition permitted

102
sf-3193689

--------------------------------------------------------------------------------




hereunder or under any other Loan Document, or (iii) subject to Section 10.1, if
approved, authorized or ratified in writing by the Required Lenders;
(b)    to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g) and (i); and
(c)    to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.
(d)    Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.
(e)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.
9.11    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation in respect of any Letter of Credit shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Obligations in respect of any
Letter of Credit and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 2.4 and
10.5) allowed in such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.4 and 10.5.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment

103
sf-3193689

--------------------------------------------------------------------------------




or composition affecting the Obligations or the rights of any Lender to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding.
9.12    Survival. This Section 9 shall survive the Discharge of Obligations.
SECTION 10    

MISCELLANEOUS
10.1    Amendments and Waivers.
(h)    Neither this Agreement, nor any other Loan Document (other than any L/C
Related Document), nor any terms hereof or thereof may be amended, supplemented
or modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and each Loan Party party to the relevant Loan Document may,
or, with the written consent of the Required Lenders, the Administrative Agent
and each Loan Party party to the relevant Loan Document may, from time to time,
(i) enter into written amendments, supplements or modifications hereto and to
the other Loan Documents for the purpose of adding any provisions to this
Agreement or the other Loan Documents or changing in any manner the rights of
the Lenders or of the Loan Parties hereunder or thereunder or (ii) waive, on
such terms and conditions as the Required Lenders or the Administrative Agent,
as the case may be, may specify in such instrument, any of the requirements of
this Agreement or the other Loan Documents or any Default or Event of Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (A) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, reduce the stated rate of any
interest or fee payable hereunder (except that any amendment or modification of
defined terms used in the financial covenants in this Agreement shall not
constitute a reduction in the rate of interest or fees for purposes of this
clause (A)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Revolving Commitment, in
each case without the written consent of each Lender directly affected thereby;
(B) eliminate or reduce the voting rights of any Lender under this Section 10.1
without the written consent of such Lender; (C) reduce any percentage specified
in the definition of Required Lenders, consent to the assignment or transfer by
the Borrower of any of its rights and obligations under this Agreement and the
other Loan Documents, release all or substantially all of the Collateral or
release all or substantially all of the Guarantors from their obligations under
the Guarantee and Collateral Agreement, in each case without the written consent
of all Lenders; (D) (i) amend, modify or waive the pro rata requirements of
Section 2.12 in a manner that adversely affects Revolving Lenders without the
written consent of each Revolving Lender or (ii) amend, modify or waive the pro
rata requirements of Section 2.12 in a manner that adversely affects Term
Lenders or the L/C Lenders without the written consent of each Term Lender
and/or, as applicable, each L/C Lender; (E) reduce the percentage specified in
the definition of Majority Revolving Lenders without the written consent of all
Revolving Lenders; (F) amend, modify or waive any provision of Section 9 without
the written consent of the Administrative Agent; (G) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender; or
(H)(i) amend or modify the application of payments set forth in Section 8.3 in a
manner that adversely affects Revolving Lenders without the written consent of
the Majority Revolving Lenders, or (ii)  amend or modify the application of
payments provisions set forth in Section 8.3 in a manner that adversely affects
the Issuing Lender or any Qualified Counterparty, as applicable, without the
written consent of the Issuing Lender or each such Qualified Counterparty, as
applicable. Any such waiver and any such amendment, supplement or modification
shall apply equally to each of the Lenders and shall be binding upon the Loan
Parties, the Lenders, the Administrative Agent, the Issuing Lender, each
Qualified Counterparty, and all future holders of the Loans. In the case of any
waiver, the Loan Parties, the Lenders and the Administrative Agent shall be
restored to their former position and rights hereunder and under the

104
sf-3193689

--------------------------------------------------------------------------------




other Loan Documents, and any Default or Event of Default waived shall be deemed
to be cured during the period such waiver is effective; but no such waiver shall
extend to any subsequent or other Default or Event of Default, or impair any
right consequent thereon. Notwithstanding the foregoing, the Issuing Lender may
amend any of the L/C Documents without the consent of the Administrative Agent
or any other Lender.
(i)    Notwithstanding anything to the contrary contained in Section 10.1(a)
above, in the event that the Borrower or any other Loan Party, as applicable,
requests that this Agreement or any of the other Loan Documents, as applicable,
be amended or otherwise modified in a manner which would require the consent of
all of the Lenders and such amendment or other modification is agreed to by the
Borrower and/or such other Loan Party, as applicable, the Required Lenders and
the Administrative Agent, then, with the consent of the Borrower and/or such
other Loan Party, as applicable, the Administrative Agent and the Required
Lenders, this Agreement or such other Loan Document, as applicable, may be
amended without the consent of the Lender or Lenders who are unwilling to agree
to such amendment or other modification (each, a “Minority Lender”), to provide
for:
(i)    the termination of the Commitments of each such Minority Lender;
(ii)    the assumption of the Loans and Commitments of each such Minority Lender
by one or more Replacement Lenders pursuant to the provisions of Section 2.17;
and
(iii)    the payment of all interest, fees and other obligations payable or
accrued in favor of each Minority Lender and such other modifications to this
Agreement or to such Loan Documents as the Borrower, the Administrative Agent
and the Required Lenders may determine to be appropriate in connection
therewith.
(j)    Notwithstanding any provision herein to the contrary but subject to the
proviso in Section 10.1(a), this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, and the Borrower, (i) to add one or more additional credit or term loan
facilities to this Agreement and to permit all such additional extensions of
credit and all related obligations and liabilities arising in connection
therewith and from time to time outstanding thereunder to share ratably (or on a
basis subordinated to the existing facilities hereunder) in the benefits of this
Agreement and the other Loan Documents with the obligations and liabilities from
time to time outstanding in respect of the existing facilities hereunder, and
(ii) in connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders and Majority Revolving Lenders.
(k)    Notwithstanding any provision herein to the contrary, any Bank Services
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.
10.2    Notices.
(s)    All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by facsimile or electronic
mail), and, unless otherwise expressly provided herein, shall be deemed to have
been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of facsimile or
electronic mail notice, when received, addressed as follows in the case of the
Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

105
sf-3193689

--------------------------------------------------------------------------------




Borrower:
Mattson Technology, Inc.
47131 Bayside Parkway
Fremont, CA 94538
Attention: Michael Dodson
Facsimile No.: (510) 492-5963
Telephone No.: (510) 492-6105
E-Mail: mike.dodson@mattson.com
Website URL: www.mattson.com
 




Administrative Agent:
Silicon Valley Bank
555 Mission Street, Suite 900
San Francisco, CA 94105
Attention: Alexis Coyle
Facsimile No.: (415) 615-0214
Telephone No.: (415) 764-3109
E-Mail: acoyle@svb.com



provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
(t)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including email and
Internet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (a) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (b) notices or communications posted to an Internet
or intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its email address as described in the foregoing clause
(a) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(a) and (b), if such notice or other communication is not sent during the normal
business hours of the recipient, such notice or communication shall be deemed to
have been sent at the opening of business on the next Business Day for the
recipient.
(u)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
(v)    (i)     Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the Issuing Lender and the other Lenders by posting the Communications on
Debt Domain, Intralinks, Syndtrak or a substantially similar electronic
transmission system (the “Platform”).
(ii)     The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the

106
sf-3193689

--------------------------------------------------------------------------------




Communications or the Platform. In no event shall the Administrative Agent or
any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender or any other
Person or entity for damages of any kind, including, without limitation, direct
or indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or the
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder, under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Expenses; Indemnity; Damage Waiver.
(h)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out‑of‑pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one counsel for the
Administrative Agent (and of such other counsel in the event of a conflict) and,
if reasonably necessary, one local counsel in any relevant jurisdiction, in
connection with the syndication of the Facilities, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out‑of‑pocket expenses incurred by the
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder, and (iii) all
out‑of‑pocket expenses incurred by the Administrative Agent or any Lender
(including (A) any occupancy charges paid by the Administrative Agent pursuant
to paragraph 5 of the Fremont Landlord Agreement, and (B) the fees, charges and
disbursements of one counsel for the Administrative Agent and the other Lenders
and, if reasonably necessary, one local counsel in any relevant jurisdiction
(and of such other counsel in the event of a conflict) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued or participated in
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(i)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender (including the
Issuing Lender), and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee) incurred by any Indemnitee or

107
sf-3193689

--------------------------------------------------------------------------------




asserted against any Indemnitee by any Person (including the Borrower or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Materials of Environmental Concern on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee's obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.
(j)    Reimbursement by Lenders. To the extent that the Borrower (or any other
Loan Party pursuant to any other Loan Document) for any reason fails
indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Lender or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the applicable unreimbursed expense or
indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that with respect to
such unpaid amounts owed to the Issuing Lender solely in its capacity as such,
only the Revolving Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Lenders’
Revolving Percentage (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought); and provided further, that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the Issuing Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender in connection
with such capacity. The obligations of the Lenders under this paragraph (c) are
subject to the provisions of Sections 2.1 and 2.14(e).
(k)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

108
sf-3193689

--------------------------------------------------------------------------------




(l)    Payments. All amounts due under this Section shall be payable promptly
after demand therefor.
(m)    Survival. Each party’s obligations under this Section shall survive the
resignation of the Administrative Agent and the Issuing Lender, the replacement
of any Lender, the termination of the Loan Documents and the Discharge of the
Obligations.
10.6    Successors and Assigns; Participations and Assignments.
(i)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (which for purposes of this
Section 10.6 shall include SVB and any Affiliate of SVB that is party to any
Bank Services Agreement with the Borrower or another Group Member), except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(j)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and/or the Loans at the time owing to it (in each
case with respect to any Facility) or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitments (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Facility, unless each of the Administrative Agent and,
so long as no Default or Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement

109
sf-3193689

--------------------------------------------------------------------------------




with respect to the Loans and/or the Commitments assigned, except that this
clause (ii) shall not prohibit any Lender from assigning all or a portion of its
rights and obligations among separate Facilities on a non-pro rata basis.
(iii)    Required Consents. No consent shall be required for any assignment by a
Lender except to the extent required by paragraph (b)(i)(B) of this Section and,
in addition, (A) the consent of the Borrower (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) a Default or an
Event of Default has occurred and is continuing at the time of such assignment,
or (y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof, and (B) the consent of each of the Administrative Agent and the Issuing
Lender (no such consent to be unreasonably withheld or delayed) shall be
required for assignment in respect of the Revolving Facility;
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.
(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) a Loan Party or any of a Loan Party’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lender and each other Lender hereunder
(and interest accrued thereon), and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit in
accordance with its Revolving Percentage. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender

110
sf-3193689

--------------------------------------------------------------------------------




thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of and subject
to the obligations of Sections 2.13, 2.14, 2.15 and 10.5 with respect to facts
and circumstances occurring prior to the effective date of such assignment;
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.
(k)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
(l)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or any Loan Party or any of any Loan Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnities under Sections 2.14(e) and 9.7 with respect
to any payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13, 2.14 and 2.15 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(f) (it being understood
that the documentation required under Section 2.14(f) shall be delivered to such
Participant)) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 2.17 as
if it were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.13 or 2.14, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in any Requirement of Law that occurs after the
Participant acquired the applicable participation. Each Lender that sells a
participation agrees, at the Borrower’s request

111
sf-3193689

--------------------------------------------------------------------------------




and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.17 with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12(j) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(m)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
(n)    Notes. The Borrower, upon receipt by the Borrower of written notice from
the relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.
(o)    Representations and Warranties of Lenders. Each Lender, upon execution
and delivery hereof or upon succeeding to an interest in the Commitments or
Loans, as the case may be, represents and warrants as of the Closing Date or as
of the effective date of the applicable Assignment and Assumption that (i) it is
an Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).
10.7    Adjustments; Set-off.
(i)    Except to the extent that this Agreement expressly provides for payments
to be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set‑off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other

112
sf-3193689

--------------------------------------------------------------------------------




Lenders with the benefits of any such collateral, as shall be necessary to cause
such Benefitted Lender to share the excess payment or benefits of such
collateral ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such Benefitted
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.
(j)    Upon (i) the occurrence and during the continuance of any Event of
Default and (ii) obtaining the prior written consent of the Administrative
Agent, each Lender and each of its Affiliates is hereby authorized at any time
and from time to time, without prior notice to the Borrower or any other Loan
Party, any such notice being expressly waived by the Borrower and each Loan
Party, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, at any time held or owing, and any other credits, indebtedness,
claims or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement, any other Loan Document or any Bank
Services Agreement to such Lender or its Affiliates, irrespective of whether or
not such Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document or Bank Services Agreement and although such obligations
of the Borrower or such other Loan Party may be contingent or unmatured or are
owed to a branch, office or Affiliate of such Lender different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender or any of its Affiliates
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate thereof from its other
funds and deemed held in trust for the benefit of the Administrative Agent and
the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender or Affiliate thereof as to which it exercised
such right of setoff. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application made by such
Lender or any of its Affiliates; provided that the failure to give such notice
shall not affect the validity of such setoff and application. The rights of each
Lender and its Affiliates under this Section 10.7 are in addition to other
rights and remedies (including other rights of set-off) which such Lender or its
Affiliates may have.
10.8    Payments Set Aside. To the extent that any payment or transfer by or on
behalf of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or transfer or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any Insolvency
Proceeding or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Effective Rate from time to time
in effect. This Section 10.8 shall survive the Discharge of Obligations.
10.9    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum

113
sf-3193689

--------------------------------------------------------------------------------




rate of non-usurious interest permitted by applicable law (the “Maximum Rate”).
If the Administrative Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.
10.10    Counterparts; Electronic Execution of Assignments.
(b)    This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
(c)    The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
10.11    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent or the Issuing Lender, as applicable, then such provisions
shall be deemed to be in effect only to the extent not so limited.
10.12    Integration. This Agreement, the other Loan Documents and the Bank
Services Agreements represent the entire agreement of the Borrower, the other
Loan Parties, the Administrative Agent and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent or any Lender relative
to the subject matter hereof not expressly set forth or referred to herein, in
the other Loan Documents or in the Bank Services Agreements.
10.13    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA. This Section 10.13 shall
survive the Discharge of Obligations.
10.14    Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

114
sf-3193689

--------------------------------------------------------------------------------




(a)    submits to the exclusive jurisdiction of the State and Federal courts in
the Northern District of the State of California; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action in any other jurisdiction
to realize on the Collateral or any other security for the Obligations, or to
enforce a judgment or other court order in favor of Administrative Agent or such
Lender. The Borrower expressly submits and consents in advance to such
jurisdiction in any action or suit commenced in any such court, and the Borrower
hereby waives any objection that it may have based upon lack of personal
jurisdiction, improper venue, or forum non conveniens and hereby consents to the
granting of such legal or equitable relief as is deemed appropriate by such
court. The Borrower hereby waives personal service of the summons, complaints,
and other process issued in such action or suit and agrees that service of such
summons, complaints, and other process may be made by registered or certified
mail addressed to the Borrower at the addresses set forth in Section 10.2 of
this Agreement and that service so made shall be deemed completed upon the
earlier to occur of the Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid;
(b)    WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING
CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED
THIS WAIVER WITH ITS COUNSEL;
(c)    AGREES, WITHOUT INTENDING IN ANY WAY TO LIMIT ITS AGREEMENT TO WAIVE ITS
RIGHT TO A TRIAL BY JURY, that if the above waiver of the right to a trial by
jury is not enforceable, any and all disputes or controversies of any nature
arising under the Loan Documents at any time shall be decided by a reference to
a private judge, mutually selected by the Borrower, the Administrative Agent and
the Lenders (or, if they cannot agree, by the Presiding Judge in the Northern
District of the State of California) appointed in accordance with California
Code of Civil Procedure Section 638 (or pursuant to comparable provisions of
federal law if the dispute falls within the exclusive jurisdiction of the
federal courts), sitting without a jury, in the Northern District of the State
of California; and the Borrower hereby submits to the jurisdiction of such
court. The reference proceedings shall be conducted pursuant to and in
accordance with the provisions of California Code of Civil Procedure §§ 638
through 645.1, inclusive. The private judge shall have the power, among others,
to grant provisional relief, including without limitation, entering temporary
restraining orders, issuing preliminary and permanent injunctions and appointing
receivers. All such proceedings shall be closed to the public and confidential
and all records relating thereto shall be permanently sealed. If during the
course of any dispute, a party desires to seek provisional relief, but a judge
has not been appointed at that point pursuant to the judicial reference
procedures, then such party may apply to the in the Northern District of the
State of California for such relief. The proceeding before the private judge
shall be conducted in the same manner as it would be before a court under the
rules of evidence applicable to judicial proceedings. The Borrower shall be
entitled to discovery which shall be conducted in the same manner as it would be
before a court under the rules of discovery applicable to judicial proceedings.
The private judge shall oversee discovery and may enforce all discovery rules
and orders applicable to judicial proceedings in the same manner as a trial
court judge. The Borrower agrees that the selected or appointed private judge
shall have the power to decide all issues in the action or proceeding, whether
of fact of law, and shall report a statement of decision thereon pursuant to the
California Code of Civil Procedure § 644(a). Nothing in this paragraph shall
limit the right of the Administrative Agent or any Lender at any time to
exercise self-help remedies, foreclose against collateral,

115
sf-3193689

--------------------------------------------------------------------------------




or obtain provisional remedies. The private judge shall also determine all
issues relating to the applicability, interpretation and enforceability of this
paragraph; and
(d)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
This Section 10.14 shall survive the Discharge of Obligations.
10.15    Acknowledgements. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents;
(b)    none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
10.16    Releases of Guarantees and Liens.
(a)    Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.
(b)    At such time as the Loans and the other Obligations under the Loan
Documents and Bank Services Agreements (other than inchoate indemnity
obligations and obligations under or in respect of Specified Swap Agreements, to
the extent no default or termination event shall have occurred thereunder, and
Obligations arising under Bank Services Agreements which are Cash Collateralized
as provided herein) shall have been paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created by the Security Documents and Bank Services
Agreements (other than any Bank Services Agreements used to Cash Collateralize
any Obligations arising in connection with Bank Services Agreements), and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents and
Bank Services Agreements (other than any Bank Services Agreements used to Cash
Collateralize any Obligations arising in connection with Bank Services
Agreements) shall terminate, all without delivery of any instrument or
performance of any act by any Person.
10.17    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information

116
sf-3193689

--------------------------------------------------------------------------------




and instructed to keep such Information confidential); (b) to the extent
required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, upon the request or demand of any
Governmental Authority, in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law or if requested or required to do so in connection with any
litigation or similar proceeding; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or Bank Services Agreement or any action or proceeding relating to this
Agreement or any other Loan Document or Bank Services Agreement or the
enforcement of rights hereunder or thereunder; (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i)  any rating agency in connection with rating
the Borrower or its Subsidiaries or the Facilities or (ii) the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities; (h) with the consent of the
Borrower; or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section, or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.
Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
10.18    Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.
10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate

117
sf-3193689

--------------------------------------------------------------------------------




of exchange used shall be that at which in accordance with normal banking
procedures the Administrative Agent could purchase the first currency with such
other currency on the Business Day preceding that on which final judgment is
given. The obligation of each Borrower and each other Loan Party in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Loan Document shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Borrower or any other
Loan Party in the Agreement Currency, such Borrower and each other Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or such Lender, as the case may be, against
such loss. If the amount of the Agreement Currency so purchased is greater than
the sum originally due to the Administrative Agent or any Lender in such
currency, the Administrative Agent or such Lender, as the case may be, agrees to
return the amount of any excess to such Borrower or other Loan Party, as
applicable (or to any other Person who may be entitled thereto under applicable
law).
10.20    Patriot Act. Each Lender and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Borrower that, pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the names
and addresses and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Patriot Act. The Borrower will, and will cause each of its Subsidiaries to,
provide, to the extent commercially reasonable or required by any Requirement of
Law, such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender to assist the Administrative Agent and the
Lenders in maintaining compliance with the Patriot Act.
10.21    Termination. This Agreement (other than Sections 2.13, 2.14, 2.15, 9,
10.5, 10.8, 10.13 and 10.14) shall terminate upon the occurrence of the
Discharge of Obligations.
[Remainder of page left blank intentionally]



118
sf-3193689

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
BORROWER:
MATTSON TECHNOLOGY, INC.
as the Borrower
By:                         
Name:                         
Title:                        



Signature Page 1 to Credit Agreement
sf-3193689

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
SILICON VALLEY BANK
as the Administrative Agent
By:                         
Name:                         
Title:                        



Signature Page 2 to Credit Agreement
sf-3193689

--------------------------------------------------------------------------------




LENDERS:
SILICON VALLEY BANK
as the Issuing Lender and as the sole Lender
By:                         
Name:                         
Title:                         



Signature Page 3 to Credit Agreement
sf-3193689